Exhibit 10.3

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

Dated as of May 10, 2005

 

Among

 

W-#2 BALTIMORE, LLC, W-BOSTON, LLC,

CASA MARINA OWNER, LLC, KEY WEST REACH OWNER, LLC,

EL CONQUISTADOR PARTNERSHIP L.P., S.E.,

POSADAS DE SAN JUAN ASSOCIATES,

ATLANTA AMERICAN OWNER, LLC, and

FT. LAUDERDALE OWNER, LLC,

collectively, as Borrower,

 

TRAVIS REAL ESTATE GROUP JOINT VENTURE,

as Baltimore Owner

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

and

 

BEAR STEARNS COMMERCIAL MORTGAGE, INC.,

collectively, as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

I

   DEFINITIONS; PRINCIPLES OF CONSTRUCTION           Section 1.1   

Definitions

   1      Section 1.2   

Principles of Construction

   38

II

   GENERAL TERMS           Section 2.1   

Loan Commitment; Disbursement to Borrower

   38      Section 2.2   

Interest Rate

   39      Section 2.3   

Loan Payment

   45      Section 2.4   

Prepayments

   46      Section 2.5   

Release of Property

   48      Section 2.6   

Cash Management

   50      Section 2.7   

Extension of the Initial Maturity Date

   54      Section 2.8   

Substitution of Properties

   55      Section 2.9   

Release of Out Parcels

   62      Section 2.10   

Development at the Property Adjacent to the El Con Individual Property

   65

III

   CONDITIONS PRECEDENT           Section 3.1   

Conditions Precedent to Closing

   65

IV

   REPRESENTATIONS AND WARRANTIES           Section 4.1   

Borrower Representations

   69      Section 4.2   

Survival of Representations

   91

V

   BORROWER COVENANTS           Section 5.1   

Affirmative Covenants

   91      Section 5.2   

Negative Covenants

   112

VI

   INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS           Section 6.1   

Insurance

   121      Section 6.2   

Casualty

   125      Section 6.3   

Condemnation

   126      Section 6.4   

Restoration

   126

VII

   RESERVE FUNDS           Section 7.1   

Required Repair Funds

   133      Section 7.2   

Tax and Insurance Escrow Fund

   135

 

-i-



--------------------------------------------------------------------------------

     Section 7.3   

Replacements and Replacement Reserve

   136      Section 7.4   

Ground Lease Escrow Fund

   139      Section 7.5   

Reserve Funds, Generally

   140

VIII

   DEFAULTS           Section 8.1   

Event of Default

   142      Section 8.2   

Remedies

   145

IX

   SPECIAL PROVISIONS           Section 9.1   

Sale of Notes and Securitization

   147      Section 9.2   

Securitization Indemnification

   149      Section 9.3   

Intentionally Omitted

   153      Section 9.4   

Exculpation

   153      Section 9.5   

Matters Concerning Manager

   156      Section 9.6   

Servicer

   156      Section 9.7   

Matters Concerning Franchisor

   156

X

   MISCELLANEOUS           Section 10.1   

Survival

   156      Section 10.2   

Lender’s Discretion

   157      Section 10.3   

Governing Law

   157      Section 10.4   

Modification, Waiver in Writing

   158      Section 10.5   

Delay Not a Waiver

   159      Section 10.6   

Notices

   159      Section 10.7   

Trial by Jury

   160      Section 10.8   

Headings

   160      Section 10.9   

Severability

   160      Section 10.10   

Preferences

   161      Section 10.11   

Waiver of Notice

   161      Section 10.12   

Remedies of Borrower and Baltimore Owner

   161      Section 10.13   

Expenses; Indemnity

   161      Section 10.14   

Schedules Incorporated

   163      Section 10.15   

Offsets, Counterclaims and Defenses

   163      Section 10.16   

No Joint Venture or Partnership; No Third Party Beneficiaries

   163      Section 10.17   

Publicity

   163      Section 10.18   

Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets

   163      Section 10.19   

Waiver of Counterclaim

   164      Section 10.20   

Conflict; Construction of Documents; Reliance

   164      Section 10.21   

Brokers and Financial Advisors

   165      Section 10.22   

Prior Agreements

   165      Section 10.23   

Joint and Several Liability

   165      Section 10.24   

Co-Lenders

   165      Section 10.25   

Maximum Principal Indebtedness on Minority Interest Properties

   166      Section 10.26   

Certain Additional Rights of Lender (VCOC)

   166

 

-ii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1

   –    Out Parcels

Schedule 1.2

   –    Pre-approved Qualified Franchisor

Schedule 1.3

   –    Pre-approved Qualified Manager

Schedule 1.4

   –    Properties – Allocated Loan Amounts

Schedule 1.5

   –    Parking Lease

Schedule 1.6

   –    Ferryboat Charters

Schedule 1.7

   –    Ship Mortgages

Schedule 1.8

   –    Submerged Land Leases

Schedule 1.9

   –    Qualified Transferee

Schedule 2.3.1

   –    Amortization Schedule

Schedule 2.10

   –    Tempus Documents

Schedule 4.1.1

   –    Organizational Structure

Schedule 4.1.4

   –    Litigation

Schedule 4.1.5

   –    Material Agreements

Schedule 4.1.12

   –    Condemnation

Schedule 4.1.17

   –    Assessments

Schedule 4.1.20

   –    Insurance Claims

Schedule 4.1.26

   –    Rent Roll

Schedule 5.1.11

   –    Smith Travel Research Report

Schedule 5.2.1

   –    Permitted Brands

Schedule 5.2.10

   –    Permitted FF&E Financing

Schedule 7.1.1

   –    Required Repairs – Deadlines for Completion

Schedule 9.6

   –    Servicers

 

-iii-



--------------------------------------------------------------------------------

Exhibit 10.3

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of May 10, 2005 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), among
JPMORGAN CHASE BANK, N.A., having an address at 270 Park Avenue, New York, New
York 10017-2014 and BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York
corporation, having an address at 383 Madison Avenue, New York, New York 10179
(each, a “Co-Lender” and collectively, “Lender”), W-#2 BALTIMORE, LLC
(“Baltimore Borrower”), W-BOSTON, LLC (“Boston Borrower”), CASA MARINA OWNER,
LLC (“Casa Marina Borrower”), KEY WEST REACH OWNER, LLC (“Reach Borrower”), EL
CONQUISTADOR PARTNERSHIP L.P., S.E. (“El Con Borrower”), POSADAS DE SAN JUAN
ASSOCIATES (“El San Juan Borrower”), ATLANTA AMERICAN OWNER, LLC (“Atlanta
Borrower”) and FT. LAUDERDALE OWNER, LLC (“Fort Lauderdale Borrower”), each
having an address c/o Wyndham International, Inc., 1950 Stemmons Freeway, Suite
6001, Dallas, Texas 75207 (each, an “Individual Borrower” and collectively,
“Borrower”) and TRAVIS REAL ESTATE GROUP JOINT VENTURE (“Baltimore Owner”),
having an address c/o Wyndham International, Inc., 1950 Stemmons Freeway, Suite
6001, Dallas, Texas 75207.

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender;

 

WHEREAS, it is a condition to making of the Loan to Borrower that Baltimore
Owner enter into the Indemnity Guaranty (as hereinafter defined) to guaranty the
payment of all of the obligations and liabilities of Baltimore Borrower under
this Agreement and the other Loan Documents (as hereinafter defined) and that
Baltimore Owner secure its obligations under the Indemnity Guaranty by executing
and delivering the Mortgage (as hereinafter defined) which encumbers the
Baltimore Individual Property (as hereinafter defined); and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents.

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

  I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

 

“Acceptable Bank” shall mean a bank or other financial institution which (a) has
a long term unsecured debt rating of at least “A” (or its equivalent) by each of
the Rating

 



--------------------------------------------------------------------------------

Agencies, which rating shall not include a “t” or otherwise reflect a
termination risk or (b) is otherwise acceptable to the Rating Agencies.
Notwithstanding the foregoing, JPMorgan Chase Bank, N.A. shall be an Acceptable
Bank from and after the occurrence of a Securitization.

 

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that (a) has and shall maintain (or who has a guarantor of its
obligations as counterparty which has and shall maintain), until the expiration
of the applicable Interest Rate Cap Agreement a long-term unsecured debt rating
of at least “A” (or its equivalent) by each of the Rating Agencies, which rating
shall not include a “t” or otherwise reflect a termination risk or (b) is
otherwise acceptable to the Rating Agencies; provided, however, if the
Acceptable Counterparty has a long-term unsecured debt rating of at least “AAA”
by S&P (or its equivalent by Moody’s), no additional rating shall be required by
Fitch if Fitch is one of the Rating Agencies rating the Securities.

 

“Acquired Property” shall have the meaning set forth in Section 5.1.11(f)(i)
hereof.

 

“Acquired Property Statements” shall have the meaning set forth in Section
5.1.11(f)(i) hereof.

 

“Actual Amount” shall have the meaning set forth in Section 7.3.1(a) hereof.

 

“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.30(c) hereof.

 

“Adjusted Release Amount” shall mean, (a) for each Non-Minority Property, one
hundred twenty percent (120%) of the Release Amount for such Non-Minority
Property, and (b) for each Minority Interest Property, one hundred percent
(100%) of the Release Amount for such Minority Interest Property.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or executive officer of such Person or of an
Affiliate of such Person.

 

“Affiliated Franchisor” shall mean any Franchisor which is an Affiliate of
Borrower, Guarantor or Principal.

 

“Affiliated Loans” shall mean a loan made by Lender to an Affiliate of Borrower
or Guarantor.

 

“Affiliated Manager” shall mean any Manager which is an Affiliate of Borrower,
Guarantor or Principal.

 

“Agent” shall mean any Eligible Institution acting as Agent under the Cash
Management Agreement.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

-2-



--------------------------------------------------------------------------------

“Alteration Threshold Amount” shall have the meaning set forth in Section 5.1.21
hereof.

 

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower for the applicable Fiscal
Year or other period.

 

“Applicable Interest Rate” shall mean the rate or rates at which the outstanding
principal amount of the Loan bears interest from time to time in accordance with
the provisions of Section 2.2.3 hereof.

 

“Applicable Month” shall have the meaning set forth in Section 7.3.1(a) hereof.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

 

“Assignment of Leases” shall mean (a) with respect to each Individual Property
(other than the Baltimore Individual Property), that certain first priority
Assignment of Leases and Rents, dated as of the date hereof, from the applicable
Individual Borrower, as assignor, to Lender, as assignee, assigning to Lender
all of such Individual Borrower’s interest in and to the Leases and Rents of
such Individual Property as security for the Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time
(provided that with respect to the El Con Individual Property and the El San
Juan Individual Property only, such Assignment of Leases and Rents shall not be
recorded) and, (b) with respect to the Baltimore Individual Property, that
certain first priority Indemnity Assignment of Leases and Rents, dated as of the
date hereof, from Baltimore Owner, as assignor, to Lender, as assignee,
assigning to Lender all of Baltimore Owner’s interest in and to the Leases and
Rents of the Baltimore Individual Property as security for the Baltimore Owner
Obligations, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower, Baltimore Owner and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Assumed Note Rate” shall have the meaning set forth in Section 2.4.1 hereof.

 

“Atlanta Borrower” shall have the meaning set forth in the introductory
paragraph hereto.

 

“Atlanta Individual Property” shall mean the Individual Property located in
Atlanta, Georgia and known as the Atlanta American.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation with respect to all or any part of any Individual
Property.

 

“Baltimore Borrower” shall have the meaning set forth in the introductory
paragraph hereto.

 

-3-



--------------------------------------------------------------------------------

“Baltimore Individual Property” shall mean the Individual Property located in
Baltimore, Maryland.

 

“Baltimore Owner” shall have the meaning set forth in the introductory paragraph
hereto.

 

“Baltimore Owner Obligations” shall mean the obligations and liabilities of
Baltimore Owner under the Indemnity Guaranty.

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of any Individual Property; or (e) such
Person making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

 

“Basic Carrying Costs” shall mean, for any period, with respect to each
Individual Property, the sum of the following costs associated with such
Individual Property for such period: (a) Taxes, (b) Insurance Premiums and (c)
Ground Rents.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

 

“Boston Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

 

“Boston Individual Property” shall mean the Individual Property located in
Boston, Massachusetts.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(h) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York or the place of business of any
Servicer are not open for business and, in the case of Section 2.6.1 only, a
Puerto Rico Business Day.

 

-4-



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including, without
limitation, expenditures for building improvements or major repairs, leasing
commissions and tenant improvements).

 

“Casa Marina Borrower” shall have the meaning set forth in the introductory
paragraph hereto.

 

“Casa Marina Individual Property” shall mean the Individual Property located in
Key West, Florida and known as Wyndham Casa Marina Resort.

 

“Cash Expenses” shall mean, for any period, the Operating Expenses for the
operation of the Properties to the extent that such expenses are actually
incurred by Borrower minus any payments into the Tax and Insurance Escrow Fund.

 

“Cash Management Account” shall have the meaning set forth in Section 2.6.2(a)
hereof.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Baltimore Owner, Manager and
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Cash Management Servicing Fees Account” shall have the meaning ascribed thereto
in the Cash Management Agreement.

 

“Cash Sweep Cure” shall mean any one of the following: (a) depositing cash in
escrow with Lender or delivering to Lender a Letter of Credit, which cash
deposit or Letter of Credit shall be in an amount which, if applied to the
reduction of the Loan would cause the Debt Yield to be not less than the Debt
Yield Threshold, and, if applicable, the Non-Minority Debt Yield to be not less
than then the Non-Minority Debt Yield Threshold, (b) prepaying the Loan in an
amount which, if applied to the reduction of the Loan would cause the Debt Yield
to be not less than the Debt Yield Threshold, and, if applicable, the
Non-Minority Debt Yield to be not less than the Non-Minority Debt Yield
Threshold, or (c) the Debt Yield is in excess of the Debt Yield Threshold for
three (3) consecutive months and, if applicable, the Non-Minority Debt Yield is
in excess of the Non-Minority Debt Yield Threshold for three (3) consecutive
months; provided that no new Cash Sweep Event shall have occurred and be
continuing. Notwithstanding anything to the contrary contained herein, the
number of occurrences of a Cash Sweep Cure hereunder shall not, in the
aggregate, during any twelve (12) month period exceed two (2).

 

“Cash Sweep Cure Deposit” shall have the meaning set forth in Section 2.6.2(d)
hereof.

 

“Cash Sweep Event” shall mean that either (a) the Debt Yield is less than the
Debt Yield Threshold, or (b) the Non-Minority Debt Yield is less than the
Non-Minority Debt Yield Threshold.

 

-5-



--------------------------------------------------------------------------------

“Cash Sweep Period” shall mean the period from and after a Cash Sweep Event
until a Cash Sweep Cure has occurred.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Co-Lender” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.

 

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement, dated as of the date
hereof, executed by Borrower in connection with the Loan for the benefit of the
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Concession Agreements” shall mean, collectively, the Concession Agreement dated
as of December 30, 2004 between El Con Borrower and American Parking System,
Inc. and the Deed of Ground Lease and Concession Agreement dated December 30,
2004 among Williams Hospitality Group Inc., El San Juan Borrower and American
Parking System, Inc.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

 

“Contribution Agreement” shall mean that certain Contribution Agreement, dated
as of the date hereof, among each Individual Borrower, Baltimore Owner and
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

 

-6-



--------------------------------------------------------------------------------

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement
JPMorgan Chase Bank, N.A. and with respect to any Replacement Interest Rate Cap
Agreement, any substitute Acceptable Counterparty.

 

“Covered Disclosure Information” shall have the meaning set forth in Section
9.2(b) hereof.

 

“Conveyed Parcel” shall have the meaning set forth in Section 4.1.38(e).

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgages and the other Loan Documents.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note for such period.

 

“Debt Service Coverage Ratio” shall mean, as of any date of determination, a
ratio in which:

 

(a) the numerator is the Net Cash Flow for the applicable Properties to be
tested; and

 

(b) the denominator is an assumed aggregate debt service for the Loan and the
Mezzanine Loans (or the portion of the Loan and the Mezzanine Loans attributable
to the Properties to be tested) during the ensuing twelve (12) month period
calculated on the basis of a nine percent (9.0%) per annum debt service constant
for the Loan and the Mezzanine Loans or portion thereof, taking into account and
reflecting any principal payments resulting from amortization, releases,
pre-payments, or otherwise.

 

“Debt Yield” shall mean, as of any date of determination, the percentage
obtained by dividing (a) Net Cash Flow for all of the Properties by (b) the then
outstanding aggregate principal balance of the Loan and the Mezzanine Loans.

 

“Debt Yield Threshold” shall mean eight percent (8.0%).

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) five percent (5%) above the Applicable Interest Rate.

 

“Determination Date” shall mean the date that is two (2) London Business Days
prior to the fifteenth (15th) day of the calendar month in which such Interest
Period commences.

 

-7-



--------------------------------------------------------------------------------

“Disapproved Budget Category” shall have the meaning set forth in Section
5.1.11(d).

 

“Disclosure Document” shall mean a private placement memorandum, offering
memorandum, offering circular, term sheet, road show presentation materials or
other offering documents or marketing materials, in each case in preliminary or
final form, used to offer Securities in connection with a Securitization.

 

“El Con Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

 

“El Con Individual Property” shall mean the Individual Property owned by El Con
Borrower and located in Puerto Rico.

 

“El Con Individual Property Conveyed Parcels” shall have the meaning set forth
in Section 4.1.38(c) hereof.

 

“El Con Tax Decree” shall have the meaning set forth in Section 5.1.28 hereof.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal, Puerto Rico or state-chartered depository institution
or trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with a federal, Puerto
Rico or state chartered depository institution or trust company acting in its
fiduciary capacity which, in the case of a state chartered depository
institution or trust company, is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s); provided, however, for purposes of the definition of
“Property Account Bank” as set forth herein, Banco Popular shall be deemed to be
an Eligible Institution for purposes of the Puerto Rico Properties and Bank of
America, N.A. shall be deemed to be an Eligible Institution for all the
Properties.

 

“El San Juan Borrower” shall have the meaning set forth in the introductory
paragraph hereto.

 

“El San Juan Individual Property” shall mean the Individual Property owned by El
San Juan Borrower and located in Puerto Rico.

 

“El San Juan Tax Decree” shall have the meaning set forth in Section 5.1.28
hereof.

 

-8-



--------------------------------------------------------------------------------

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

 

“Emergency Repairs” shall have the meaning set forth in Section 6.4(d) hereof.

 

“Environmental Indemnity” shall mean, for each Individual Property, that certain
Environmental Indemnity Agreement, dated as of the date hereof, executed by
Borrower and Baltimore Owner for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Equipment” shall have the meaning set forth in Section 5.2.10(f) hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess” shall have the meaning set forth in Section 7.3.1(b) hereof.

 

“Excess Cash Flow” shall have the meaning set forth in Section 2.6.2 hereof.

 

“Excess Cash Reserve Account” shall have the meaning set forth in Section 2.6.2
hereof.

 

“Excess Cash Reserve Fund” shall have the meaning set forth in Section 2.6.2
hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(i)
hereof.

 

“Extended Maturity Date” shall have the meaning set forth in Section 2.7 hereof.

 

“Extension Option” shall have the meaning set forth in Section 2.7 hereof.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

 

“Ferryboat Affiliate” shall mean El Conquistador Ferryboat Inc., a Puerto Rico
corporation.

 

“Ferryboat Charters” shall mean, collectively, those certain Baltic and
International Maritime Conference Standard Bareboat Charters between El Con
Borrower and Ferryboat Affiliate as more particularly described on Schedule 1.6
attached hereto.

 

“FF&E” shall mean all fixtures, furniture, furnishings, equipment (including
operating equipment, operating supplies and fixtures attached to and forming
part of the Improvements), apparatus and other personal property used in, or
held in storage for use in (or if

 

-9-



--------------------------------------------------------------------------------

the context so dictates, required in connection with), or required for the
operation of the Improvements in accordance with this Agreement, including,
without limitation, (i) office furnishings and equipment, (ii) specialized
hotel, spa and casino equipment necessary for the operation of any portion of
the Improvements, including equipment for kitchens, laundries, dry cleaning
facilities, bars, restaurants, public rooms, commercial and parking space, spa,
casino and recreational facilities, and (iii) all other furnishings and
equipment as the applicable Individual Borrower or Manager deems necessary or
desirable for the operation of the Improvements in accordance with this
Agreement.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“Foreign Taxes” shall have the meaning set forth in Section 2.2.3(e) hereof.

 

“Fort Lauderdale Borrower” shall have the meaning set forth in the introductory
paragraph hereto.

 

“Fort Lauderdale Individual Property” shall mean the Individual Property located
in Fort Lauderdale, Florida.

 

“Franchise Agreement” shall mean, with respect to each Individual Property, that
certain Franchise Agreement, dated as of the date hereof, between the applicable
Individual Borrower or Baltimore Owner and Franchisor, as the same may be
amended or modified from time to time in accordance with the terms and
provisions of this Agreement, or, if the context requires, the applicable
Replacement Franchise Agreement executed in accordance with the terms and
provisions of this Agreement.

 

“Franchisor” shall mean WHC Franchise Corporation, a Delaware corporation, or,
if the context requires, a Qualified Franchisor.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Gross Income from Operations” shall mean all income, revenue and proceeds
computed in accordance with GAAP and the Uniform System of Accounts and derived
by Borrower, Baltimore Owner or Manager from the use, occupancy or enjoyment of
the Properties, or any part thereof, or received by Borrower, Baltimore Owner or
Manager from the sale of any goods, services or other items sold on or provided
from the Properties in the ordinary course of the Properties operation,
including without limitation: (a) all income and proceeds received from rental
of rooms, Leases and commercial space, meeting, conference and/or banquet space
within the Properties including net parking revenue and net casino wins; (b) all
income and proceeds received from food and beverage operations and from catering
services conducted from the

 

-10-



--------------------------------------------------------------------------------

Properties even though rendered outside of the Properties; (c) all income and
proceeds from business interruption, rental interruption and use and occupancy
insurance with respect to the operation of the Properties (after deducting
therefrom all necessary costs and expenses incurred in the adjustment or
collection thereof); and (d) interest on credit accounts, rent concessions or
credits, and other required pass-throughs and interest on Reserve Funds; but
excluding, (1) gross receipts received by lessees, licensees or concessionaires
of the Properties; (2) consideration received at the Properties for hotel
accommodations, goods and services to be provided at other hotels, although
arranged by, for or on behalf of Borrower, Baltimore Owner or Manager; (3)
income and proceeds from the sale or other disposition of goods, capital assets
and other items not in the ordinary course of the Properties operation; (4)
federal, state, commonwealth and municipal excise, sales, use, occupancy,
gaming, and other taxes collected directly from patrons or guests of the
Properties as a part of or based on the sales price of any goods, services or
other items, such as gross receipts, room, admission, cabaret or equivalent
taxes; (5) Awards; (6) refunds of amounts not included in Operating Expenses at
any time and uncollectible accounts; (7) gratuities collected by the Properties
employees; (8) the proceeds of any financing; (9) other income or proceeds
resulting other than from the use or occupancy of the Properties, or any part
thereof, or other than from the sale of goods, services or other items sold on
or provided from the Properties in the ordinary course of business; (10) any
credits or refunds made to customers, guests or patrons in the form of
allowances or adjustments to previously recorded revenues; (11) payments made to
Borrower pursuant to the Interest Rate Cap Agreement, and (12) all income and
proceeds from judgments, settlements and other resolutions of disputes, except
to the extent payable on account of or in lieu of items otherwise includable in
Gross Income from Operations.

 

“Gross Revenue Percentage Increase” shall have the meaning set forth in Section
5.1.11(d) hereof.

 

“Ground Lease” shall mean that certain Deed Number 12 of Lease, dated December
15, 1990, executed before Notary Public Silvestre M. Miranda, among Alberto
Bachman Umpierre, an individual, and Lilliam Bachman Umpierre, an individual,
collectively as the ground lessor, and El Con Borrower, as ground lessee.

 

“Ground Lessor” shall mean the ground lessor under the Ground Lease.

 

“Ground Rent” shall mean the rent and all other charges which may be due under
the Ground Lease.

 

“Guarantor” shall mean Wyndham International, Inc.

 

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, from Guarantor to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
for borrowed money

 

-11-



--------------------------------------------------------------------------------

including indebtedness in the form of mezzanine debt and in the form of
preferred equity if such preferred equity is treated as debt under GAAP; (b)
obligations evidenced by bonds, debentures, notes, or other similar instruments;
(c) obligations for the deferred purchase price of property or services
(including trade obligations); (d) obligations under letters of credit; (e)
obligations under acceptance facilities; (f) all guaranties, endorsements (other
than for collection or deposit in the ordinary course of business) and other
contingent obligations to purchase, to provide funds for payment, to supply
funds, to invest in any Person or entity, or otherwise to assure a creditor
against loss; and (g) obligations secured by any Liens, whether or not the
obligations have been assumed.

 

“Indemnified Person” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Indemnifying Person” shall mean each of Borrower, Baltimore Owner, Guarantor
and Principal.

 

“Indemnity Deed of Trust” shall mean that certain Indemnity Deed of Trust, dated
as of the date hereof, from Baltimore Owner to Lender to secure the payment of
all of the obligations and liabilities of Baltimore Borrower under this
Agreement and the other Loan Documents, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Indemnity Guaranty” shall mean that certain Indemnity Guaranty Agreement, dated
as of the date hereof, from Baltimore Owner to Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Independent Director” or “Independent Manager” shall mean a Person who is not
at the time of initial appointment, or at any time while serving as a director
or manager, as applicable, and has not been at any time during the preceding
five (5) years: (a) a stockholder, director (with the exception of serving as
the Independent Director or Independent Manager of an Individual Borrower or any
Principal), officer, employee, partner, member, trustee attorney or counsel of
Borrower, Baltimore Owner, Principal or any Affiliate of either of them; (b) a
creditor, customer (other than as a hotel guest or patron), supplier or other
person who derives any of its income or revenues from its activities with
Borrower, Baltimore Owner, Principal or any Affiliate of either of them (other
than the receipt of fees for serving as an Independent Director or Manager); (c)
a Person Controlling or under common Control with any such stockholder,
director, officer, partner, member, customer, supplier or other Person; or (d) a
member of the immediate family of any such stockholder, director, officer,
employee, partner, member, customer, supplier or other Person. A natural person
who satisfies the foregoing definition other than subparagraph (b) shall not be
disqualified from serving as an Independent Director or Independent Manager if
such individual is an Independent Director or Independent Manager provided by a
nationally-recognized company that provides professional independent directors
or managers (a “Professional Independent Director”) and other corporate services
in the ordinary course of its business. A natural person who otherwise satisfies
the foregoing definition other than subparagraph (a) by reason of being the
independent director or independent manager of a “special purpose entity”
affiliated with a Borrower, Baltimore Owner, or Principal shall not be
disqualified from serving as an Independent Director or Independent Manager if
such individual is either (i) a Professional Independent Director or (ii) the
fees that

 

-12-



--------------------------------------------------------------------------------

such individual earns from serving as independent director of affiliates in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year. Except as set forth in (a) above,
notwithstanding the immediately preceding sentence, an Independent Director or
Independent Manager may not simultaneously serve as Independent Director or
Independent Manager of a Borrower, Baltimore Owner, or Principal, as applicable,
and also as an independent director or independent manager of a special purpose
entity that owns a direct or indirect equity interest in such Borrower,
Baltimore Owner, or Principal, or a direct or indirect interest in any
co-borrower with such Borrower, Baltimore Owner, or Principal.

 

“Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.

 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by an Individual Borrower or Baltimore
Owner and encumbered by the applicable Mortgage, together with all rights
pertaining to such property and Improvements, as more particularly described in
the Granting Clauses of such Mortgage and referred to therein as the “Property”.

 

“Initial Ground Lease Escrow Deposit” shall have the meaning set forth in
Section 7.4 hereof.

 

“Initial Maturity Date” shall mean June 9, 2007.

 

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Akin Gump Strauss Hauer & Feld LLP or another
firm reasonably acceptable to Lender in connection with the Loan.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Period” shall mean the period from the ninth (9th) day of each month
through and including the eighth (8th) day of the immediately following month;
provided that the first Interest Period hereunder shall commence on and include
the date that principal is advanced hereunder and shall end on and include the
eighth (8th) day of the month immediately following the month in which the
Closing Date occurs.

 

“Interest Rate Cap Agreement” shall mean, as applicable, an Interest Rate Cap
Agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender between Borrower and an
Acceptable Counterparty or a Replacement Interest Rate Cap Agreement.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Individual Property, and (a) every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and (b)
every guarantee of

 

-13-



--------------------------------------------------------------------------------

the performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto. Notwithstanding the
foregoing, with respect to the El Con Individual Property the term “Lease” shall
not include the Ground Lease.

 

“Legal Requirements” shall mean, with respect to each Individual Property, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting such Individual Property or any part thereof,
or the construction, use, alteration or operation thereof, or any part thereof,
whether now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all material covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower or Baltimore Owner, at any time in force
affecting such Individual Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to such Individual Property or any part thereof, or (b) in any way limit the
use and enjoyment thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit reasonably acceptable to Lender, which Letter of
Credit (a) shall be issued in favor of Lender, (b) shall be either an evergreen
letter of credit or one which has an initial expiration date not earlier than
one (1) year from the date of its issuance, (c) shall entitle Lender to draw
thereon in New York, New York, and (d) shall be issued by a domestic Acceptable
Bank or the U.S. agency or branch of a foreign Acceptable Bank.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded upward, if necessary, to the next nearest
1/1000 of 1%) for deposits in U.S. dollars, for a one-month period, that appears
on Telerate Page 3750 (or the successor thereto) as of 11:00 a.m., London time,
on the related Determination Date. If such rate does not appear on Telerate Page
3750 as of 11:00 a.m., London time, on such Determination Date, LIBOR shall be
the arithmetic mean of the offered rates (expressed as a percentage per annum)
for deposits in U.S. dollars for a one-month period that appear on the Reuters
Screen Libor Page as of 11:00 a.m., London time, on such Determination Date, if
at least two such offered rates so appear. If fewer than two such offered rates
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts of not less than U.S. $1,000,000. If at least two such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the

 

-14-



--------------------------------------------------------------------------------

applicable Determination Date for amounts of not less than U.S. $1,000,000. If
at least two such rates are so provided, LIBOR shall be the arithmetic mean of
such rates. LIBOR shall be determined conclusively, absent manifest error, by
Lender or its agent.

 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting Borrower or Baltimore
Owner, the related Individual Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, the Assignments of Leases, the Environmental Indemnity, the O&M
Agreement, the Indemnity Guaranty, the Assignment of Management Agreement, the
Guaranty, the Property Account Agreement, the Cash Management Agreement, the
Collateral Assignment of Interest Rate Cap Agreement, the Contribution
Agreement, the Ship Mortgages and all other documents executed and/or delivered
in connection with the Loan.

 

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

 

“Losses” shall have the meaning set forth in Section 9.4(b) hereof.

 

“Management Agreement” shall mean, with respect to each Individual Property, the
management agreement entered into by and between the applicable Individual
Borrower or Baltimore Owner, if applicable and Manager, pursuant to which
Manager is to provide management and other services with respect to such
Individual Property, or, if the context requires, the applicable Replacement
Management Agreement, and in the case of the Puerto Rico Properties shall
include the Services Agreements between WMC Puerto Rico, Inc. and Williams
Hospitality Group Inc.

 

“Manager” shall mean Wyndham International, Inc. (or any of its Affiliates), or,
if the context requires, a Qualified Manager who is managing the Properties in
accordance with the terms and provisions of this Agreement.

 

“Material Lease” shall mean a Lease demising in excess of 2,500 square feet or
for parking operations and/or facilities.

 

-15-



--------------------------------------------------------------------------------

“Maturity Date” shall mean the Initial Maturity Date or, if applicable, the
Extended Maturity Date, or such other date on which the final payment of
principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.

 

“Maximum Allowable Fees” shall mean aggregate franchise royalty and base and
incentive management fees equal to the lesser of (a) the aggregate actual base
and incentive management and franchise royalty fees due under the Management
Agreement and Franchise Agreement, respectively and (b) three percent (3%) of
gross revenue at the Properties.

 

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine A Adjusted Release Amount” shall mean the “Adjusted Release Amount”
as defined in the Mezzanine A Loan Documents.

 

“Mezzanine A Borrower” shall mean, collectively, W -Baltimore Majority Mezz
Borrower, LLC, W-Baltimore Minority Mezz Borrower, LLC, PAH Batterymarch Realty
Company Mezz Borrower, LLC, Conquistador Mezzanine (SPE), Inc., El San Juan Mezz
Borrower, Inc., Casa Marina Mezz Borrower, LLC, Key West Mezz Borrower, LLC,
Atlanta American Mezz Borrower, LLC and Wyndham Fort Lauderdale Airport Mezz
Borrower, LLC, together with their respective successors and permitted assigns.

 

“Mezzanine A Debt Service Account” shall have the meaning ascribed to such term
in the Cash Management Agreement.

 

“Mezzanine A Lender” shall mean, collectively, JPMorgan Chase Bank, N.A. and
Bear Stearns Commercial Mortgage, Inc., together with their respective
successors and permitted assigns.

 

“Mezzanine A Loan” shall mean that certain loan made as of the date hereof by
Mezzanine A Lender to Mezzanine A Borrower in the original principal amount of
Fifty Million Dollars ($50,000,000).

 

“Mezzanine A Loan Agreement” shall mean that certain Mezzanine A Loan Agreement,
dated as of the date hereof, between Mezzanine A Borrower and Mezzanine A
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified, from time to time.

 

“Mezzanine A Loan Default” shall mean an “Event of Default” under the Mezzanine
A Loan.

 

“Mezzanine A Loan Documents” shall mean all documents evidencing the Mezzanine A
Loan and all documents executed and/or delivered in connection therewith.

 

-16-



--------------------------------------------------------------------------------

“Mezzanine A Release Amount” shall mean the “Release Amount” as defined in the
Mezzanine A Loan Documents.

 

“Mezzanine Adjusted Release Amount” shall mean, collectively, the Mezzanine A
Adjusted Release Amount, the Mezzanine B Adjusted Release Amount, and the
Mezzanine C Adjusted Release Amount.

 

“Mezzanine B Adjusted Release Amount” shall mean the “Adjusted Release Amount”
as defined in the Mezzanine B Loan Documents.

 

“Mezzanine B Borrower” shall mean, collectively, W-Baltimore Majority Mezz
Borrower #2, LLC, W-Baltimore Minority Mezz Borrower #2, LLC, PAH Batterymarch
Realty Company Mezz Borrower #2, LLC, Conquistador Mezzanine #2 (SPE), Inc., El
San Juan Mezz Borrower #2, Inc., Casa Marina Mezz Borrower #2, LLC, Key West
Mezz Borrower #2, LLC, Atlanta American Mezz Borrower #2, LLC and Wyndham Fort
Lauderdale Airport Mezz Borrower #2, LLC, together with their respective
successors and permitted assigns.

 

“Mezzanine B Debt Service Account” shall have the meaning ascribed to such term
in the Cash Management Agreement.

 

“Mezzanine B Lender” shall mean, collectively, JPMorgan Chase Bank, N.A. and
Bear Stearns Commercial Mortgage, Inc., together with their respective
successors and permitted assigns.

 

“Mezzanine B Loan” shall mean that certain loan made as of the date hereof by
Mezzanine B Lender to Mezzanine B Borrower in the original principal amount of
Fifty Million Dollars ($50,000,000).

 

“Mezzanine B Loan Agreement” shall mean that certain Mezzanine B Loan Agreement,
dated as of the date hereof, between Mezzanine B Borrower and Mezzanine B
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified, from time to time.

 

“Mezzanine B Loan Default” shall mean an “Event of Default” under the Mezzanine
B Loan.

 

“Mezzanine B Loan Documents” shall mean all documents evidencing the Mezzanine B
Loan and all documents executed and/or delivered in connection therewith.

 

“Mezzanine B Release Amount” shall mean the “Release Amount” as defined in the
Mezzanine B Loan Documents.

 

“Mezzanine Borrower” shall mean, collectively, as the context may require,
Mezzanine A Borrower, Mezzanine B Borrower, and Mezzanine C Borrower, together
with their respective successors and permitted assigns.

 

“Mezzanine C Adjusted Release Amount” shall mean the “Adjusted Release Amount”
as defined in the Mezzanine C Loan Documents.

 

-17-



--------------------------------------------------------------------------------

“Mezzanine C Borrower” shall mean, collectively, W-Baltimore Majority Mezz
Borrower #3, LLC, W-Baltimore Minority Mezz Borrower #3, LLC, PAH Batterymarch
Realty Company Mezz Borrower #3, LLC, Conquistador Mezzanine #3 (SPE), Inc., El
San Juan Mezz Borrower #3, Inc., Casa Marina Mezz Borrower #3, LLC, Key West
Mezz Borrower #3, LLC, Atlanta American Mezz Borrower #3, LLC and Wyndham Fort
Lauderdale Airport Mezz Borrower #3, LLC, together with their respective
successors and permitted assigns.

 

“Mezzanine C Debt Service Account” shall have the meaning ascribed to such term
in the Cash Management Agreement.

 

“Mezzanine C Lender” shall mean, collectively, JPMorgan Chase Bank, N.A. and
Bear Stearns Commercial Mortgage, Inc., together with their respective
successors and permitted assigns.

 

“Mezzanine C Loan” shall mean that certain loan made as of the date hereof by
Mezzanine C Lender to Mezzanine C Borrower in the original principal amount of
One Hundred Million Dollars ($100,000,000).

 

“Mezzanine C Loan Agreement” shall mean that certain Mezzanine C Loan Agreement,
dated as of the date hereof, between Mezzanine C Borrower and Mezzanine C
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified, from time to time.

 

“Mezzanine C Loan Default” shall mean an “Event of Default” under the Mezzanine
C Loan.

 

“Mezzanine C Loan Documents” shall mean all documents evidencing the Mezzanine C
Loan and all documents executed and/or delivered in connection therewith.

 

“Mezzanine C Release Amount” shall mean the “Release Amount” as defined in the
Mezzanine C Loan Documents.

 

“Mezzanine Lenders” shall mean, collectively, Mezzanine A Lender, Mezzanine B
Lender and Mezzanine C Lender, or individually, a “Mezzanine Lender” shall mean
any of Mezzanine A Lender, Mezzanine B Lender or Mezzanine C Lender, together
with their respective successors and permitted assigns.

 

“Mezzanine Loan Agreements” shall mean, collectively, the Mezzanine A Loan
Agreement, the Mezzanine B Loan Agreement and the Mezzanine C Loan Agreement.

 

“Mezzanine Loan Default” shall mean a Mezzanine A Loan Default, a Mezzanine B
Loan Default and a Mezzanine C Loan Default.

 

“Mezzanine Loan Documents” shall mean, collectively, the Mezzanine A Loan
Documents, the Mezzanine B Loan Documents and the Mezzanine C Loan Documents.

 

-18-



--------------------------------------------------------------------------------

“Mezzanine Loans” shall mean, collectively, the Mezzanine A Loan, the Mezzanine
B Loan and the Mezzanine C Loan or individually, a “Mezzanine Loan” shall mean
any of Mezzanine A Loan, Mezzanine B Loan or Mezzanine C Loan.

 

“Mezzanine Release Amounts” shall mean each of the “Release Amounts” as such
terms are defined in the Mezzanine Loan Documents.

 

“Minimum Aggregate Cap Ex Amount” shall mean $35,000,000, as such amount may be
reduced in accordance with the provisions of Section 5.1.22(c) hereof.

 

“Minority Interest Debt” shall mean, for each Minority Interest Property, the
Minority Interest Property Pro-Rata Debt applicable to such Minority Interest
Property, together with all interest accrued and unpaid thereon and all other
sums due to Lender in respect of such portion of the Loan under the Note, this
Agreement, the Mortgages and the other Loan Documents

 

“Minority Interest Property” shall mean each of the Casa Marina Individual
Property, the Reach Individual Property and the Atlanta Individual Property.
Notwithstanding the foregoing or anything to the contrary contained herein or in
the other Loan Documents, with respect to any Minority Interest Property, in the
event all the interests of all minority interest holders (which shall not be
Affiliates of Guarantor) of an entity that is an indirect owner of such Minority
Interest Property are redeemed in accordance with the applicable provisions set
forth in Section 5.2.10(d) hereof, then such Minority Interest Property shall
become a Non-Minority Property and shall no longer be deemed to be a Minority
Interest Property for all purposes under the Loan Documents.

 

“Minority Interest Property Pro-Rata Debt” shall mean the product of (a) the
quotient obtained by dividing the Release Amount for such Minority Interest
Property by the sum of the Release Amount for all Properties subject to the Lien
of the Mortgages, and (b) the outstanding principal balance of the Loan.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean (a) with respect to each Individual Property (other than
the Baltimore Individual Property, the El Con Individual Property and the El San
Juan Individual Property), that certain first priority Mortgage (or Deed of
Trust or Deed to Secure Debt) and Security Agreement, dated as of the date
hereof, executed and delivered by the applicable Individual Borrower as security
for the Loan and encumbering such Individual Borrower’s fee estate in such
Individual Property, (b) with respect to the Baltimore Individual Property, that
certain first priority Indemnity Deed of Trust and Security Agreement, dated as
the date hereof, executed and delivered by Baltimore Owner as security for the
Baltimore Owner Obligations and encumbering Baltimore Owner’s fee estate in the
Baltimore Individual Property, and (c) with respect to the El San Juan
Individual Property and the El Con Individual Property, (i) the Mortgage Note
Pledge and Security Agreement, dated as of the hereof, executed and delivered by
the applicable Individual Borrower as security for the Loan and pursuant to
which such Individual Borrower has pledged mortgage notes securing mortgages
encumbering such Individual Borrower’s fee estate in the applicable Puerto Rico
Property, and (ii) with respect to

 

-19-



--------------------------------------------------------------------------------

the El Con Individual Property only, its leasehold interest under the Ground
Lease as each such instruments and agreements may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Net Cash Flow” shall mean, with respect to the applicable Properties, the
amount obtained by subtracting Operating Expenses and payments to the
Replacement Reserve Fund from Gross Income from Operations during the trailing
twelve (12) month period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

 

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

“Net Wins” shall mean, with respect to any Puerto Rico property and for any
period, the amount equal to the total of all gaming revenues for such period,
less total gaming losses for such period arising from casino operations at such
Individual Property; provided that for purposes of Section 7.3.1, Net Wins shall
not be less than $0.

 

“New Mezzanine Borrower” shall have the meaning set forth in Section 9.1.3
hereof.

 

“New Mezzanine Loan” shall have the meaning set forth in Section 9.1.3 hereof.

 

“Non-Minority Debt Yield” shall mean, as of any date of determination, the
percentage obtained by dividing (a) Net Cash Flow for the Non-Minority
Properties by (b) the then outstanding aggregate principal balance of the Loan
and the Mezzanine Loan attributable to the Non-Minority Properties.
Notwithstanding the foregoing or anything to the contrary contained herein or in
the other Loan Documents, in the event all the interests of all minority
interest holders (which shall not be Affiliates of Guarantor) of entities that
are indirect owners of two (2) Individual Properties which are Minority Interest
Properties as of the date hereof are redeemed in accordance with the applicable
provisions set forth in Section 5.2.10(d) hereof, then the provisions set forth
in this Agreement and the other Loan Documents relating to “Non-Minority Debt
Yield” shall thereafter be not applicable.

 

“Non-Minority Debt Yield Threshold” shall mean eight percent (8.0%).

 

“Non-Minority Properties” shall mean all of the Properties other than the
Minority Interest Properties.

 

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of Four Hundred Seventy-Five Million and No/100 Dollars
($475,000,000),

 

-20-



--------------------------------------------------------------------------------

made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“O&M Agreement” shall mean, with respect to each Individual Property, that
certain Operations and Maintenance Agreement, dated as of the date hereof,
between Borrower or Baltimore Borrower and Lender given in connection with the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Offering Document Date” shall have the meaning set forth in Section
5.1.11(f)(iv) hereof.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by an
Individual Borrower which is signed by an authorized senior officer of the
general partner or managing member of such Individual Borrower.

 

“Operating Expenses” shall mean the sum of all costs and expenses of operating,
maintaining, directing, managing and supervising the Properties, computed in
accordance with GAAP and the Uniform System of Accounts, that are incurred on a
regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, franchise and management fees,
payroll and related taxes, computer processing charges, operational equipment or
other lease payments, ground rents payable under the Ground Lease, and other
similar costs, but excluding depreciation and similar non-cash items, Debt
Service, Capital Expenditures and contributions to the Reserve Funds.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

 

“Otherwise Rated Insurer” shall have the meaning set forth in Section 6.1(b)
hereof.

 

“Out Parcels” shall mean, collectively, the parcels of real property (each
consisting of a portion of an Individual Property) described on Schedule 1.1
attached hereto.

 

“Parking Lease” shall mean, collectively, that certain Indenture of Lease and
that certain ground lease relating to the Individual Property known as Wyndham
Atlanta American as more particularly described on Schedule 1.5 hereto.

 

“Payment Date” shall mean the ninth (9th) day of each month, or if such day is
not a Business Day, the immediately succeeding Business Day.

 

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively (a) the Liens and security interests created by the Loan Documents,
(b) all Liens, encumbrances and other matters disclosed in the Title Insurance
Policies (including matters for which affirmative coverage has been provided)
relating to such Individual Property or any part thereof, (c) Liens, if any, for
Taxes or Other Charges not yet delinquent or being contested in

 

-21-



--------------------------------------------------------------------------------

good faith and by appropriate proceedings in accordance with the terms hereof,
(d) any and all easements, licenses, covenants, restrictions or other agreements
which may hereafter be granted by Borrower or Baltimore Owner in accordance with
the terms hereof, (e) rights of existing and future tenants, licensees and
concessionaires only, pursuant to Leases in effect as of the date of this
Agreement or entered into in accordance with the terms hereof, (f) any lien or
security interest expressly permitted by the terms hereof, (g) all Liens of
record for which the underlying indebtedness or obligations secured by such
Liens have been paid or discharged and which Liens have been insured against
under the Title Policies by omission of such Liens from Schedule B thereto and
with respect to which Borrower is using commercially reasonable efforts to
discharge, and (h) such other title and survey exceptions as Lender has approved
or may approve in writing in Lender’s sole discretion.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

 

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(ii) Federal Housing Administration debentures;

 

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated system-wide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of

 

-22-



--------------------------------------------------------------------------------

principal due at maturity that cannot vary or change, (B) if rated by S&P, must
not have an “r” highlighter affixed to their rating, (C) if such investments
have a variable rate of interest, such interest rate must be tied to a single
interest rate index plus a fixed spread (if any) and must move proportionately
with that index, and (D) such investments must not be subject to liquidation
prior to their maturity;

 

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must

 

-23-



--------------------------------------------------------------------------------

(A) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;

 

(vii) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(viii) units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

 

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

 

-24-



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clauses of
the Mortgage with respect to each Individual Property.

 

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a report prepared by a company satisfactory to Lender regarding the
physical condition of such Individual Property, satisfactory in form and
substance to Lender in its sole discretion.

 

“Policy” or “Policies” shall have the meaning specified in Section 6.1(b)
hereof.

 

“Prepayment Release Date” shall mean June 1, 2006.

 

“Prepayment Spread Maintenance Payment” shall mean, with respect to any
repayment of any principal amount of the Loan on or prior to the Prepayment
Release Date, a payment to Lender in an amount equal to the sum of the present
values of each future installment of interest that would be payable under the
Loan on the principal amount of the Loan being prepaid from the date of such
prepayment through and including the Payment Date occurring in July 2006
(without duplication for any interest paid to Lender in connection with such
repayment in accordance with the terms of this Agreement), assuming an interest
rate equal to the difference between (a) the Applicable Interest Rate in effect
as of the date of such prepayment (taking into account the effect of any floors
on such Applicable Interest Rate) and (b) LIBOR in effect as of the date of such
prepayment, such future installments of interest to be discounted at an interest
rate per annum equal to the Reinvestment Yield.

 

“Prime Rate” shall mean the annual rate of interest publicly announced by
JPMorgan Chase Bank, N.A. in New York, New York, as its base rate, as such rate
shall change from time to time. If JPMorgan Chase Bank, N.A. ceases to announce
a base rate, Prime Rate shall mean the rate of interest published in The Wall
Street Journal from time to time as the “Prime Rate.” If more than one “Prime
Rate” is published in The Wall Street Journal for a day, the average of such
“Prime Rates” shall be used, and such average shall be rounded up to the nearest
one-eighth of one percent (0.125%). If The Wall Street Journal ceases to publish
the “Prime Rate,” the Lender shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Lender shall select a comparable interest rate
index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.

 

-25-



--------------------------------------------------------------------------------

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et seq. and (d) all other Legal
Requirements relating to money laundering or terrorism.

 

“Principal” shall mean, with respect to El Con Borrower, Conquistador Holding
(SPE), Inc.; and with respect to El San Juan Borrower, each of W-San Juan Hotel
Corp. and W-San Juan Holding Corp.

 

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of this Agreement.

 

“Property Account(s)” shall have the meaning set forth in Section 2.6.1 hereof.

 

“Property Account Agreement” shall mean that certain Deposit Account Control
Agreement, dated as of the date hereof, among Borrower, Lender and Property
Account Bank, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Property Account Bank” shall mean an Eligible Institution for each Individual
Property designated by Borrower.

 

“Provided Information” shall mean any and all financial and other written
information provided to Lender at any time by, or on behalf of, any Indemnifying
Person with respect to the Properties, Borrower, Baltimore Owner, Guarantor,
Manager, Principal and/or Franchisor.

 

“Public Company” shall mean a corporation or other Person whose (i) stock or
ownership interests or (ii) depository receipts or their equivalent are publicly
traded on a nationally recognized stock exchange, including, without limitation,
NASDAQ or on the leading recognized stock exchange in Spain, Germany, Italy,
Canada, France, Tokyo, Australia, Singapore, England or Hong Kong, or in another
country which requires companies publicly traded on such leading exchange to
provide public information reasonably comparable to that required in the United
States.

 

“Puerto Rico Business Day” shall mean any day other than a Saturday, Sunday or
other day on which national banks in Puerto Rico are not open for business.

 

“Puerto Rico Properties” shall mean, collectively, the El Con Individual
Property and the El San Juan Individual Property.

 

“Qualified Franchisor” shall mean an entity (a) appearing on Schedule 1.2
attached hereto or (b) an entity that has a national reservation system or
global distribution system and which, together with any Affiliates of such
entity, franchises at least twenty-five (25) full service upscale and upper
upscale urban and resort hotel properties in the United States,

 

-26-



--------------------------------------------------------------------------------

provided, that, if such Person is an Affiliate of Borrower, Borrower shall have
obtained an Additional Insolvency Opinion. For purposes of clause (b) of this
definition, the term “Affiliate” shall mean, with respect to any Person, any
other Person that (i) Controls and (ii) owns, directly or indirectly, not less
than fifty-one percent (51%) of the legal and beneficial ownership interests in
such Person.

 

“Qualified Manager” shall mean (a) Wyndham International, Inc. or an Affiliate
thereof, (b) an entity appearing on Schedule 1.3 attached hereto or (c) an
entity that, together with any Affiliates of such entity, operates or manages at
least twenty-five (25) full service upscale and upper upscale urban and resort
hotel properties in the United States, provided, that, if such Person is an
Affiliate of Borrower, Borrower shall have obtained an Additional Insolvency
Opinion. For purposes of clause (c) of this definition, the term “Affiliate”
shall mean, with respect to any Person, any other Person that (i) Controls and
(ii) owns, directly or indirectly, not less than fifty-one percent (51%) of the
legal and beneficial ownership interests in such Person.

 

“Qualified Transferee” shall mean any one of the following Persons:

 

(a) a pension fund, pension trust or pension account that (i) has total real
estate assets of at least $1 billion or (ii) has total real estate assets of at
least $500 million that are managed by a Person who controls or manages at least
$1 billion of real estate equity assets; or

 

(b) a pension fund advisor who (i) immediately prior to such transfer, controls
or manages at least $1 billion of real estate equity assets and (ii) is acting
on behalf of one or more pension funds that, in the aggregate, satisfy the
requirements of clause (a) of this definition; or

 

(c) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (i) with a net worth, as of a
date no more than six (6) months prior to the date of the transfer of at least
$500 million and (ii) who, immediately prior to such transfer, controls real
estate equity assets of at least $1 billion; or

 

(d) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia) (i)
with a combined capital and surplus of at least $500 million and (ii) who,
immediately prior to such transfer, controls real estate equity assets of at
least $1 billion; or

 

(e) a newly formed real estate fund that has not yet made any acquisitions but
otherwise has committed capital of at least $1 billion; or

 

(f) any Person who (i) has a long-term unsecured debt rating from the Rating
Agencies of at least investment grade, or (ii) has a net worth, as of a date no
more than six (6) months prior to the date of such transfer of at least $500
million and immediately prior to such transfer controls, together with its
affiliates, real estate equity assets of at least $1 billion; or

 

(g) an entity appearing on Schedule 1.9 attached hereto,

 

-27-



--------------------------------------------------------------------------------

provided that, in each case, such entity is not then subject to a Bankruptcy
Action.

 

“Ratable Share” shall mean, with respect to any Co-Lender, its share of the
Loan, or any portion thereof, based on the proportion of the outstanding
principal of the Loan advanced by such Co-Lender to the total outstanding
principal amount of the Loan.

 

“Rating Agencies” shall mean, prior to the initial Securitization of the Loan or
any portion thereof, each of S&P, Moody’s and Fitch, or any other
nationally-recognized statistical rating agency which has been designated by
Lender and, after the Securitization of the Loan or any portion thereof, shall
mean only those of the foregoing that have rated any of the Securities in
connection with any such Securitization.

 

“Reach Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

 

“Reach Individual Property” shall mean the Individual Property located in Key
West, Florida and knows as the Wyndham Reach Resort.

 

“Reinvestment Yield” means the yield calculated by the linear interpolation of
the yields, as reported in the Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading “U.S. government securities” and the
sub-heading “Treasury constant maturities” during the second full week preceding
the date of which the applicable Prepayment Spread Maintenance Payment is
payable, of the U.S. Treasury constant maturities with maturity dates (one
longer and one equal to or shorter) most nearly approximating the Prepayment
Release Date. In the event Release H.15 is no longer published, Lender shall
reasonably select a comparable publication to determine the Reinvestment Yield.

 

“Release Amount” shall mean for an Individual Property the amount set forth on
Schedule 1.4 hereto, as the same may be reduced pursuant to Section 2.4.2.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean, with respect to each Individual Property, all rents, rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, without limitation, all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including, without limitation, security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower or Baltimore Owner or its agents or employees from any and all
sources arising from or attributable to the Individual Property, and proceeds,
if any, from business interruption or other loss of income or insurance,
including, without limitation, all hotel receipts, revenues and credit card
receipts collected from guest rooms, restaurants, bars, meeting rooms, banquet
rooms and recreational facilities, all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of property or rendering of
services by Borrower or Baltimore Owner or any operator or manager of the hotel
or the commercial space located in the Improvements or acquired from others
(including, without

 

-28-



--------------------------------------------------------------------------------

limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), license, lease, sublease and concession fees and rentals, health
club membership fees, food and beverage wholesale and retail sales, service
charges, vending machine sales and proceeds, if any, from business interruption
or other loss of income insurance.

 

“Replacement Franchise Agreement” shall mean, collectively, (a) either (i) a
franchise or license agreement with a Qualified Franchisor substantially in the
same form and substance as the applicable Franchise Agreement, or (ii) a
franchise or license agreement with a Qualified Franchisor, which franchise or
license agreement shall be reasonably acceptable to Lender in form and
substance, and (b) a comfort letter substantially in the form of the comfort
letter delivered to Lender on the Closing Date (or in such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
Borrower or Baltimore Owner, as applicable and such Qualified Franchisor at
Borrower’s expense.

 

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty with terms substantially the same as the
Interest Rate Cap Agreement except that the same shall be effective in
connection with an extension of the terms of the Loan as required by Section
2.7(c) hereof or the replacement of the Interest Rate Cap Agreement following a
downgrade, withdrawal or qualification of the long-term unsecured debt rating of
the Counterparty; provided that to the extent any such interest rate cap
agreement does not meet the foregoing requirements, a “Replacement Interest Rate
Cap Agreement” shall be such interest rate cap agreement approved in writing by
each of the Rating Agencies with respect thereto.

 

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the applicable Management Agreement, or (ii) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Lender in form and substance, and (b) an assignment of management
agreement and subordination of management fees substantially in the form of the
Assignment of Management Agreement (or of such other form and substance
reasonably acceptable to Lender), executed and delivered to Lender by Borrower
or Baltimore Owner, as applicable and such Qualified Manager at Borrower’s
expense.

 

“Replacement Reserve Account” shall have the meaning set forth in Section
7.3.1(a) hereof.

 

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1(a)
hereof.

 

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1(a) hereof.

 

“Replacements” shall mean replacements of, or additions to, FF&E, and any
special projects designed to maintain the current condition of the Improvements.

 

-29-



--------------------------------------------------------------------------------

“Required Earthquake Insurance” shall mean the quotient obtained by multiplying
(a) the Full Replacement Cost for an Individual Property and eighteen (18)
months of business interruption for such Individual Property, and (b) the
probable maximum loss for such Individual Property. The probable maximum loss
for the El Con Individual Property is sixteen percent (16%) and for the El San
Juan Individual Property is seventeen percent (17%).

 

“Required Monthly Expenditure” shall have the meaning set forth in Section
7.3.1(a) hereof.

 

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

 

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Ground Lease Escrow Fund, the Replacement Reserve Fund, the Required Repair
Fund, and any other escrow fund established pursuant to the Loan Documents.

 

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

 

“Restoration Threshold Amount” shall mean, with respect to each Individual
Property, an amount equal to five percent (5%) of the applicable Release Amount.

 

“Restricted Party” shall mean, collectively (a) any Individual Borrower,
Baltimore Owner, Principal, Guarantor, Affiliated Manager and Mezzanine Borrower
and (b) any shareholder, partner, member, non-member manager, or direct or
indirect legal or beneficial owner of, any Individual Borrower, Baltimore Owner,
Principal, Guarantor, Affiliated Manager, non-member manager or Mezzanine
Borrower. Notwithstanding the foregoing, the term “Restricted Party” shall not
include any Person that is an indirect owner of a Minority Interest Property and
that is not an affiliate of Guarantor.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer of
a legal or beneficial interest, whether direct or indirect.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

-30-



--------------------------------------------------------------------------------

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

 

“Ship Mortgages” shall mean, collectively, those certain Preferred Ship
Mortgages relating to ferryboats owned by either El Con Borrower or Ferryboat
Affiliate as more particularly described on Schedule 1.7 hereto.

 

“Shortfall” shall have the meaning set forth in Section 7.3.1(b) hereof.

 

“Special Purpose Entity” shall mean a corporation, limited partnership, general
partnership or limited liability company which at all times from and after the
date such entity is represented as being or is required to be a Special Purpose
Entity hereunder and until the Loan is paid in full or, with respect to each
Individual Borrower, its Principals, and Baltimore Owner, the earlier release of
the liens of the Mortgages encumbering all Properties owned by such Individual
Borrower, or Baltimore Owner, as applicable:

 

(a) is organized solely for the purpose of (i) acquiring, developing, owning,
holding, selling, leasing, transferring, exchanging, managing and/or operating
the Properties or its Individual Property, entering into the Loan Documents,
refinancing the Properties in connection with a permitted repayment of the Loan,
and transacting lawful business that is incident and appropriate thereto; or
(ii) acting as a general partner of the general or limited partnership that owns
the Properties or an Individual Property or managing member of the limited
liability company that owns the Properties and transacting lawful business that
is incident and appropriate thereto;

 

(b) is not engaged and will not engage in any business unrelated to (i) the
acquisition, leasing, development, ownership, management and/or operation of the
Properties or its Individual Property and transacting lawful business that is
incident and appropriate thereto; (ii) acting as general partner of the general
or limited partnership that owns the Properties or an Individual Property or
(iii) acting as a managing member of a limited liability company that owns the
Properties or an Individual Property, as applicable;

 

(c) does not have and will not have any assets other than those related to the
Properties or its Individual Property and personal property necessary or
incidental to its ownership, leasing, and/or operation of the Properties or its
Individual Property or its partnership interest in the general or limited
partnership or the member interest in the limited liability company that owns
the Properties or an Individual Property or acts as the general partner or
managing member thereof, as applicable;

 

(d) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger, sale
of all or substantially all of its assets, transfer of all or substantially all
of its partnership or membership interests (if such entity is a general partner
in a general or limited

 

-31-



--------------------------------------------------------------------------------

partnership or a managing member in a limited liability company) or amendment of
its partnership agreement, articles of incorporation, articles of organization,
certificate of formation or operating agreement (as applicable) with respect to
the matters set forth in this definition;

 

(e) if such entity is a limited or general partnership, has, as its only general
partners, Special Purpose Entities that are corporations, limited partnerships
or limited liability companies;

 

(f) if such entity is a corporation, has at least two (2) Independent Directors,
and has not caused or allowed and will not cause or allow the board of directors
of such entity to take any action requiring the unanimous affirmative vote of
one hundred percent (100%) of the members of its board of directors unless two
(2) Independent Directors shall have participated in such vote;

 

(g) if such entity is a limited liability company with more than one (1) member,
has at least one (1) member that is a Special Purpose Entity that has at least
two (2) Independent Directors or two (2) Independent Managers and that owns at
least one percent (1.0%) of the equity of the limited liability company;

 

(h) if such entity is a limited liability company with only one (1) member, is a
limited liability company organized in the State of Delaware that has (i) as its
only member a non-managing member, (ii) at least two (2) Independent Managers
and has not caused or allowed and will not cause or allow the board of managers
of such entity to take any action requiring the unanimous affirmative vote of
one hundred percent (100%) of the managers unless two (2) Independent Managers
shall have participated in such vote and (iii) at least two (2) springing
members, one (1) of which will become the non-managing member of such entity
(which may have a zero economic interest) upon the dissolution of the existing
non-managing member;

 

(i) if such entity is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a limited partnership agreement, or
(iii) a corporation, has a certificate of incorporation or articles that, in
each case, provide that such entity will not: (A) dissolve, merge, liquidate,
consolidate; (B) sell all or substantially all of its assets or the assets of
Borrower or an Individual Borrower (as applicable), except as expressly
permitted by the Loan Documents; (C) engage in any other business activity not
permitted by (a) and (b) above, or amend its organizational documents with
respect to the matters set forth in this definition without the consent of the
Lender; or (D) without the affirmative vote of two Independent Directors and of
all other directors of the corporation (that is such entity or the general
partner or managing or co-managing member of such entity), file a bankruptcy or
insolvency petition or otherwise institute insolvency proceedings with respect
to itself or to any other entity in which it has a direct or indirect legal or
beneficial ownership interest;

 

(j) is and will remain solvent and pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall

 

-32-



--------------------------------------------------------------------------------

become due (except for debts and liabilities being contested in good faith in
accordance with the terms of the Loan Documents), and is maintaining and will
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations, provided that the foregoing shall not require its shareholders,
partners or members to make capital contributions to such entity;

 

(k) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

 

(l) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns separate from those of
any other Person, except to the extent that it is required to file consolidated
tax returns by law;

 

(m) has maintained and will maintain its own records, books, resolutions and
agreements;

 

(n) other than as provided in the Cash Management Agreement or in a cash
management agreement provided for in a loan document with another institutional
lender which will no longer be in effect on or prior to making the Loan and
except for collections in the ordinary course of business of Rents derived from
the operation of Las Casitas Village and other revenues in which Borrower does
not have an interest, (i) has not commingled and will not commingle its funds or
assets with those of any other Person and (ii) has not participated and will not
participate in any cash management system with any other Person;

 

(o) has held and will hold its assets in its own name;

 

(p) has conducted and will conduct its business in its name or in a name owned
by it or in which it has rights or in a name franchised or licensed to it by an
entity other than an Affiliate or if by an Affiliate that is a Franchisor or
Manager or otherwise permitted hereunder, except for services rendered under a
business management services agreement with an Affiliate that complies with the
terms contained in subsection (dd) below, so long as the manager, or equivalent
thereof, under such business management services agreement holds itself out as
an agent of the Borrower or an Individual Borrower;

 

(q) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted and will not permit its assets to be listed as assets on the financial
statement of any other entity except as required by GAAP; provided, however,
that any such consolidated financial statement shall contain a note indicating
that its separate assets and liabilities are neither available to pay the debts
of the consolidated entity nor constitute obligations of the consolidated entity
and provided such assets are listed on its own balance sheet;

 

(r) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and

 

-33-



--------------------------------------------------------------------------------

will maintain a sufficient number of employees in light of its contemplated
business operations;

 

(s) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(t) has had no indebtedness other than that permitted pursuant to the loan
documents with other institutional lenders which has been or will be paid off on
or prior to making the Loan, and will have no Indebtedness other than (i) the
Loan, (ii) with respect to Baltimore Owner, the Baltimore Owner Obligations,
(iii) liabilities made in the ordinary course of business with respect to
advanced deposits made for guest rooms, banquet and meeting facilities, and
other hotel service; (iv) liabilities incurred in the ordinary course of
business relating to the ownership and operation of the Properties or its
Individual Property and the routine administration of Borrower, an Individual
Borrower or Baltimore Owner, in amounts not to exceed four percent (4%) of the
principal balance of the Loan (or, in case of an Individual Borrower or
Baltimore Owner, four percent (4%) of the Release Amount applicable to the
related Individual Property) which liabilities are not more than sixty (60) days
past the date incurred (other than deferred compensation for employees in the
form of bonuses or other incentive compensation and other than liabilities being
contested in good faith in accordance with the terms of the Loan Documents), are
not evidenced by a note and are paid when due, and which amounts are normal and
reasonable under the circumstances, (v) such other liabilities that were
permitted pursuant to the loan documents with other institutional lenders and
have been or will be discharged on or prior to the making of the Loan or are
permitted pursuant to this Agreement, and (vi) liabilities incurred in
connection with Alterations or Restoration to the Properties made in accordance
with the provisions of the loan documents with other institutional lenders that
have been or will be discharged on or prior to the making of the Loan or made in
accordance with the Loan Documents;

 

(u) has not (with respect to any assumption, guaranty, obligation or holding out
which remains outstanding) and, except in connection with the Loan, will not
assume or guarantee or become obligated for the debts of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person except as permitted pursuant to this Agreement;

 

(v) except for its interests in any Individual Borrower, does not hold and will
not acquire obligations or securities of its partners, members or shareholders
or any other Affiliate;

 

(w) has allocated and will allocate fairly and reasonably any overhead expenses
that are shared with any Affiliate, including, but not limited to, paying for
shared office space and services performed by any employee of an Affiliate;

 

(x) maintains and uses and will maintain and use separate stationery, invoices
and checks bearing its name or the name under which it is conducting business as
permitted hereunder. The stationery, invoices, and checks utilized by the
Special Purpose Entity or utilized to collect its funds or pay its expenses
shall bear its own name and shall

 

-34-



--------------------------------------------------------------------------------

not bear the name of any other entity unless such entity is clearly designated
as being the Special Purpose Entity’s agent;

 

(y) has not pledged (which pledge remains outstanding) and, except pursuant to
the Loan Documents, will not pledge its assets to secure the obligations of any
other Person;

 

(z) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name owned by it or in which it has rights, or in a name franchised or licensed
to it by an entity other than an Affiliate of Borrower (or if by an Affiliate
that is a Franchisor or is otherwise permitted hereunder) and not as a division
or part of any other Person, except for services rendered under a business
management services agreement with an Affiliate that complies with the terms
contained in subsection (dd) below, so long as the manager, or equivalent
thereof, under such business management services agreement holds itself out as
an agent of Borrower or an Individual Borrower;

 

(aa) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

 

(bb) except loans to any Person or evidence of indebtedness issued by any other
Person as contemplated or permitted by any loan document with other
institutional lenders which have been or will be paid off on or prior to making
the Loan or as permitted by the Loan Documents, has not made and will not make
loans to any Person or hold evidence of indebtedness issued by any other Person
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

 

(cc) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

 

(dd) except for capital contributions and capital distributions permitted under
the terms and conditions of its organizational documents and properly reflected
on its books and records, has not entered into or been a party to, and will not
enter into or be a party to, any transaction with its partners, members,
shareholders or Affiliates except in the ordinary course of its business and on
terms which are intrinsically fair, commercially reasonable and are no less
favorable to it than would be obtained in a comparable arm’s-length transaction
with an unrelated third party which transactions, by definition, shall include
those (1) in connection with or required by this Agreement, (2) in connection
with the release of Out Parcels in accordance with the provisions hereof, and
(3) the Management Agreement and the Franchise Agreement, or any predecessor
thereto;

 

(ee) does not have any outstanding obligation to and will not have any
obligation to, and will not, indemnify its partners, officers, directors or
members, as the

 

-35-



--------------------------------------------------------------------------------

case may be, unless such an obligation is fully subordinated to the Debt and
will not constitute a claim against it in the event that cash flow in excess of
the amount required to pay the Debt is insufficient to pay such obligation;

 

(ff) if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions;

 

(gg) except for obligations guaranteed by any Affiliate as permitted by any loan
document with other institutional lenders which have been or will be paid off on
or prior to making the Loan or except for the Loan or as permitted by the Loan
Documents, does not and will not have any of its obligations guaranteed by any
Affiliate;

 

(hh) except for its ownership interest in any Individual Borrower, will not
form, acquire or hold any subsidiary (whether corporate, partnership, limited
liability company or otherwise) or own equity interests in any other entity; and

 

(ii) has complied and will comply with all of the terms and provisions contained
in its organizational documents and the statement of facts contained in its
organizational documents are true and correct and will remain true and correct.

 

“Spread” shall mean 1.736316%.

 

“Standard Statements” shall have the meaning set forth in Section 5.1.11(f)(i)
hereof.

 

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

 

“Strike Price” shall mean five and fifty one hundredths percent (5.50%),
provided that, in connection with any Extension Option, the Strike Price
applicable to a Replacement Interest Rate Cap Agreement may be increased (but
not decreased) to a rate which results in a debt service coverage ratio (on an
aggregate basis) of the Loan and the Mezzanine Loans of not less than 1.05 to 1
based on (a) Net Cash Flow, and (b) an assumed interest rate (which shall be
equal to such Strike Price, plus the Spread), together with anticipated
principal amortization of the Loan and the Mezzanine Loans over the ensuing
twelve (12) month period; provided, further that, in connection with any
proposed adjustment of the Strike Price in accordance with the foregoing
proviso, the determination by Lender in accordance with the provisions thereof
of (i) Net Cash Flow shall be conclusive and binding for all purposes, absent
manifest error.

 

“Subject Month” shall have the meaning set forth in Section 7.3.1(b) hereof.

 

“Submerged Land Leases” shall mean, collectively, those certain Sovereignty
Submerged Lands Leases for submerged land with Florida Department of
Environmental Protection as more particularly described on Schedule 1.8 hereto.

 

“Subsequent Ground Lease Escrow Deposit” shall have the meaning set forth in
Section 7.4 hereof.

 

-36-



--------------------------------------------------------------------------------

“Substitute Individual Property” shall have the meaning set forth in Section 2.8
hereof.

 

“Substitute Release Amount” shall have the meaning set forth in Section 2.8
hereof.

 

“Substituted Individual Property” shall have the meaning set forth in Section
2.8 hereof.

 

“Survey” shall mean a survey of the Individual Property in question prepared
pursuant to the requirements contained in Section 4.1.27 hereof.

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

 

“Tempus Documents” shall mean each of the agreements and other documents as set
forth on Schedule 2.10 attached hereto.

 

“Terrorism Losses” shall have the meaning set forth in Section 6.1(a) hereof.

 

“Title Insurance Policies” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in a form reasonably acceptable to
Lender (or, if an Individual Property is in a State which does not permit the
issuance of such ALTA policy, such form as shall be permitted in such State and
reasonably acceptable to Lender) issued with respect to such Individual Property
and insuring the lien of the Mortgage encumbering such Individual Property.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

 

“Transferee” shall have the meaning set forth in Section 5.2.10(f)(iii)(B)
hereof.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which an Individual Property is located.

 

“Unavoidable Delays” shall mean delays due to acts of God, government
restrictions, stays, judgments, orders, decrees, enemy actions, acts of
terrorism, civil commotion, fire, casualty, strikes, work stoppages, shortages
of labor or materials, or other causes beyond the reasonable control of
Borrower; provided that the lack or insufficiency of funds shall not constitute
an Unavoidable Delay.

 

“Uncontrollable Expenses” shall have the meaning set forth in Section 5.1.11(d)
hereof.

 

-37-



--------------------------------------------------------------------------------

“Uniform System of Accounts” shall mean the Uniform System of Accounts for
Hotels as in effect from time to time as adopted by the American Hotel and Motel
Association.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged.

 

“Variable Expenses” shall have the meaning set forth in Section 5.1.11(d)
hereof.

 

“WKA Ground Lease” shall mean collectively, that certain Agreement dated as of
June 30, 2000, as amended on the date hereof, between WKA Development, S.E. and
El Con Borrower and that certain Agreement dated as of June 23, 2000, as amended
on the date hereof, between WKA Development, S.E. and El Con Borrower.

 

“Wyndham” shall mean Wyndham International, Inc. and its successors and
permitted assigns.

 

Section 1.2. Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined. Wherever a
representation, warranty or certificate is based upon the knowledge of any
Individual Borrower, Borrower or Baltimore Owner, the knowledge of each
Individual Borrower, Borrower or Baltimore Owner shall be imputed to each other
Individual Borrower, Borrower and Baltimore Owner, subject to the provisions
hereof relating to the Minority Interest Properties.

 

  II. GENERAL TERMS

 

Section 2.1. Loan Commitment; Disbursement to Borrower.

 

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

 

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
(1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.

 

2.1.3 The Note, Mortgages and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgages, the Assignments of Leases and the other Loan
Documents.

 

-38-



--------------------------------------------------------------------------------

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
acquire the Properties and/or repay and discharge any existing loans relating to
the Properties, (b) pay all past-due Basic Carrying Costs, if any, with respect
to the Properties, (c) make deposits into the Reserve Funds on the Closing Date
in the amounts provided herein, (d) pay costs and expenses incurred in
connection with the closing of the Loan, (e) fund any working capital
requirements of the Properties and (f) distribute the balance, if any, to
Borrower.

 

Section 2.2. Interest Rate.

 

2.2.1 Interest Generally. Interest on the outstanding principal balance of the
Loan shall accrue from (and including) the Closing Date to the last day of the
Interest Period immediately preceding the Maturity Date at the Applicable
Interest Rate. Borrower shall pay to Lender on each Payment Date the interest
accrued on the Loan for the immediately preceding Interest Period. On or prior
to the first (1st) day of the month in which any Payment Date occurs (other than
the Payment Date occurring in the month immediately following the Closing Date),
Lender shall provide to Borrower a statement setting forth the amount of such
accrued interest.

 

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the period for which the calculation is being made by (b) a daily rate based on
a three hundred sixty (360) day year by (c) the outstanding principal balance.

 

2.2.3 Determination of Interest Rate. (a) The Applicable Interest Rate with
respect to the Loan shall be: (i) LIBOR plus the Spread with respect to the
applicable Interest Period for a LIBOR Loan or (ii) the Prime Rate plus the
Prime Rate Spread for a Prime Rate Loan if the Loan is converted to a Prime Rate
Loan pursuant to the provisions of Section 2.2.3 (c) or (f).

 

(b) Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan and Borrower shall pay interest on the outstanding principal amount
of the Loan at LIBOR plus the Spread for the applicable Interest Period. Any
change in the rate of interest hereunder due to a change in the Applicable
Interest Rate shall become effective as of the opening of business on the first
day on which such change in the Applicable Interest Rate shall become effective.
Each determination by Lender of the Applicable Interest Rate shall be conclusive
and binding for all purposes, absent manifest error.

 

(c) In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) Business Day prior to the last day of the related Interest Period.
If such notice is given, the related outstanding LIBOR Loan shall be converted,
on the last day of the then current Interest Period, to a Prime Rate Loan.

 

(d) If, pursuant to the terms of this Agreement, any portion of the Loan has
been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s)

 

-39-



--------------------------------------------------------------------------------

which resulted in such conversion shall no longer be applicable, Lender shall
give notice by telephone of such determination, confirmed in writing, to
Borrower at least one (1) Business Day prior to the last day of the related
Interest Period. If such notice is given, the related outstanding Prime Rate
Loan shall be converted to a LIBOR Loan on the last day of the then current
Interest Period.

 

(e) With respect to a LIBOR Loan, all payments made by Borrower hereunder shall
be made free and clear of, and without reduction for or on account of, income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions,
reserves or withholdings imposed, levied, collected, withheld or assessed by any
Governmental Authority, which are imposed, enacted or become effective after the
date hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding income and franchise taxes of the United States of America or
any political subdivision or taxing authority thereof or therein (including
Puerto Rico) or any other jurisdiction. If any Foreign Taxes are required to be
withheld from any amounts payable to Lender hereunder (and such Foreign Taxes
are not a result of activities of Lender unrelated to the Loan or Borrower), the
amounts so payable to Lender shall be increased to the extent necessary to yield
to Lender (after payment of all Foreign Taxes) interest or any such other
amounts payable hereunder at the rate or in the amounts specified hereunder.
Whenever any Foreign Tax is payable pursuant to applicable law by Borrower, as
promptly as possible thereafter, Borrower shall send to Lender an original
official receipt, if available, or certified copy thereof showing payment of
such non-excluded Foreign Tax. Borrower hereby indemnifies Lender for any
incremental taxes, interest or penalties that may become payable by Lender which
may result from any failure by Borrower to pay any such Foreign Tax when due to
the appropriate taxing authority or any failure by Borrower to remit to Lender
the required receipts or other required documentary evidence provided, however,
in the event that Lender or any successor and/or assign of Lender is not
incorporated under the laws of the United States of America or a state thereof
upon request Lender agrees that, prior to the first date on which any payment is
due such entity hereunder, it will deliver to Borrower (i) two duly completed
copies of United State Internal Revenue Service Form W-8BEN or W-8EC1 or
successor applicable form, as the case may be, certifying in each case that such
entity is entitled to receive payments under the Note, without deduction or
withholding of any United States federal income taxes, and (ii) an Internal
Revenue Service Form W-9 or successor applicable form, as the case may be, to
establish an exemption from United States backup withholding tax. Each entity
required to deliver to Borrower a Form W-8BEN or W-8ECI or Form W-9 pursuant to
the preceding sentence further undertakes to deliver to Borrower two further
copies of the said letter and W-8BEN or W-8ECI or Form W-9, or successor
applicable forms, or other matter of certification, as the case may be, on or
before the date that any such letter or form expires (which in the case of the
Form W-8SECI, is the last day of each U.S. taxable year of the non-U.S. entity)
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent letter and form previously delivered by it to Borrower, and such
other extensions or renewals thereof as may reasonably be requested by Borrower,
certifying in the case of a Form W-8BENM or W-8ECI that such entity is to
receive payments under the Note without deduction or withholding of any United
States federal income taxes, unless in any case an event (including, without
limitation, any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such entity from duly completing
and delivering to any such letter or form with respect to it and such entity
advises Borrower that it is not capable of receiving payments without

 

-40-



--------------------------------------------------------------------------------

any deduction or withholding of United States federal income tax and in the case
of a Form W-9, and establishing an exemption from United State backup
withholding tax. Notwithstanding the foregoing, if such entity fails to provide
a duly completed Form W-8BEN or W-8SECI or other applicable form and, under
applicable law, in order to avoid liability for Foreign Taxes, and Borrower is
required to withhold on payments made to such entity that has failed to provide
the applicable form, Borrower shall be entitled to withhold the appropriate
amount of Foreign Taxes. In such event, Borrower shall promptly provide to such
entity evidence of payment of such Foreign Taxes to the appropriate taxing
authority and shall promptly forward to such entity any official tax receipts or
other documentation with respect to the payment of the Foreign Taxes as may be
issued by the taxing authority.

 

(f) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the next succeeding Payment Date
or within such earlier period as required by law. Borrower hereby agrees
promptly to pay Lender, within ten (10) days of Lender’s written demand
therefor, any additional amounts necessary to compensate Lender for any
reasonable costs incurred by Lender in making any conversion in accordance with
this Agreement, including, without limitation, any interest or fees payable by
Lender to lenders of funds obtained by it in order to make or maintain the LIBOR
Loan hereunder. Upon written request from Borrower, Lender shall demonstrate in
reasonable detail the circumstances giving rise to Lender’s determination and
calculation substantiating the Prime Rate Loan and any additional costs by
Lender in making the conversion. Lender’s notice of such costs, as certified to
Borrower, shall be conclusive absent manifest error.

 

(g) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

(ii) shall, if the Loan is a LIBOR Loan, hereafter have the effect of reducing
the rate of return on Lender’s capital as a consequence of its obligations
hereunder to a level below that which Lender could have achieved but for such
adoption, change or compliance (taking into consideration Lender’s policies with
respect to capital adequacy) by any amount deemed by Lender to be material; or

 

(iii) shall, if the Loan is a LIBOR Loan, hereafter impose on Lender any other
condition and the result of any of the foregoing is to increase the cost to
Lender of making, renewing or maintaining loans or extensions of credit or to
reduce any amount receivable hereunder;

 

-41-



--------------------------------------------------------------------------------

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender in its reasonable discretion. If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.3(g), Lender shall provide
Borrower with not less than thirty (30) days notice specifying in reasonable
detail the event by reason of which it has become so entitled and the additional
amount required to fully compensate Lender for such additional cost or reduced
amount. A certificate as to any additional costs or amounts payable pursuant to
the foregoing sentence submitted by Lender to Borrower shall be conclusive in
the absence of manifest error. This provision shall survive payment of the Note
and the satisfaction of all other obligations of Borrower under this Agreement
and the Loan Documents.

 

(h) Borrower agrees to indemnify Lender and to hold Lender harmless (without
duplication) from any loss or expense which Lender sustains or incurs as a
consequence of (i) any Event of Default by Borrower in payment of the principal
of or interest on a LIBOR Loan, including, without limitation, any such loss or
expense arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder, (ii) any prepayment
(whether voluntary or mandatory) of the LIBOR Loan on a day that (A) is not a
Payment Date or (B) is a Payment Date but Borrower did not give the prior notice
of such prepayment required pursuant to the terms of this Agreement, including,
without limitation, such loss or expense arising from interest or fees payable
by Lender to lenders of funds obtained by it in order to maintain the LIBOR Loan
hereunder and (iii) the conversion (for any reason whatsoever, whether voluntary
or involuntary) of the Applicable Interest Rate from LIBOR plus the Spread to
the Prime Rate plus the Prime Rate Spread with respect to any portion of the
outstanding principal amount of the Loan then bearing interest at LIBOR plus the
Spread on a date other than the Payment Date immediately following the last day
of an Interest Period, including, without limitation, such loss or expenses
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain a LIBOR Loan hereunder (the amounts referred to in
clauses (i), (ii) and (iii) are herein referred to collectively as the “Breakage
Costs”); provided, however, Borrower shall not indemnify Lender from any loss or
expense arising from Lender’s willful misconduct, fraud, illegal acts, gross
negligence or bad faith. This provision shall survive payment of the Note in
full and the satisfaction of all other obligations of Borrower under this
Agreement and the other Loan Documents.

 

(i) Lender shall not be entitled to claim compensation pursuant to this Section
2.2.3 for any Foreign Taxes, increased cost or reduction in amounts received or
receivable hereunder, or any reduced rate of return, which was incurred or which
accrued more than the earlier of (i) ninety (90) days before the date Lender
notified Borrower of the change in law or other circumstance on which such claim
of compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.2.3, which statement shall be conclusive and
binding upon all parties hereto absent manifest error or (ii) any earlier date
provided that Lender notified Borrower of such change in law or circumstance and
delivered the written statement referenced in clause (i) within ninety (90) days
after Lender received written notice of such change in law or circumstance.

 

-42-



--------------------------------------------------------------------------------

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other respect to Lender (including the effect on any Securitization) as
determined by Lender in its sole but good faith discretion.

 

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

 

2.2.6 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

2.2.7 Interest Rate Cap Agreement. (a) Prior to or contemporaneously with the
Closing Date, Borrower shall enter into an Interest Rate Cap Agreement with a
LIBOR strike price equal to the Strike Price. The Interest Rate Cap Agreement
(i) shall at all times be in a form and substance reasonably acceptable to
Lender, (ii) shall at all times be with an Acceptable Counterparty, (iii) shall
direct such Acceptable Counterparty to deposit directly into the Property
Account any amounts due Borrower under such Interest Rate Cap Agreement so long
as any portion of the Debt exists, provided that the Debt shall be deemed to
exist if the Properties are transferred by judicial or non-judicial foreclosure
or deed-in-lieu thereof, (iv) shall be for a period equal to the term of the
Loan, and (v) shall at all times have a notional amount equal to not less than
the outstanding principal balance of the Loan. Borrower shall collaterally
assign to Lender, pursuant to the Collateral Assignment of Interest Rate Cap
Agreement, all of its right, title and interest to receive any and all payments
under the Interest Rate Cap Agreement, and shall deliver to Lender an executed
counterpart of such Interest Rate Cap Agreement (which

 

-43-



--------------------------------------------------------------------------------

shall, by its terms, authorize the assignment to Lender and require that
payments be deposited directly into the Property Account) and shall notify the
Counterparty of such assignment. At such time as the Loan is repaid in full, all
of Lender’s right, title and interest in the Interest Rate Agreement shall
terminate and Lender shall promptly execute and deliver at Borrower’s sole cost
and expense, such documents as may be required to evidence Lender’s release of
the Interest Rate Agreement and to notify the Counterparty of such release.

 

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Property Account or if the Property Account is
not then required to be in effect, into such account as specified by Lender in
writing. Borrower shall take all actions reasonably requested by Lender to
enforce Lender’s rights under the Interest Rate Cap Agreement in the event of a
default by the Counterparty and shall not waive, amend or otherwise modify any
of its rights thereunder.

 

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty such that the Counterparty is no longer an Acceptable
Counterparty (unless there is a guarantor of its obligations as Counterparty,
and then as to such guarantor) by any Rating Agency, Borrower shall replace the
Interest Rate Cap Agreement with a Replacement Interest Rate Cap Agreement not
later than ten (10) Business Days following receipt of written notice from
Lender of such downgrade, withdrawal or qualification.

 

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

 

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender a resolution or consent, as applicable, of the
Counterparty authorizing the delivery of the Interest Rate Cap Agreement
reasonably acceptable to Lender and an opinion from counsel (which counsel may
be in-house counsel for the Counterparty) for the Counterparty (upon which
Lender and its successors and assigns may rely) which shall provide, in relevant
part, that:

 

(i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of formation or incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Cap Agreement;

 

(ii) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision

 

-44-



--------------------------------------------------------------------------------

of its certificate of incorporation or by-laws (or equivalent organizational
documents) or any law, regulation or contractual restriction binding on or
affecting it or its property;

 

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and

 

(iv) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

Section 2.3. Loan Payment.

 

2.3.1 Payments. Borrower shall pay to Lender (a) on the Closing Date, an amount
equal to interest only on the outstanding principal balance of the Loan from the
Closing Date up to and including June 8, 2005, and (b) on each Payment Date
commencing on July 9, 2005 and on each Payment Date thereafter up to and
including the Initial Maturity Date, interest only on the outstanding principal
balance of Loan for the Interest Period immediately preceding such Payment Date,
through the Interest Period immediately preceding the Initial Maturity Date, and
(c) during the term of any Extension Option, a monthly payment on each Payment
Date of (i) interest on the outstanding principal balance of the Loan for the
Interest Period immediately preceding such Payment Date, and (ii) a payment of
principal based on a 25-year amortization schedule and an implied interest rate
equal to 7.25% as set forth on Schedule 2.3.1 attached hereto, which
amortization schedule shall be adjusted in connection with prepayments of the
outstanding principal balance of the Loan. Payments under the Loan shall be
applied first to interest due for the related Interest Period at the Applicable
Interest Rate and then to the principal amount of the Loan due in accordance
with this Agreement, and lastly, to any other amounts due and unpaid pursuant to
the Loan Documents. All amounts due pursuant to this Agreement and the other
Loan Documents shall be payable without setoff, counterclaim, defense or any
other deduction whatsoever.

 

2.3.2 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and/or unpaid
interest through and including the last day of the Interest Period immediately
preceding the Maturity Date and all other amounts due hereunder and under the
Note, the Mortgages and the other Loan Documents. Notwithstanding anything to
the contrary contained herein or in the other Loan Documents, for purposes of
payment only (and not for the calculation of interest), if the Maturity Date is
not a Business Day, the Maturity Date shall be deemed to be the immediately
preceding Business Day.

 

-45-



--------------------------------------------------------------------------------

2.3.3 Late Payment Charge. Except as provided in Section 2.6.3 hereof, if any
regularly scheduled payment of Debt Service (other than any payment due on the
Maturity Date) is not paid by Borrower on or before the date such payment is due
(other than any payment due on the Maturity Date), Borrower shall pay to Lender
upon demand an amount equal to the lesser of five percent (5%) of such unpaid
sum or the maximum amount permitted by applicable law in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Mortgages and the other Loan Documents to
the extent permitted by applicable law.

 

2.3.4 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

 

Section 2.4. Prepayments.

 

2.4.1 Voluntary Prepayments. Borrower may prepay the Loan in whole or in part,
provided that (i) no Event of Default shall have occurred and be continuing;
(ii) Borrower gives Lender not less than ten (10) Business Days prior written
notice of the amount of the Loan that Borrower intends to prepay; and (iii)
Borrower pays Lender, in addition to the outstanding principal amount of the
Loan to be prepaid, (A) all interest which would have accrued on the amount of
the Loan to be paid through and including the last day of the Interest Period
immediately preceding the Payment Date next occurring following the date of such
prepayment, or, if such prepayment occurs on a Payment Date, through and
including the last day of the Interest Period immediately preceding such Payment
Date; (B) all other sums due and payable under this Agreement, the Note, and the
other Loan Documents, including, but not limited to, the Breakage Costs (if any
and without duplication of costs covered by payments made pursuant to this
Section 2.4) and all of Lender’s costs and expenses (including reasonable
attorney’s fees and disbursements) incurred by Lender in connection with such
prepayment; and (C) if such prepayment is made on or prior to the Prepayment
Release Date, the Prepayment Spread Maintenance Payment (except as otherwise
provided in Section 2.4.2 hereof). If a notice of prepayment is given by
Borrower to Lender pursuant to this Section 2.4.1, the amount designated for
prepayment and all other sums required under this Section 2.4 shall be due and
payable on the proposed prepayment date; provided, however, Borrower shall have
the right to postpone such prepayment upon written notice to Lender on the date
immediately prior to the date such prepayment is due so long as Borrower pays
Lender and/or Servicer all costs and expenses incurred by Lender or Servicer in
connection with such postponement. In the event that any prepayment occurs prior
to the applicable Determination Date it may be impossible for Borrower and
Lender to calculate with certainty the interest that would have accrued at the
Applicable Interest Rate on the amount then prepaid through the end of the
Interest Period in which such prepayment occurs. Accordingly, in the event that
the Debt is prepaid prior to the Determination Date applicable to the Interest
Period in which such prepayment occurs, the interest that would have accrued at
the Applicable Interest Rate on the amount then prepaid through the end of the
Interest Period in which such prepayment occurs shall be calculated based

 

-46-



--------------------------------------------------------------------------------

on an interest rate (the “Assumed Note Rate”) equal to the sum of (i) LIBOR for
the Interest Period prior to the Interest Period in which such prepayment
occurs, plus (ii) the Spread, plus (iii) one percent (1.00%). Thereafter, on the
Determination Date applicable to the Interest Period in which such prepayment
occurs, Lender shall determine the Applicable Interest Rate as if such
prepayment had not occurred. If it is determined by Lender that the Applicable
Interest Rate for the Interest Period in which such prepayment occurs is less
than the Assumed Note Rate, Lender shall promptly refund to Borrower, without
interest, an amount equal to the difference between the interest paid by
Borrower for the Interest Period in which such prepayment occurs calculated at
the Assumed Note Rate and the amount of interest for said Interest Period
calculated at the actual Applicable Interest Rate. Alternatively, in the event
that it is determined that the actual Applicable Interest Rate applicable to the
Interest Period in which such prepayment occurs is greater than the Assumed Note
Rate, Borrower shall promptly pay to Lender, without additional interest or
other late charges or penalties (and in no event later than the fifteen (15th)
day of the month in which such prepayment occurs), an amount equal to the
difference between the interest paid by Borrower for the Interest Period in
which such prepayment occurs on the prepaid amount calculated at the Assumed
Note Rate and the amount of interest for said Interest Period calculated at the
actual Applicable Interest Rate.

 

2.4.2 Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for the Restoration of
any Individual Property or otherwise remit such Net Proceeds to Borrower
pursuant to Section 6.4 hereof, Borrower shall prepay or authorize Lender to
apply such Net Proceeds as a prepayment of all or a portion of the outstanding
principal balance of the Loan together with accrued interest and any other sums
due hereunder in an amount equal to one hundred percent (100%) of such Net
Proceeds; provided, however, if an Event of Default has occurred and is
continuing, Lender may apply such Net Proceeds to the Debt (until paid in full)
in any order or priority in its sole discretion. Other than following an Event
of Default and during the continuation thereof, no Prepayment Spread Maintenance
Payment shall be due in connection with any prepayment made pursuant to this
Section 2.4.2. The Release Amount with respect to such Individual Property shall
be reduced by an amount equal to the principal portion of such prepayment.

 

2.4.3 Prepayments After Default. If, following an Event of Default and during
the continuation thereof, payment of all or any part of the Debt is tendered by
Borrower or otherwise recovered by Lender (including, without limitation,
through application of any Reserve Funds), such tender or recovery shall (a)
include interest at the Default Rate on the outstanding principal amount of the
Debt being tendered or recovered through the last calendar day of the Interest
Period within which such tender or recovery occurs and (b) be deemed a voluntary
prepayment by Borrower and shall include (i) if such tender or recovery occurs
on or prior to the Prepayment Release Date, an amount equal to the applicable
Prepayment Spread Maintenance Payment, and (ii) all interest which would have
accrued on the amount of the Loan to be paid through and including the last day
of the Interest Period immediately preceding the Payment Date next occurring
following the date of such prepayment, or, if such prepayment occurs on a
Payment Date, through and including the last day of the Interest Period
immediately preceding such Payment Date.

 

-47-



--------------------------------------------------------------------------------

2.4.4 Prepayments to Satisfy Requirements. Borrower may at any time prepay a
portion of the Loan to (i) effectuate a Cash Sweep Cure, or (ii) satisfy the
Debt Service Coverage Ratio test in connection with a Release, provided Borrower
satisfies the requirements of Section 2.4.1 hereof.

 

2.4.5 Mezzanine Loan Prepayments. Each Mezzanine Borrower shall be permitted to
make voluntary prepayments of its applicable Mezzanine Loan in accordance with
the applicable Mezzanine Loan Documents without any obligation on Borrower to
make a corresponding prepayment of the Loan, notwithstanding any agreement
between Lender and one or more Mezzanine Lenders, but provided that the
provisions of this Section 2.4.5 shall not be construed to contravene in any
manner the restrictions and other provisions regarding releases, Transfers,
Sales or Pledges set forth in this Agreement and the other Loan Documents.

 

Section 2.5. Release of Property. Except as set forth in this Section 2.5 and
Section 8.1(c), no repayment or prepayment of all or any portion of the Loan
shall cause, give rise to a right to require, or otherwise result in, the
release of any Lien of any Mortgage on any Individual Property.

 

2.5.1 Release of Individual Property. Borrower may obtain the release of an
Individual Property (other than the El Con Individual Property or the El San
Juan Individual Property) and after the Prepayment Release Date, Borrower may
also obtain the release of the El Con Individual Property and the El San Juan
Individual Property from the Lien of the Mortgage thereon (and related Loan
Documents) and the release of Borrower’s obligations under the Loan Documents
with respect to such Individual Property (other than those expressly stated to
survive), upon the satisfaction of each of the following conditions:

 

(a) No Event of Default shall have occurred and be continuing that will not be
cured by the release of such Individual Property;

 

(b) Borrower shall submit to Lender, not less than ten (10) days prior to the
date of such release, a release of Lien (and related Loan Documents) for such
Individual Property for execution by Lender. Such release shall be in a form
appropriate in each jurisdiction in which the Individual Property is located and
that would be reasonably satisfactory to a prudent lender and that contains
standard provisions, if any, protecting the rights of the releasing lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, (ii) will effect such release in
accordance with the terms of this Agreement, and (iii) will not impair or
otherwise adversely affect the Liens, security interests and other rights of
Lender under the Loan Documents not being released (or as to the parties to the
Loan Documents and Properties subject to the Loan Documents not being released);

 

(c) Subject to the third sentence of this Section 2.5.1(c), after giving effect
to such release, the Debt Service Coverage Ratio for the Properties then
remaining subject to the Liens of the Mortgages shall be equal to or greater
than the Debt Service Coverage Ratio for all of the then remaining Properties
(including the Individual Property to be released) for the twelve (12) full
calendar months immediately preceding the release of the Individual Property.

 

-48-



--------------------------------------------------------------------------------

In addition and if the Individual Property to be released is a Non-Minority
Property, after giving effect to such release, the Debt Service Coverage Ratio
for the Non-Minority Properties then remaining subject to the Liens of the
Mortgages shall be equal to or greater than the Debt Service Coverage Ratio for
all of the then remaining Non-Minority Properties (including the Individual
Property to be released) for the twelve (12) full calendar months immediately
preceding the release of the Individual Property. Notwithstanding the provisions
set forth in the first sentence of this Section 2.5.1(c), in the event that the
Individual Property to be released is the Atlanta Individual Property, then
after giving effect to such release, the Debt Service Coverage Ratio for the
Properties then remaining subject to the Liens of the Mortgages shall not be
less than the Debt Service Coverage Ratio for all of the then remaining
Properties (including the Atlanta Individual Property to be released) for the
twelve (12) full calendar months immediately preceding the release of the
Atlanta Individual Property, plus 0.01. For purposes of clarification only, if
the Debt Service Coverage Ratio for all of the then remaining Properties
(including the Atlanta Individual Property to be released) for the applicable
period is equal to 1.20 to 1.0, then, after giving effect to the release of the
Atlanta Individual Property, the Debt Service Coverage for the Properties then
remaining subject to the Liens of the Mortgages must be greater than or equal to
1.21 to 1.0;

 

(d) The Individual Property to be released shall be conveyed to a Person other
than an Individual Borrower or any of its Affiliates, if such Individual
Borrower will continue to own Properties not released;

 

(e) Borrower shall pay to Lender in reduction of the outstanding principal
balance of the Loan the Adjusted Release Amount for the applicable Individual
Property and the Prepayment Spread Maintenance Payment, if any, due in
connection therewith. Notwithstanding anything to the contrary contained in
Section 2.4 hereof or the foregoing provisions of this Section 2.5.1(e),
Borrower may obtain the release of one (1) Individual Property (other than the
El Con Individual Property or the El San Juan Individual Property) with the
payment of the Prepayment Spread Maintenance Payment if such prepayment occurs
on or prior to October 1, 2005 and without any Prepayment Spread Maintenance
Payment thereafter, provided, that no Individual Property has been theretofore
released without the payment of the Prepayment Spread Maintenance Payment; and

 

(f) Concurrently with the payment of the Adjusted Release Amount, each
applicable Mezzanine Borrower shall make a partial prepayment of the related
Mezzanine Loan equal to the related Mezzanine Adjusted Release Amount applicable
to such Individual Property, together with any related interest, fees,
prepayment premiums or other amounts payable under the related Mezzanine Loan
Documents in connection with such prepayment.

 

2.5.2 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of all principal and interest due
on the Loan and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of the Note and this Agreement, release
the Lien of the Mortgage on each Individual Property not theretofore released,
provided, that Borrower shall submit to Lender, not less than thirty (30) days
prior to the date of such release, a release of Lien (and related Loan
Documents) for each Individual Property not theretofore released for execution
by Lender. Such release shall be in a form appropriate in each jurisdiction in
which the applicable Individual

 

-49-



--------------------------------------------------------------------------------

Property is located and that would be satisfactory to a prudent lender and that
contains standard provisions, if any, protecting the rights of the releasing
lender.

 

2.5.3 Release on Application of Net Proceeds. In addition to the foregoing
provisions, Borrower shall have the right to obtain a release of an Individual
Property in accordance with the terms this Section 2.5, at any time whether
before or after the Prepayment Release Date, provided (i) Lender has elected to
apply the Net Proceeds of a Casualty or Condemnation of the applicable
Individual Property towards the reduction of the Debt, (ii) no Event of Default
has occurred and shall be continuing which will not be cured by obtaining the
release, (iii) Borrower pays all accrued and unpaid interest on the amount of
the principal being prepaid through and including the last day of the Interest
Period in which such prepayment occurs and (iv) Borrower pays all Breakage
Costs, if any, without duplications of the amounts provided for in the
immediately preceding clause (iii) above.

 

Section 2.6. Cash Management.

 

2.6.1 Property Account. (a) Borrower shall establish and maintain one or more
segregated Eligible Accounts (individually, a “Property Account” and
collectively, the “Property Accounts”) with a Property Account Bank in trust for
the benefit of Lender, which Property Accounts shall be under the sole dominion
and control of Lender. Each Property Account shall be entitled “[Name of the
applicable Individual Borrower or Baltimore Owner] - JPMorgan Chase Bank,
N.A./Bear Stearns Commercial Mortgage, Inc. - Property Account.” Borrower and
Baltimore Owner hereby grants to Lender a first priority security interest in
each Property Account and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Property Account,
including, without limitation, executing and filing UCC-1 Financing Statements
and continuations thereof. Provided that no Event of Default has occurred and is
continuing, at any time that is prior to a Cash Sweep Event or after a Cash
Sweep Cure, Borrower shall have the sole right to make withdrawals from each
Property Account, including, without limitation, the right to sweep the account
on a daily basis. Upon the occurrence of a Cash Sweep Event (but prior to a Cash
Sweep Cure) or during the continuance of an Event of Default, Lender shall
provide notice of such occurrence to the Property Account Bank and thereafter
Lender and Servicer shall have the sole right to make withdrawals from the
Property Account in accordance with this Agreement and the other Loan Documents.
All costs and expenses for establishing and maintaining the Property Accounts
shall be paid by Borrower. All monies now or hereafter deposited into the
Property Accounts shall be deemed additional security for the Debt.

 

(b) Borrower shall, or shall cause Manager to, deliver irrevocable written
instructions to each of the credit card companies or credit card clearing banks
with which Borrower or Manager has entered into merchant’s agreements to deliver
all receipts payable with respect to an Individual Property directly to the
applicable Property Account. Borrower shall, and shall cause Manager and any
Affiliates of Wyndham at the Minority Interest Properties to, deposit all
amounts received by Borrower or Manager constituting Rents into a Property
Account within one (1) Business Day after receipt thereof.

 

-50-



--------------------------------------------------------------------------------

(c) Borrower shall obtain from each Property Account Bank its agreement that,
upon written notice from Lender of the occurrence of a Cash Sweep Event or an
Event of Default, the Property Account Bank shall transfer to the Cash
Management Account in immediately available funds by federal wire transfer all
amounts on deposit in the Property Account once every Business Day until such
time as Property Account Bank receives written notice from Lender of the
occurrence of a Cash Sweep Cure or the withdrawal of the related notice of an
Event of Default. Such agreement from the Property Account Bank shall contain an
agreement that the transfers to the Cash Management Account from the Property
Accounts related to each of the Minority Interest Properties shall each be
separate from the transfers to the Cash Management Account for every other
Individual Property and shall be separately identifiable upon transfer to the
Cash Management Account. Bank fees, returned checks and credit card charge-backs
may be debited and paid from the Property Account.

 

(d) Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in the Property Accounts to the payment of
the Debt in any order or priority in its sole discretion; provided, however,
Lender agrees that any sums in Property Accounts associated with a Minority
Interest Property shall only be applied to the Minority Interest Debt applicable
to such Minority Interest Property.

 

(e) Borrower and Baltimore Owner shall not further pledge, assign or grant any
security interest in the Property Account or the monies deposited therein or
permit any lien or encumbrance to attach thereto, or any levy to be made
thereon, or any UCC-1 Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto.

 

(f) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with a
Property Account and/or the applicable Property Account Agreement or the
performance of the obligations for which such Property Account was established
(unless arising from the bad faith, fraud, illegal acts, gross negligence or
willful misconduct of Lender).

 

(g) In the event that a Minority Interest Property becomes a Non-Minority
Property, any amount then on deposit in the Property Accounts attributable to
such Individual Property shall no longer be segregated and shall thereafter be
deemed to constitute funds attributable to a Non-Minority Property.

 

2.6.2 Cash Management Account. (a) Borrower and Baltimore Owner shall establish
and maintain a segregated Eligible Account (the “Cash Management Account”) to be
held by Servicer in trust for the benefit of Lender, which Cash Management
Account shall be under the sole dominion and control of Lender. The Cash
Management Account shall be entitled “W-#2 Baltimore, LLC, W-Boston, LLC, El
Conquistador Partnership L.P., S.E., Posadas de San Juan Associates, Ft.
Lauderdale Owner, LLC, Atlanta American Owner, LLC, Casa Marina Owner, LLC, Key
West Reach Owner, LLC and Travis Real Estate Group Joint Venture - JPMorgan
Chase Bank, N.A./Bear Stearns Commercial Mortgage, Inc. - Cash Management
Account.” The Cash Management Account shall segregate separately for each
Minority Interest

 

-51-



--------------------------------------------------------------------------------

Property any sums received from a Property Account for such Minority Interest
Property. Borrower hereby grants to Lender a first priority security interest in
the Cash Management Account and all deposits at any time contained therein and
the proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Cash Management
Account, including, without limitation, executing and filing UCC-1 Financing
Statements and continuations thereof. Borrower and Baltimore Owner will not in
any way alter or modify the Cash Management Account without Lender’s consent and
will notify Lender of the account number thereof. Lender and Servicer shall have
the sole right to make withdrawals from the Cash Management Account and all
costs and expenses for establishing and maintaining the Cash Management Account
shall be paid by Borrower. In addition, any such withdrawals of the funds
separately segregated for a Minority Interest Property may only be applied to
reduce the applicable Minority Interest Debt for that Minority Interest Property
or to pay Operating Expenses, Extraordinary Expenses or Capital Expenditures
associated with such Minority Interest Property.

 

(b) Provided no Event of Default shall have occurred and be continuing, on each
Payment Date after the occurrence of a Cash Sweep Event and prior to the
occurrence of a Cash Sweep Cure (or, if such Payment Date is not a Business Day,
on the immediately succeeding Business Day) all funds on deposit in the Cash
Management Account shall be applied by Lender to the payment of the following
items in the order indicated (provided, however, that any funds in the Cash
Management Account attributable to a Minority Interest Property may only be
applied to the applicable Minority Interest Debt and Operating Expenses,
Extraordinary Expenses and Capital Expenditures of such Minority Interest
Property):

 

(i) First, the monthly payment to the Ground Lease Escrow Fund in accordance
with the terms and conditions of Section 7.4 hereof;

 

(ii) Second, the monthly payment to the Tax and Insurance Escrow Fund in
accordance with the terms and conditions of Section 7.2 hereof (including the
provisions of Section 7.2(b) hereof);

 

(iii) Third, payment of the monthly Debt Service in accordance with the terms
and conditions hereof;

 

(iv) Fourth, funds sufficient to pay any interest accruing at the Default Rate
and late payment charges, if any, shall be deposited in Debt Service Account;

 

(v) Fifth, funds sufficient to pay the customary and reasonable cash management
servicing fees associated with the administration of the Accounts for the
calendar month immediately preceding such Payment Date shall be deposited in the
Cash Management Servicing Fees Account;

 

(vi) Sixth, the monthly payment, if any, to the Replacement Reserve Fund in
accordance with the terms and conditions of Section 7.3 (including the
provisions of Section 7.3.4);

 

(vii) Seventh, payment to the Lender of any other amounts then due and payable
under the Loan Documents;

 

-52-



--------------------------------------------------------------------------------

(viii) Eighth, payment to Borrower of an amount sufficient to pay the monthly
Operating Expenses and Capital Expenditures pursuant to the applicable Approved
Annual Budget; provided, however, franchise and management fees included in such
Operating Expenses shall not exceed the Maximum Allowable Fees;

 

(ix) Ninth, payment to Borrower of an amount sufficient to pay Extraordinary
Expenses, if any, approved by Lender;

 

(x) Tenth, provided no Event of Default has occurred and is continuing, funds
sufficient to pay monthly debt service and the other amounts due and payable
under the Mezzanine A Loan, which amount shall be deposited into the Mezzanine A
Debt Service Account;

 

(xi) Eleventh, provided no Event of Default has occurred and is continuing,
funds sufficient to pay monthly debt service and the other amounts due and
payable under the Mezzanine B Loan, which amount shall be deposited into the
Mezzanine B Debt Service Account;

 

(xii) Twelfth, provided no Event of Default has occurred and is continuing,
funds sufficient to pay monthly debt service and the other amounts due and
payable under the Mezzanine C Loan, which amount shall be deposited into the
Mezzanine C Debt Service Account;

 

(xiii) Thirteenth, payment to Borrower of an amount sufficient to pay franchise
and management fees constituting a portion of monthly Operating Expenses in
excess of the Maximum Allowable Fees; provided that such franchise and
management fees are payable in favor of franchisors and managers that are not
Affiliates of Borrower, Baltimore Owner or Guarantor; and

 

(xiv) Lastly, payment of all excess amounts (“Excess Cash Flow”) to Lender to be
held or applied in accordance with the terms and conditions hereof.

 

(c) Provided no Event of Default shall have occurred and be continuing, upon the
occurrence of a Cash Sweep Cure, the Ground Lease Escrow Fund (other than an
amount equal to the amount of the Initial Ground Lease Escrow Deposit or the
Subsequent Ground Lease Escrow Deposit, as applicable), the Replacement Reserve
Fund, the Tax and Insurance Escrow Fund and any other amounts deposited pursuant
to the provisions of this Section 2.6.2 (other than any Cash Sweep Cure Deposit
and in each case not otherwise required to be held by Lender in a Reserve Fund
pursuant to the provisions of Article VII hereof) and then remaining on deposit
in the Cash Management Account (including in the Excess Cash Reserve Account
other than any Cash Sweep Cure Deposit) shall be promptly disbursed to the
applicable Individual Borrower.

 

(d) All amounts paid to Lender pursuant to Section 2.6.2(b)(xiv) hereof (and, if
applicable, to effect a Cash Sweep Cure pursuant to clause (a) of the definition
of the term “Cash Sweep Cure”, including any Letter of Credit) (a “Cash Sweep
Cure Deposit”) shall be referred to as the “Excess Cash Reserve Fund” and the
account in which such amounts are held shall be referred to as the “Excess Cash
Reserve Account”. All amounts deposited in the Excess Cash Reserve Fund shall be
treated as a “Reserve Fund” for purposes of Section 7.5

 

-53-



--------------------------------------------------------------------------------

hereof. Provided no Event of Default shall have occurred and be continuing, in
the event of a Cash Sweep Cure pursuant to clause (b) or (c) of the definition
of the term “Cash Sweep Cure”, the amount then remaining on deposit in the
Excess Cash Reserve Account (including any Cash Sweep Cure Deposit) shall be
promptly released to the applicable Individual Borrower.

 

(e) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

(f) All funds on deposit in the Cash Management Account following the occurrence
and during the continuance of an Event of Default may be applied by Lender in
such order and priority as Lender shall determine; provided, however, any Excess
Cash Flow attributable to a Minority Interest Property may only be applied by
Lender to the Minority Interest Debt for such Minority Interest Property or any
Operating Expenses, Extraordinary Expenses or Capital Expenditures for such
Minority Interest Property.

 

(g) Borrower and Baltimore Owner hereby agrees that Lender may modify the Cash
Management Agreement for the purpose of establishing additional sub-accounts in
connection with any payments otherwise required under this Agreement and the
other Loan Documents and Lender shall provide written notice thereof to Borrower
and Baltimore Owner. In the event that a Minority Interest Property becomes a
Non-Minority Property, any amount then on deposit in the Cash Management Account
attributable to such Individual Property shall no longer be segregated and shall
thereafter be deemed to constitute funds attributable to a Non-Minority
Property.

 

2.6.3 Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing, upon
the occurrence of a Cash Sweep Event and prior to the occurrence of a Cash Sweep
Cure, Borrower’s obligations with respect to the monthly payment of Debt Service
and amounts due for the Tax and Insurance Escrow Fund, Required Repair Fund,
Replacement Escrow Fund and any other payment reserves established pursuant to
this Agreement or any other Loan Document shall be deemed satisfied to the
extent sufficient amounts are deposited in the Cash Management Account
established pursuant to the Cash Management Agreement to satisfy such
obligations on the dates each such payment is required, regardless of whether
any of such amounts are so applied by Lender.

 

Section 2.7. Extension of the Initial Maturity Date. Borrower shall have the
option to extend the term of the Loan beyond the Initial Maturity Date for five
(5) successive terms (each, an “Extension Option”) of one (1) year each (the
Initial Maturity Date following the exercise of each such option is hereinafter
the “Extended Maturity Date”) upon satisfaction of the following terms and
conditions:

 

(a) no Event of Default shall have occurred and be continuing at the time the
applicable Extension Option is exercised and on the date that the applicable
extension term is commenced;

 

-54-



--------------------------------------------------------------------------------

(b) Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than six (6) months, and no later than
one (1) month, prior to the date the Loan is then scheduled to mature;

 

(c) if the Interest Rate Cap Agreement is scheduled to mature prior to the
applicable Extended Maturity Date, Borrower shall obtain and deliver to Lender
not later than ten (10) Business Days prior to the first day of each Extension
Option, one or more Replacement Interest Rate Cap Agreements with a LIBOR strike
price equal to the then applicable Strike Price from an Acceptable Counterparty
which Replacement Interest Rate Cap Agreement shall be effective commencing on
the first date of such Extension Option and shall have a maturity date not
earlier than the applicable Extended Maturity Date;

 

(d) Intentionally omitted;

 

(e) Borrower shall pay to Lender (i) in connection with the exercise of the
fourth (4th) Extension Option an extension fee equal to one hundred twenty-five
thousandths of one percent (0.125%) of the then outstanding principal amount of
the Loan and (ii) in connection with the exercise of the fifth (5th) Extension
Option an extension fee equal to two hundred fifty thousandths of one percent
(0.250%) of the then outstanding principal amount of the Loan, in each case on
or prior to the commencement of the Extension Option, which extension fee shall
be deemed earned by Lender and non-refundable upon receipt; and

 

(f) (i) in connection with the fourth (4th) Extension Option, the Debt Yield of
the Properties in the aggregate shall not be less than 10.75% as of the day
immediately preceding the commencement date thereof and (ii) in connection with
the fifth (5th) Extension Option, the Debt Yield of the Properties in the
aggregate shall not be less than 11.25% as of the day immediately preceding the
commencement date thereof.

 

Section 2.8. Substitution of Properties. Subject to the terms and conditions set
forth in this Section 2.8, Borrower may obtain a release of the Lien of a
Mortgage (and the related Loan Documents) encumbering an Individual Property (a
“Substituted Individual Property”) by substituting therefore another full
service hotel or resort property of like kind and quality acquired by Borrower
or an Affiliate of Borrower (provided, however, if the Substitute Property shall
be owned by an Affiliate of Borrower such Affiliate (i) shall become a party to
the Loan Documents and shall be bound by the terms and provisions thereof as if
it had executed the Loan Documents and shall have the rights and obligations of
Borrower thereunder) (a “Substitute Individual Property”), provided that the
following conditions precedent are satisfied:

 

(a) The Maturity Date shall have not occurred. During the term of the Loan, the
Borrower’s right to substitute Properties, provided that the sum of the original
Release Amount for all Substituted Individual Properties and all Properties
released under Section 2.5.1 hereof in no event exceeds thirty percent (30%) of
the original principal balance of the Loan.

 

(b) Lender shall have received at least thirty (30) days’ prior written notice
requesting the substitution and identifying the Substitute Individual Property
and Substituted Individual Property. If a Substitute Individual Property shall
consist, in whole or in part, of a

 

-55-



--------------------------------------------------------------------------------

leasehold estate created pursuant to a ground lease such ground lease shall meet
all applicable Rating Agency requirements for a financeable ground lease or
shall be otherwise acceptable to the Rating Agencies for purposes of subsection
(g) below, if applicable, or to Lender for purposes of subsection (g) below, if
applicable.

 

(c) If the applicable Borrower or Baltimore Owner continues to own an Individual
Property not released, Lender shall have received a copy of a deed conveying all
of the applicable Individual Borrower’s or Baltimore Owner’s right, title and
interest in and to the Substituted Individual Property to an entity other than
such Individual Borrower or Baltimore Owner pursuant to an arms length
transaction and a letter from the applicable Individual Borrower or Baltimore
Owner countersigned by a title insurance company acknowledging receipt of such
deed and agreeing to record such deed in the real estate records for the county
or other appropriate land registry in which the Substituted Individual Property
is located.

 

(d) Lender shall have received an appraisal of each of the Substitute Individual
Property and Substituted Individual Property, dated no more than ninety (90)
days prior to the substitution date, by an appraiser acceptable to the Rating
Agencies.

 

(e) The fair market value of the Substitute Individual Property is not less than
one hundred percent (100%) of the fair market value of the Substituted
Individual Property as of the date immediately preceding the substitution, which
determination shall be made by Lender based on the appraisals delivered pursuant
to subsection (d) above.

 

(f) After giving effect to the substitution, the Debt Service Coverage Ratio for
the Loan for all of the Properties (excluding the Substituted Individual
Property and including the Substitute Individual Property) is not less than the
Debt Service Coverage Ratio for the Loan for all of the Properties as of the
date immediately preceding the substitution.

 

(g) If the Loan is part of a Securitization, Lender shall have received
confirmation in writing from the Rating Agencies to the effect that such
substitution will not result in a withdrawal, qualification or downgrade of the
respective ratings in effect immediately prior to such substitution for the
Securities, or any class thereof, issued in connection with the Securitization
that are then outstanding. If the Loan is not part of a Securitization, Lender
shall have consented in writing to such substitution, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

(h) No Event of Default shall have occurred and be continuing. Lender shall have
received an Officer’s Certificate certifying that, to such officer’s knowledge,
the representations and warranties of Borrower and Baltimore Owner contained in
this Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of the substitution with respect to the
Substitute Individual Property and containing any other reasonable
representations and warranties with respect to the Substitute Individual
Property as the Rating Agencies or Lender, as applicable, may require, unless
such certificate would be inaccurate, such certificate to be in form and
substance reasonably satisfactory to the Rating Agencies or Lender, as
applicable.

 

-56-



--------------------------------------------------------------------------------

(i) The applicable Individual Borrower or Baltimore Owner shall (i) have
executed, acknowledged and delivered to Lender (A) a Mortgage, an Assignment of
Leases and Rents and two (2) UCC-1 Financing Statements with respect to the
Substitute Individual Property, together with a letter from such Individual
Borrower countersigned by a title insurance company acknowledging receipt of
such Mortgage, Assignment of Leases and Rents and UCC-1 Financing Statements and
agreeing to record or present for recording or file, as necessary and
applicable, such Mortgage, Assignment of Leases and Rents and one of the UCC-1
Financing Statements in the real estate records for the county or other
applicable registry in which the Substitute Individual Property is located and
to file one of the UCC-1 Financing Statements in the office of the Secretary of
State (or other central filing office) of the state of such Individual
Borrower’s organization, so as to effectively create upon such recording and
filing valid and enforceable Liens upon the Substitute Individual Property, of
the requisite priority, in favor of Lender (or such other trustee as may be
desired under local law), subject only to the Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents and (B) an
Environmental Indemnity with respect to the Substitute Individual Property and
(ii) have caused Guarantor to acknowledge and confirm its obligations under the
Loan Documents to which it is a party. The Mortgage, the Assignment of Leases
and Rents, the UCC-1 Financing Statements and the Environmental Indemnity shall
be the same in form and substance as the counterparts of such documents executed
and/or delivered with respect to the related Substituted Individual Property,
subject to modifications reflecting only the Substitute Individual Property as
the Individual Property that is the subject of such documents and such
modifications reflecting the laws of the State in which the Substitute
Individual Property is located as shall be recommended for similar transactions
by the counsel admitted to practice in such State and delivering the opinion as
to the enforceability of such documents required pursuant to subsection (o)
below. The Mortgage encumbering the Substitute Individual Property shall secure
all amounts evidenced by the Note, provided that in the event that the
jurisdiction in which the Substitute Individual Property is located imposes a
mortgage recording, intangibles or similar tax and does not permit the
allocation of indebtedness for the purpose of determining the amount of such tax
payable, the principal amount secured by such Mortgage shall be equal to one
hundred twenty percent (120%) of the fair market value of the Substitute
Individual Property. The amount of the Loan allocated to the Substitute
Individual Property (such amount being hereinafter referred to as the
“Substitute Release Amount”) shall equal the Release Amount of the related
Substituted Individual Property.

 

(j) Lender shall have received (i) to the extent available any “tie-in” or
similar endorsement to each Title Insurance Policy insuring the Lien of an
existing Mortgage as of the date of the substitution with respect to the Title
Insurance Policy insuring the Lien of the Mortgage with respect to the
Substitute Individual Property and (ii) a Title Insurance Policy (or a marked,
signed and redated commitment to issue such Title Insurance Policy) insuring the
Lien of the Mortgage encumbering the Substitute Individual Property, issued by
the title insurance company that issued the Title Insurance Policies insuring
the Lien of the existing Mortgages and dated as of the date of the substitution,
with reinsurance and direct access agreements that replace such agreements
issued in connection with the Title Insurance Policy insuring the Lien of the
Mortgage encumbering the Substituted Individual Property. The Title Insurance
Policy issued with respect to the Substitute Individual Property shall (A)
provide coverage in the amount of the Substitute Release Amount if the “tie-in”
or similar endorsement described above is available or, if such endorsement is
not available, in an amount equal to one hundred twenty

 

-57-



--------------------------------------------------------------------------------

percent (120%) of the Substitute Release Amount, (B) insure Lender that the
relevant Mortgage creates a valid first lien on the Substitute Individual
Property encumbered thereby, free and clear of all exceptions from coverage
other than Permitted Encumbrances and standard exceptions and exclusions from
coverage (as modified by the terms of any endorsements), (C) contain such
endorsements and affirmative coverages as are then available and are contained
in the Title Insurance Policies insuring the Liens of the existing Mortgages,
and (D) name Lender as the insured. Lender also shall have received copies of
paid receipts or other evidence showing that all premiums in respect of such
endorsements and Title Insurance Policies have been paid.

 

(k) Lender shall have received a current survey for each Substitute Individual
Property, certified to the title insurance company and Lender and their
successors and assigns, in substantially the same form and content as the
certification of the survey of the Substituted Individual Property prepared by a
professional land surveyor licensed in the State in which the Substitute
Individual Property is located and acceptable to the Rating Agencies, in
accordance with the 1999 Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys. Such survey shall reflect the same legal description contained in
the Title Insurance Policy relating to such Substitute Individual Property and
shall include, among other things, a metes and bounds description of the real
property comprising part of such Substitute Individual Property (unless such
real property has been satisfactorily designated by lot number on a recorded
plat). The surveyor’s seal shall be affixed to such survey and, if customary,
such survey shall certify whether any portion of the surveyed property or the
improvements thereon is located in a “one-hundred-year flood hazard area.”

 

(l) Lender shall have received valid certificates of insurance indicating that
the requirements for the policies of insurance required for an Individual
Property hereunder have been satisfied with respect to the Substitute Individual
Property and evidence of the payment of all premiums payable for the existing
policy period.

 

(m) Lender shall have received a Phase I environmental report dated not more
than 90 days prior to the substitution and otherwise reasonably acceptable to a
prudent lender and, if recommended under the Phase I environmental report, a
Phase II environmental report acceptable to a prudent lender, which conclude
that the Substitute Individual Property does not contain any unacceptable levels
of hazardous materials and is not subject to any significant risk of
contamination from any off-site hazardous materials. If any such report
discloses the presence of any such hazardous materials or the risk of such
contamination from any off-site hazardous materials, such report shall include
an estimate of the cost of any related remediation and Borrower shall deposit
with Lender (which deposit may be made in the form of a Letter of Credit) an
amount equal to one hundred twenty-five percent (125%) of such estimated cost,
which deposit shall constitute additional security for the Loan and shall be
disbursed to pay for the costs of remediation in the manner provided herein for
the disbursement of the Required Repair Fund. Any remaining balance of such
deposit (or Letter of Credit) shall be released to Borrower upon the delivery to
Lender of (i) an update to such report indicating that there is no longer any
such hazardous materials on the Substitute Individual Property or any
significant risk of contamination from any such off-site hazardous materials
that has not been acceptably remediated and (ii) paid receipts or other
reasonable evidence indicating that the costs of all such remediation work have
been paid.

 

-58-



--------------------------------------------------------------------------------

(n) Borrower shall deliver, or cause to be delivered, to Lender (i) updates
certified by Borrower of all organizational documentation related to Borrower
and/or the formation, structure, existence, good standing and/or qualification
to do business delivered to Lender on the Closing Date; (ii) good standing
certificates and/or certificates of qualification to do business in the
jurisdiction in which the Substitute Individual Property is located (if required
in such jurisdiction); and (iii) resolutions of Borrower authorizing the
substitution and any actions taken in connection with such substitution.

 

(o) Lender shall have received the following opinions of Borrower’s counsel
subject to customary qualifications: (i) an opinion or opinions of counsel
admitted to practice under the laws of the State in which the Substitute
Individual Property is located stating that the Loan Documents delivered with
respect to the Substitute Individual Property pursuant to subsection (i) above
are valid and enforceable in accordance with their terms, subject to the laws
applicable to creditors’ rights and equitable principles, and that Borrower is
qualified to do business and in good standing under the laws of the jurisdiction
where the Substitute Individual Property is located or that Borrower is not
required by applicable law to qualify to do business in such jurisdiction; (ii)
an opinion of counsel reasonably acceptable to the Rating Agencies, if the Loan
is part of a Securitization, or Lender, if the Loan is not part of a
Securitization, stating that the Loan Documents delivered with respect to the
Substitute Individual Property pursuant to subsection (i) above were duly
authorized, executed and delivered by Borrower and that the execution and
delivery of such Loan Documents and the performance by Borrower of its
obligations thereunder will not cause a breach of, or a default under, any
material agreement, document or instrument to which Borrower is a party or to
which it or its properties are bound; (iii) an update of the Insolvency Opinion
indicating that the substitution does not affect the opinions set forth therein;
and (iv) if the Loan is part of a Securitization, an opinion of counsel
acceptable to the Rating Agencies that the substitution does not constitute a
“significant modification” of the Loan under Section 1001 of the Code or
otherwise cause a tax to be imposed on a “prohibited transaction” by any REMIC
Trust.

 

(p) Borrower shall have paid, or be contesting in accordance with terms of the
Loan Documents or escrowed with Lender, all Basic Carrying Costs relating to the
Substitute Individual Property, including without limitation, (i) accrued and
currently due and payable but unpaid insurance premiums relating to the
Substitute Individual Property, and (ii) currently due and payable Taxes
(including any in arrears) relating to the Substitute Individual Property and
(iii) currently due and payable maintenance charges and other impositions
relating to the Substitute Individual Property.

 

(q) Borrower shall have paid or reimbursed Lender for all reasonable costs and
expenses incurred by Lender (including, without limitation, reasonable attorneys
fees and disbursements) in connection with the substitution and Borrower shall
have paid all recording charges, filing fees, taxes or other expenses
(including, without limitation, mortgage and intangibles taxes and documentary
stamp taxes) payable in connection with the substitution, however, Borrower
shall not be required to pay any fee to Lender or Servicer in connection with a
substitution. Borrower shall have paid all costs and expenses of the Rating
Agencies incurred in connection with the substitution.

 

-59-



--------------------------------------------------------------------------------

(r) Lender shall have received annual operating statements and occupancy
statements for the Substitute Individual Property for the most current completed
fiscal year and a current operating statement for the Substituted Individual
Property, each certified to Lender as being true and correct in all material
respects a certificate from Borrower certifying that there has been no material
adverse change in the financial condition of the Substitute Individual Property
since the date of such operating statements.

 

(s) Borrower shall have delivered to Lender estoppel certificates from any
existing tenants under Material Leases at the Substitute Individual Property.
All such estoppel certificates shall be in form used in connection with the
original closing of the Loan or otherwise in form and substance reasonably
acceptable to an ordinary prudent lender and shall indicate that (i) the subject
lease is a valid and binding obligation of the tenant thereunder, (ii) to
tenant’s knowledge, there are no defaults under such lease on the part of the
landlord or tenant thereunder, (iii) to tenant’s knowledge, the tenant
thereunder has no defense or offset to the payment of rent under such leases,
(iv) no rent under such lease has been paid more than one (1) month in advance,
(v) the tenant thereunder has no option under such lease to purchase all or any
portion of the Substitute Individual Property and (vi) all tenant improvement
work required under such lease has been completed, or, if an estoppel
certificate indicates that all tenant improvement work required under the
subject lease has not yet been completed, Borrower shall, if required by the
Rating Agencies, deliver to Lender financial statements or other reasonable
evidence indicating that Borrower has adequate funds to pay all costs related to
such tenant improvement work to be paid to by Borrower under such lease.

 

(t) Lender shall have received copies of all tenant leases affecting the
Substitute Individual Property certified by Borrower as being true and correct.

 

(u) Lender shall have received subordination, attornment and non-disturbance
agreements in form and substance used in connection with the original closing of
the Loan or otherwise in form and substance acceptable to an ordinary prudent
lender with respect to Material Leases reasonably designated by Lender at the
Substitute Individual Property.

 

(v) Lender shall have received (i) an endorsement to the title insurance policy
insuring the Lien of the Mortgage encumbering the Substitute Individual Property
insuring that the Substitute Individual Property constitutes a separate tax lot
or, if such an endorsement is not available in the State in which the Substitute
Individual Property is located, a letter from the title insurance company
issuing such Title Insurance Policy stating that the Substitute Policy
constitutes a separate tax lot or (ii) a letter from the appropriate taxing
authority stating or other evidence reasonably acceptable to Lender evidencing
that the Substitute Individual Property constitutes a separate tax lot.

 

(w) Lender shall have received a Physical Conditions Report with respect to the
Substitute Individual Property stating that the Substitute Individual Property
and its use comply in all material respects with all applicable Legal
Requirements (including, without limitation, zoning, subdivision and building
laws) and that the Substitute Individual Property is in good condition and
repair and free of damage or waste. If compliance with any Legal Requirements
are not addressed by the Physical Conditions Report, such compliance shall be
confirmed by delivery to Lender of a certificate of an architect licensed in the
State in which the

 

-60-



--------------------------------------------------------------------------------

Substitute Individual Property is located, a letter from the municipality in
which such Property is located, a certificate of a surveyor that is licensed in
the State in which the Substitute Individual Property is located (with respect
to zoning and subdivision laws), an ALTA 3.1 zoning endorsement to the Title
Insurance Policy delivered pursuant to subsection (j) above (with respect to
zoning laws) or a subdivision endorsement to the Title Insurance Policy
delivered pursuant to subsection (j) above (with respect to subdivision laws).
If the Physical Conditions Report recommends that any repairs be made with
respect to the Substitute Individual Property, such Physical Conditions Report
shall include an estimate of the cost of such recommended repairs and Borrower
shall deposit with Lender (which deposit may be made in the form of a Letter of
Credit) an amount equal to one hundred twenty-five percent (125%) of such
estimated cost, which deposit shall constitute additional security for the Loan
and shall be disbursed to pay for the costs of such recommended repairs in the
manner provided herein for the disbursement of the Required Repair Fund. Any
remaining balance of such deposit (or Letter of Credit) shall be released to
Borrower upon the delivery to Lender of (i) an update to such Physical
Conditions Report or a letter from the engineer that prepared such Physical
Conditions Report indicating that the recommended repairs were completed in good
and workmanlike manner and (ii) paid receipts or other reasonable evidence
indicating that the costs of all such repairs have been paid.

 

(x) In the event the Substituted Individual Property is subject to a Management
Agreement along with one or more additional Properties, Lender shall have
received a certified copy of an amendment to the applicable Management Agreement
reflecting the deletion of the Substituted Individual Property and the addition
of the Substitute Individual Property as a property operated pursuant thereto
and Manager shall have executed and delivered to Lender an amendment to the
applicable Assignment of Management Agreement reflecting such amendment to the
related Management Agreement. In the event that the Substituted Individual
Property is subject to a Management Agreement relating only to such a
Substituted Individual Property, Lender shall receive a certified copy of a new
Management Agreement for the Substitute Individual Property on substantially the
same terms as the Management Agreement for the Substituted Individual Property
or on such other terms as would be reasonably acceptable to an ordinary prudent
lender with respect to real estate collateral of similar size, scope and value
as the Substitute Individual Property and the Manager thereunder shall have
executed and delivered to Lender an Assignment of Management Agreement with
respect to such new Management Agreement on substantially the same terms as used
in connection with the Substituted Individual Property or on such other terms as
would be reasonably acceptable to an ordinary prudent lender with respect to
real estate collateral of similar size, scope and value as the Substitute
Individual Property.

 

(y) Lender shall have received a certified copy of an amendment to the
applicable Franchise Agreement reflecting the deletion of the Substituted
Individual Property and the addition of the Substitute Individual Property as a
property operated pursuant thereto and Franchisor shall have executed and
delivered to Lender an amendment to the applicable comfort letter reflecting
such amendment to the related Franchise Agreement. In the event that the
Substituted Individual Property is subject to a Franchise Agreement relating
only to such a Substituted Individual Property, Lender shall receive a certified
copy of a new Franchise Agreement for the Substitute Individual Property on
substantially the same terms as the Franchise Agreement for the Substituted
Individual Property or on such other terms as would be reasonably acceptable to
an ordinary prudent lender with respect to real estate collateral of

 

-61-



--------------------------------------------------------------------------------

similar size, scope and value as the Substitute Individual Property and the
Franchisor thereunder shall have executed and delivered to Lender a comfort
letter, if the Franchisor is not an Affiliate of the Borrower, with respect to
such new Franchise Agreement on substantially the same terms as used in
connection with the Substituted Individual Property or on such other terms as
would be reasonably acceptable to an ordinary prudent lender with respect to
real estate collateral of similar size, scope and value as the Substitute
Individual Property.

 

(z) Lender shall have received evidence acceptable to a prudent lender that (i)
each Mezzanine Lender has approved the substitution and (ii) each Mezzanine Loan
(or the portion thereof attributable to the Substituted Individual Property, as
applicable) has been assumed by an entity reasonably acceptable to Mezzanine
Lender, in each case, as and to the extent required under its respective
Mezzanine Loan Documents.

 

(aa) Lender shall have received such other and further approvals, opinions,
documents and information in connection with the substitution as reasonably
requested by the Rating Agencies if the Loan is part of a Securitization, or the
Lender if the Loan is not part of a Securitization.

 

(bb) Lender shall have received copies of all contracts and agreements relating
to the leasing and operation of the Substitute Individual Property (other than
the Management Agreement) together with a certification of Borrower attached to
each such contract or agreement certifying that the attached copy is a true and
correct copy of such contract or agreement and all amendments thereto.

 

(cc) Borrower shall submit to Lender, not less than fifteen (15) days prior to
the date of such substitution, a release of Lien (and related Loan Documents)
for the Substituted Individual Property for execution by Lender. Such release
shall be in a form appropriate for the jurisdiction in which the Substituted
Individual Property is located and that would be reasonably satisfactory to a
prudent lender and that contains standard provisions, if any, protecting the
rights of the releasing lender.

 

(dd) Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.8 have been satisfied.

 

(ee) Upon the satisfaction of the foregoing conditions precedent, Lender will
release its Lien from the Substituted Individual Property to be released and the
Substitute Individual Property shall be deemed to be an Individual Property for
purposes of this Agreement and the other Loan Documents and the Release Amount
with respect to such Substitute Individual Property shall be deemed to be the
Release Amount with respect to such Substitute Individual Property for all
purposes hereunder.

 

Section 2.9. Release of Out Parcels. Subject to the terms and conditions set
forth in this Section 2.9, at any time after the date hereof, Borrower may
transfer and obtain a release of an Out Parcel from the Lien of the applicable
Mortgage (and Lender shall execute instruments of release in duly recordable
form and in the case of the El Con Individual Property or the El San Juan
Individual Property, Lender shall release and endorse (without recourse,

 

-62-



--------------------------------------------------------------------------------

representation or warranty) to Borrower any mortgage notes securing mortgages on
such Properties), provided that the following conditions precedent have been
satisfied:

 

(a) At the time Borrower requests such release and at the time such release is
granted there is no continuing Event of Default.

 

(b) Lender shall have received at least thirty (30) days prior written notice
requesting the release and identifying the Out Parcel.

 

(c) The intended use of such Out Parcel shall not have a material adverse effect
on the value, use, operation or occupancy of the applicable Individual Property.

 

(d) There shall be vehicular ingress and egress to the remainder of the
applicable Individual Property from public streets (or from appurtenant
easements) and pedestrian ingress and egress to improvements on the remainder of
the applicable Individual Property following such release.

 

(e) Upon the transfer and release of the Out Parcel and after the completion of
the standard approval process for tax lot-splits by the applicable municipal
authority exercising jurisdiction over the Out Parcel, no part of the remaining
applicable Individual Property shall be part of a tax lot which includes any
portion of the related Out Parcel.

 

(f) Each applicable municipal authority exercising jurisdiction over the Out
Parcel shall have approved, as part of its standard approval process, a
lot-split ordinance or other applicable action under local law dividing the Out
Parcel from the remainder of the applicable Individual Property and the required
procedures or processes necessary for the assignment of separate tax
identification numbers to each shall be initiated concurrently with the release
and transfer of the Out Parcel.

 

(g) All requirements under all Legal Requirements (including, without
limitation, all zoning and subdivision laws, setback requirements, sideline
requirements, parking ratio requirements, use requirements, building and fire
code requirements, environmental requirements and wetlands requirements)
applicable to the applicable Individual Property necessary to accomplish the lot
split shall have been fulfilled, and all necessary variances, if any, shall have
been obtained, and evidence thereof shall have been delivered to Lender which in
form and substance shall be appropriate for the jurisdiction in which the
applicable Individual Property is located.

 

(h) As a result of the lot split, the remaining applicable Individual Property
with all easements appurtenant and other Permitted Encumbrances thereto will not
be in violation of any then applicable Legal Requirements (including, without
limitation, all zoning and subdivision laws, setback requirements, sideline
requirements, parking ratio requirements, use requirements, building and fire
code requirements, environmental requirements and wetland requirements) and all
necessary variances, if any, shall have been obtained and evidence thereof shall
have been delivered to Lender which in form and substance shall be appropriate
for the jurisdiction in which the applicable Individual Property is located.

 

-63-



--------------------------------------------------------------------------------

(i) Lender shall receive evidence that the single purpose nature and bankruptcy
remoteness of Borrower and its shareholders or partners following such release
have not been adversely affected and are in accordance with the terms and
provisions of the Loan Documents (which requirement may include a “bring-down”
of the Insolvency Opinion previously delivered to Lender in connection with the
origination of the Loan).

 

(j) Appropriate reciprocal easement agreements for the benefit and burden of the
remaining applicable Individual Property and the Out Parcel regarding the use of
common facilities of such parcels, including, but not limited to, roadways,
parking areas, utilities and community facilities, in form and substance that
would be reasonably acceptable to an ordinary prudent lender with respect to
comparable property and which easements will not materially adversely affect the
value of the remaining applicable Individual Property, shall be declared and
recorded, and the remaining applicable Individual Property and the Out Parcel
shall be in compliance with all applicable covenants under all easements and
property agreements contained in the Permitted Encumbrances for the applicable
Individual Property.

 

(k) Lender shall have received (i) an appropriate title policy endorsement or
other evidence reasonably satisfactory to Lender to the effect that the release
of the Out Parcel will not have an adverse affect on the priority of the Lien of
the related Mortgage on the remaining applicable Individual Property, provided,
however, the Lien of the Mortgage on the remaining applicable Individual
Property shall be subordinated to any easements created or access or use
agreements entered into in connection with the release of the Out Parcel
pursuant to this Section 2.9 in the event such easements or agreements (A) are
reasonably necessary to the operation of the Out Parcel and (B) do not, in the
aggregate, materially adversely affect (1) the value of the remaining applicable
Individual Property or (2) the Borrower’s ability to pay its obligations under
the Loan, and (ii) an appropriate title policy endorsement or other evidence
reasonably satisfactory to Lender that there are no new or additional
subordinate Liens on the remaining applicable Individual Property other than
Permitted Encumbrances (which term shall include the easements and agreement
entered into in accordance with this Section 2.9).

 

(l) Lender shall have received surveys of the Out Parcel and of the remaining
applicable Individual Property satisfying the requirements set forth in Section
3.1.3(c) hereof.

 

(m) The transferee of such Out Parcel shall have assumed all of Borrower’s
obligations, if any, relating only to the Out Parcel (other than the Loan
Documents) arising from and after the release.

 

(n) Borrower shall reimburse Lender for any out-of-pocket costs and expenses it
reasonably incurs arising from the transfer of the Out Parcel and any release of
the Out Parcel from the Lien of the applicable Mortgage (including, without
limitation, reasonable attorneys’ fees and expenses); however, Borrower shall
not be required to pay any fee to Lender or Servicer in connection with the
transfer or release. Individual Borrower shall have paid all recording charges,
filing fees, taxes or other expenses payable in connection with the release.

 

(o) Borrower shall pay to Lender as a prepayment of the Loan an amount equal to
the sum of (i) one hundred twenty percent (120%) of the applicable release price
for the Out Parcel, if any, set forth on Schedule 1.1 hereto and (ii) the
Prepayment Spread Maintenance

 

-64-



--------------------------------------------------------------------------------

Payment, if any, due in connection therewith. Upon such payment, the Release
Amount for the applicable Individual Property shall be reduced by an amount
equal to the amount calculated under clause (i) above.

 

(p) Borrower shall submit to Lender a release of Lien (and related Loan
Documents) for the Out Parcel for execution by Lender. Such release shall be in
a form appropriate for the jurisdiction in which the applicable Individual
Property is located and that would be satisfactory to an ordinary prudent lender
and that contains standard provisions, if any, protecting the rights of the
releasing lender (and in case at Puerto Rico, will include notation of the
release on the mortgage notes secured by the mortgages on such Puerto Rico
Properties).

 

(q) Borrower has delivered an Officer’s Certificate to the effect that, to such
officer’s knowledge, the conditions in subsections (a)-(p) hereof have occurred
or shall occur concurrently with the transfer and release of the Out Parcel.

 

(r) Borrower shall deliver an opinion of counsel reasonably acceptable to the
Rating Agencies, if the Loan is part of a Securitization, that the release of
the Out Parcel does not constitute a “significant modification” of the Loan
under Section 1001 of the Code or otherwise cause a tax to be imposed on a
“prohibited transaction” by any REMIC Trust.

 

(s) Borrower shall execute such documents and instruments and obtain such
opinions of counsel as are typical for similar transactions and as may be
reasonable required by Lender and not inconsistent with the provisions hereof.

 

Section 2.10. Development at the Property Adjacent to the El Con Individual
Property. Lender hereby approves (i) the Borrower’s execution and delivery of
the Tempus Documents substantially in the draft forms reviewed by Lender and its
counsel and attached hereto as Schedule 2.10 (it being understood and agreed
that the final forms of the Tempus Documents shall contain only such changes
from the draft forms necessary to further delineate the agreements by the
parties thereto and which are in substance reasonably satisfactory to an
ordinary prudent lender) and (ii) the various transactions to be consummated
thereunder. The Tempus Documents, in the draft forms reviewed by Lender and its
counsel, may not be amended, supplemented or otherwise modified in any material
respect or in any manner adverse to Lender without the prior written consent of
Lender. Reasonably promptly after receipt of Borrower’s written request
therefor, Lender shall execute such documents as expressly contemplated by the
draft forms of the Tempus Documents heretofore reviewed by Lender, as modified
in accordance with this Section 2.10.

 

  III. CONDITIONS PRECEDENT

 

Section 3.1. Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of the following conditions precedent no later than the Closing Date:

 

3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower and Baltimore Owner contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the Closing Date with the same effect as if made on and as
of such date, and no Default or an Event

 

-65-



--------------------------------------------------------------------------------

of Default shall have occurred and be continuing; and Borrower and Baltimore
Owner shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

3.1.2 Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower and Baltimore Owner, as applicable.

 

3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.

 

(a) Mortgages, Assignments of Leases. Lender shall have received from Borrower
and Baltimore Owner, as applicable, fully executed and acknowledged counterparts
of the Mortgages and the Assignments of Leases and evidence that counterparts of
the Mortgages (and delivery of any related mortgage notes) and Assignments of
Leases have been delivered to the title insurance company for recording to the
extent necessary, in the reasonable judgment of Lender, so as to effectively
create upon such recording (or in the case of the Puerto Rico Properties,
delivery of the mortgage notes) valid and enforceable Liens upon each Individual
Property, of the requisite priority, in favor of Lender (or such other trustee
as may be required or desired under local law), subject only to the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents. Lender shall have also received from Borrower and Baltimore Owner, as
applicable, fully executed counterparts of the other Loan Documents.

 

(b) Title Insurance. Lender shall have received Title Insurance Policies issued
by a title insurance company acceptable to Lender and dated as of the Closing
Date, with reinsurance and direct access agreements reasonably acceptable to
Lender. Such Title Insurance Policies shall (i) provide coverage in amounts
reasonably satisfactory to Lender, (ii) insure Lender that the relevant Mortgage
creates a valid lien on the Individual Property encumbered thereby of the
requisite priority, free and clear of all exceptions from coverage other than
Permitted Encumbrances and standard exceptions and exclusions from coverage (as
modified by the terms of any endorsements), (iii) contain such endorsements and
affirmative coverages as Lender may reasonably request, and (iv) name Lender as
the insured. The Title Insurance Policies shall be assignable. Lender also shall
have received evidence that all premiums in respect of such Title Insurance
Policies have been paid.

 

(c) Survey. Lender shall have received a current Survey for each Individual
Property, certified to the title insurance company and Lender and their
successors and assigns, in form and content reasonably satisfactory to Lender
and prepared by a professional and properly licensed land surveyor reasonably
satisfactory to Lender in accordance with the Accuracy Standards for ALTA/ACSM
Land Title Surveys as adopted by ALTA, American Congress on Surveying & Mapping
and National Society of Professional Surveyors in 1999. Each such Survey shall
reflect the same legal description contained in the Title Insurance Policies
relating to such Individual Property in all material respects (except in the
case of the El Con Individual Property and the El San Juan Individual Property
for which such descriptions shall be substantially the same to the extent
customary and usual in Puerto Rico) and shall include, among other things, a
metes and bounds description of the real property comprising part of such
Individual Property reasonably satisfactory to Lender (unless such real property
is legally described by reference to a recorded plat of subdivision). The
surveyor’s seal shall be affixed to

 

-66-



--------------------------------------------------------------------------------

each Survey and the surveyor shall provide a certification for each Survey in
form and substance acceptable to Lender.

 

(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender in its reasonable
discretion, and evidence of the payment of all Insurance Premiums payable for
the existing policy period.

 

(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of each Individual Property, in each case
reasonably satisfactory in form and substance to Lender.

 

(f) Zoning. With respect to each Individual Property, Lender shall have
received, at Lender’s option, either (A) letters or other evidence with respect
to each Individual Property from the appropriate municipal authorities (or other
Persons such as Urban Concepts or PZR) concerning applicable zoning and building
laws, (B) an ALTA 3.1 zoning endorsement for the applicable Title Insurance
Policy or (C) a zoning opinion letter, in each case in substance reasonably
satisfactory to Lender.

 

(g) Encumbrances. Borrower and Baltimore Owner shall have taken or caused to be
taken such actions in such a manner so that Lender has a valid and perfected
first priority Lien as of the Closing Date with respect to each Mortgage on the
applicable Individual Property, subject only to applicable Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents, and Lender shall have received satisfactory evidence thereof.

 

3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof, certified to the extent
reasonably required by Lender.

 

3.1.5 Delivery of Organizational Documents. Borrower shall deliver or cause to
be delivered to Lender copies certified by Borrower of all organizational
documentation related to Borrower and Baltimore Owner and/or the formation,
structure, existence, good standing and/or qualification to do business, as
Lender may request in its reasonable discretion, including, without limitation,
amendments (as reasonably requested by Lender), good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the entering into of the Loan and incumbency certificates as may be
requested by Lender.

 

3.1.6 Opinions of Borrower’s Counsel. Lender shall have received opinions from
Borrower’s counsel with respect to non-consolidation and the due execution,
authority, enforceability of the Loan Documents and such other matters as Lender
may reasonably require, all such opinions in form, scope and substance
satisfactory to Lender and Lender’s counsel in their reasonable discretion.

 

3.1.7 Budgets. Borrower shall have delivered, and Lender shall have approved,
the Annual Budget for the current Fiscal Year.

 

-67-



--------------------------------------------------------------------------------

3.1.8 Basic Carrying Costs. Borrower shall have paid all Basic Carrying Costs
relating to the Properties which are in arrears (other than those being
contested in accordance with the provisions of the Loan Documents), including
without limitation, (a) accrued but unpaid Insurance Premiums, (b) currently due
Taxes (including any in arrears) and (c) currently due Other Charges, which
amounts shall be funded with proceeds of the Loan.

 

3.1.9 Completion of Proceedings. All organizational and other proceedings taken
or to be taken in connection with the transactions contemplated by this
Agreement and other Loan Documents and all documents incidental thereto shall be
reasonably satisfactory in form and substance to Lender, and Lender shall have
received all such counterpart originals or certified copies of such documents as
Lender may reasonably request.

 

3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

 

3.1.11 Tenant Estoppels. Lender shall have received an executed tenant estoppel
letter from the tenants under Material Leases identified by Lender to deliver an
estoppel certificate.

 

3.1.12 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the
reasonable fees and costs of Lender’s outside counsel and all other third party
out-of-pocket expenses incurred in connection with the origination of the Loan.

 

3.1.13 Intentionally Omitted.

 

3.1.14 Leases and Rent Roll. Lender shall have received copies of all Leases and
the Ground Lease, which Leases and the Ground Lease shall be certified by
Borrower as being true and correct.

 

3.1.15 Intentionally Omitted.

 

3.1.16 Tax Lot. Lender shall have received evidence that each Individual
Property constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

 

3.1.17 Physical Conditions Reports. Lender shall have received Physical
Conditions Reports with respect to each Individual Property, which reports shall
be issued by an engineer selected by Lender and shall be reasonably satisfactory
in form and substance to Lender.

 

3.1.18 Management Agreement. Lender shall have received a copy of the Management
Agreement with respect to each Individual Property which shall be satisfactory
in form and substance to Lender.

 

-68-



--------------------------------------------------------------------------------

3.1.19 Appraisal. Lender shall have received an appraisal of each Individual
Property from an appraiser selected by Lender, which appraisal shall be
satisfactory in form and substance to Lender.

 

3.1.20 Financial Statements. Lender shall have received a balance sheet with
respect to each Individual Property for the two (2) most recent Fiscal Years and
statements of income and statements of cash flows with respect to each
Individual Property for the three (3) most recent Fiscal Years, each in form and
substance satisfactory to Lender.

 

3.1.21 Franchise Agreement. Lender shall have received a copy of the Franchise
Agreement with respect to each Individual Property, which shall be satisfactory
in form and substance to Lender.

 

3.1.22 Interest Rate Cap Agreement. Lender shall have received the Interest Rate
Cap Agreement, in form reasonably acceptable to Lender, from an Acceptable
Counterparty.

 

3.1.23 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

 

  IV. REPRESENTATIONS AND WARRANTIES

 

Section 4.1. Borrower Representations. Each Individual Borrower or Baltimore
Owner represents and warrants (as to itself in each instance where the
representation or warranty relates to Borrower, Individual Borrower or Baltimore
Owner and as to its Individual Property where the representation or warranty
relates to the Properties or Individual Property) as of the Closing Date that:

 

4.1.1 Organization. Each of Borrower and Baltimore Owner has been duly organized
and is validly existing and in good standing in the jurisdiction in which it is
organized with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Each of Borrower and
Baltimore Owner is duly qualified to do business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations. Each of Borrower and Baltimore Owner
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged, and the sole business of Borrower and
Baltimore Owner is the ownership, management and operation of the Properties.
The ownership interests of Borrower and Baltimore Owner are as set forth on the
organizational chart attached hereto as Schedule 4.1.1.

 

4.1.2 Proceedings. Each of Borrower and Baltimore Owner has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Loan Documents to which it is a party. This Agreement and such
other Loan Documents have been duly executed and delivered by or on behalf of
Borrower and/or Baltimore Owner and constitute legal, valid and binding
obligations of Borrower and/or Baltimore Owner enforceable against Borrower
and/or Baltimore Owner in accordance with their respective terms, subject only

 

-69-



--------------------------------------------------------------------------------

to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower and Baltimore Borrower will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of Borrower and Baltimore Owner pursuant to the terms of
any indenture, mortgage, deed of trust, loan agreement, partnership agreement,
management agreement or other agreement or instrument to which Borrower is a
party or by which any of Borrower’s and Baltimore Owner’s property or assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over Borrower and Baltimore Owner or any of Borrower’s and
Baltimore Owner’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any such
Governmental Authority required for the execution, delivery and performance by
Borrower and Baltimore Owner of this Agreement or any other Loan Documents has
been obtained and is in full force and effect.

 

4.1.4 Litigation. Except as disclosed on Schedule 4.1.4 hereto, there are no
actions, suits or proceedings at law or in equity by or before any Governmental
Authority or other agency now pending or, to Borrower’s knowledge, threatened
against or affecting Borrower, Baltimore Owner, Principal, Guarantor or any
Individual Property, which actions, suits or proceedings, if determined against
Borrower, Baltimore Owner, Principal, Guarantor or any Individual Property,
would reasonably be expected to materially adversely affect the condition
(financial or otherwise) or business of Borrower, Baltimore Owner, Principal,
Guarantor or the condition or ownership of any Individual Property.

 

4.1.5 Agreements. Neither Borrower nor Baltimore Owner is a party to any
agreement or instrument or subject to any restriction which would reasonably be
expected to materially and adversely affect Borrower, Baltimore Owner or any
Individual Property, or Borrower’s or Baltimore Owner’s business, properties or
assets, operations or condition, financial or otherwise. Except as disclosed in
Schedule 4.1.5 hereto, neither Borrower nor Baltimore Owner is in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which Borrower, Baltimore Owner or any of the
Properties is bound which would reasonably be expected to materially and
adversely affect Borrower, Baltimore Owner or any Individual Property. Neither
Borrower nor Baltimore Owner has any material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Borrower or Baltimore Owner, as applicable, is a party or by
which Borrower, Baltimore Owner or any of the Properties is otherwise bound,
other than (a) obligations incurred in the ordinary course of the operation of
the Properties as permitted pursuant to clause (t) of the definition of “Special
Purpose Entity” set forth in Section 1.1 hereof, (b) obligations under or
permitted under the Loan Documents, and (c) the Permitted Encumbrances.

 

-70-



--------------------------------------------------------------------------------

4.1.6 Title. Borrower has good, marketable and insurable fee simple title to the
real property comprising part of each Individual Property (other than the
Baltimore Property) and good title to the balance of such Individual Property,
free and clear of all Liens whatsoever except the Permitted Encumbrances, such
other Liens as are permitted pursuant to the Loan Documents and the Liens
created by the Loan Documents. Baltimore Owner has good, marketable and
insurable title to the real property comprising the Baltimore Property and good
title to the balance of such Individual Property, free and clear of all Liens
whatsoever except the Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents. The
Permitted Encumbrances with respect to any Individual Property in the aggregate
do not materially and adversely affect the value, operation or use of such
Individual Property (as currently used) or Borrower’s and Baltimore Owner’s
ability to repay the Loan. Each Mortgage, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (a) a
valid, perfected first priority lien on the applicable Individual Property,
subject only to Permitted Encumbrances and the Liens created by the Loan
Documents and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. There are no claims for
payment for work, labor or materials affecting the Properties which are or may
become a Lien prior to, or of equal priority with, the Liens created by the Loan
Documents except those which are Permitted Encumbrances or otherwise permitted
by the Loan Documents.

 

4.1.7 Solvency. Borrower and Baltimore Owner have (a) not entered into the
transaction or executed the Note, this Agreement or any other Loan Documents
with the actual intent to hinder, delay or defraud any creditor and (b) received
reasonably equivalent value in exchange for its obligations under such Loan
Documents. The fair saleable value of each Individual Borrower’s and Baltimore
Owner’s assets exceeds and will, immediately following the making of the Loan,
exceed such Individual Borrower’s and Baltimore Owner’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. The fair saleable value of each Individual Borrower’s
and Baltimore Owner’s assets is and will, immediately following the making of
the Loan, be greater than such Individual Borrower’s and Baltimore Owner’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Each Individual
Borrower’s and Baltimore Owner’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Neither Borrower nor
Baltimore Owner intends to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and Baltimore Owner and
the amounts to be payable on or in respect of obligations of Borrower and
Baltimore Owner). No petition in bankruptcy has been filed against Borrower or
Baltimore Owner or any constituent Person, and neither Borrower, Baltimore Owner
nor any constituent Person has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower, Baltimore Owner nor any of its constituent Persons are
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
Borrower’s or Baltimore Owner’s

 

-71-



--------------------------------------------------------------------------------

assets or properties, and Borrower nor Baltimore Owner has no knowledge of any
Person contemplating the filing of any such petition against it or such
constituent Persons.

 

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower or
Baltimore Owner in this Agreement or in any of the other Loan Documents contains
any untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no material fact presently known to Borrower or Baltimore Owner which has not
been disclosed to Lender which materially adversely affects, nor as far as
Borrower or Baltimore Owner can foresee, would reasonably be expected to
materially adversely affect, any Individual Property or the business, operations
or condition (financial or otherwise) of Borrower or Baltimore Owner.

 

4.1.9 No Plan Assets. Neither Borrower nor Baltimore Owner sponsors, nor is
obligated to contribute to, and is not itself an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of
the Code, and none of the assets of Borrower or Baltimore Owner constitutes or
will constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. In addition, (a) neither Borrower nor Baltimore Owner
is a “governmental plan” within the meaning of Section 3(32) of ERISA and (b)
transactions by or with Borrower and/or Baltimore Owner are not subject to any
state or other statute, regulation or other restriction regulating investments
of, or fiduciary obligations with respect to, governmental plans within the
meaning of Section 3(32) of ERISA which is similar to the provisions of Section
406 of ERISA or Section 4975 of the Code and which prohibit or otherwise
restrict the transactions contemplated by this Agreement, including, but not
limited to the exercise by Lender of any of its rights under the Loan Documents.

 

4.1.10 Compliance. Except as disclosed in any physical condition reports, PZR
reports, Urban Concepts reports, environmental reports or Surveys received by
Lender, Borrower, Baltimore Owner and the Properties (and the use thereof)
comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes. Neither
Borrower nor Baltimore Owner is in any material respect in default or violation
of any order, writ, injunction, decree or demand of any Governmental Authority.
There has not been committed by Borrower or Baltimore Owner or, to Borrower’s or
Baltimore Owner’s knowledge, any other Person in occupancy of or involved with
the operation or use of the Properties any act or omission affording the federal
government or any other Governmental Authority the right of forfeiture as
against any Individual Property or any part thereof or any monies paid in
performance of Borrower’s or Baltimore Owner’s obligations under any of the Loan
Documents.

 

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (i) are true, complete and
correct in all material respects, (ii) accurately represent the financial
condition of Borrower, the Baltimore Owner and the Properties as of the date of
such reports in all material respects, and (iii) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein. Except for Permitted Encumbrances, neither Borrower nor Baltimore Owner
has any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated

 

-72-



--------------------------------------------------------------------------------

losses from any unfavorable commitments that are known to Borrower or Baltimore
Owner and reasonably likely to have a materially adverse effect on any
Individual Property or the operation thereof as a full service hotel or resort,
except as referred to or reflected in said financial statements. Since the date
of such financial statements, there has been no material adverse change in the
financial condition, operation or business of Borrower or Baltimore Owner from
that set forth in said financial statements except as disclosed in writing to
Lender and acknowledged by Lender in writing.

 

4.1.12 Condemnation. Except as disclosed in Schedule 4.1.12 hereto or on any
Survey or Title Insurance Policy, no Condemnation or other proceeding has been
commenced or, to Borrower’s or Baltimore Owner’s best knowledge, is threatened
or contemplated with respect to all or any portion of any Individual Property or
for the relocation of roadways providing access to any Individual Property.

 

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

4.1.14 Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service such Individual Property for its respective
intended uses. All public utilities necessary or convenient to the full use and
enjoyment of each Individual Property are located either in the public
right-of-way abutting such Individual Property (which are connected so as to
serve such Individual Property without passing over other property) or in
recorded easements serving such Individual Property and such easements are set
forth in and insured by the Title Insurance Policies. All roads necessary for
the use of each Individual Property for their current respective purposes have
been completed and dedicated to public use and accepted by all Governmental
Authorities or are located in recorded easements servicing such Individual
Property and such easements are set forth in and insured by the Title Insurance
Policy.

 

4.1.15 Not a Foreign Person. Neither Borrower nor Baltimore Owner is a “foreign
person” within the meaning of §1445(f)(3) of the Code.

 

4.1.16 Separate Lots. Each Individual Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of such Individual Property.

 

4.1.17 Assessments. Except as disclosed in Schedule 4.1.17 hereto or on any
survey or Title Insurance Policy, there are no pending or, to the knowledge of
Borrower and Baltimore Owner, proposed special or other assessments for public
improvements or otherwise affecting any Individual Property, nor, to the
knowledge of Borrower and Baltimore Owner, are there any contemplated
improvements to any Individual Property that may result in such special or other
assessments.

 

-73-



--------------------------------------------------------------------------------

4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Baltimore Owner or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and Borrower, Baltimore Owner and
Guarantor have not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

 

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

 

4.1.20 Insurance. Borrower has obtained and has delivered to Lender certified
copies (or other evidence reasonably acceptable to Lender) of all Policies
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. Except as disclosed on Schedule 4.1.20 hereto, no material
claims have been made or are currently pending, outstanding or otherwise remain
unsatisfied under any such Policy, and neither Borrower nor Baltimore Owner nor
to Borrower’s or Baltimore Owner’s knowledge, any other Person has done, by act
or omission, anything which would impair the coverage of any such Policy.

 

4.1.21 Use of Property. Each Individual Property is used exclusively as a full
service hotel or resort and other appurtenant and related uses.

 

4.1.22 Certificate of Occupancy; Licenses. Except as set forth in a physical
condition report, environmental report, Urban Concepts reports, PZR report,
Title Insurance Policy or Survey received by Lender, all material
certifications, permits, licenses and approvals, including without limitation,
certificates of completion and occupancy permits and any applicable liquor
license required for the legal use, occupancy and operation of each Individual
Property as a full service hotel or resort (collectively, the “Licenses”), have
been obtained and are in full force and effect. Borrower and Baltimore Owner, as
applicable, shall keep and maintain all material Licenses necessary for the
operation of each Individual Property as a full service hotel or resort. The use
being made of each Individual Property is in conformity with the certificate of
occupancy issued for such Individual Property.

 

4.1.23 Flood Zone. Except as shown on a Survey, none of the Improvements on any
Individual Property are located in an area as identified by the Federal
Emergency Management Agency as an area having special flood hazards or, if so
located, the flood insurance required pursuant to Section 6.1(a)(i) is in full
force and effect with respect to each such Individual Property.

 

4.1.24 Physical Condition. Except as set forth in a physical condition report
received by Lender, each Individual Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or

 

-74-



--------------------------------------------------------------------------------

damages in any Individual Property, whether latent or otherwise that would have
a material adverse effect on such Individual Property, and neither Borrower nor
Baltimore Owner has received notice from any insurance company or bonding
company of any defects or inadequacies in any Individual Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

 

4.1.25 Boundaries. Except as set forth in an Urban Concepts report, PZR report
or a Survey received by Lender, all of the improvements which were included in
determining the appraised value of each Individual Property lie wholly within
the boundaries and building restriction lines of such Individual Property, and
no improvements on adjoining properties encroach upon such Individual Property,
and no easements or other encumbrances upon the applicable Individual Property
encroach upon any of the improvements, so as to materially and adversely affect
the value or marketability of the applicable Individual Property except those
which are insured against by the Title Insurance Policy.

 

4.1.26 Leases. The Properties are not subject to any Leases other than the
Leases described in Schedule 4.1.26 attached hereto and made a part hereof.
Borrower and Baltimore Owner, as applicable, are the owner and lessor of
landlord’s interest in the Leases. No Person has any possessory interest in any
Individual Property or right to occupy the same except under and pursuant to the
provisions of the Leases. Except as disclosed on Schedule 4.1.26, to Borrower’s
and Baltimore Owner’s knowledge, the current Leases are in full force and effect
and to Borrower’s and Baltimore Owner’s knowledge there are no material defaults
thereunder by either party and to Borrower’s and Baltimore Owner’s knowledge
there are no conditions that, with the passage of time or the giving of notice,
or both, would constitute material defaults thereunder. Except for security
deposits, no Rent has been paid more than one (1) month in advance of its due
date. Except as disclosed on Schedule 4.1.26, to Borrower’s and Baltimore
Owner’s knowledge, all work to be performed by Borrower or Baltimore Owner, as
applicable, under each Lease has been performed as required and has been
accepted by the applicable tenant, and any payments, free rent, partial rent,
rebate of rent or other payments, credits, allowances or abatements required to
be given by Borrower or Baltimore Owner to any tenant has already been received
by such tenant. There is no prior sale, transfer or assignment, hypothecation or
pledge of any Lease or of the Rents received therein which is still in effect.
Except as disclosed on Schedule 4.1.26, to Borrower’s and Baltimore Owner’s
knowledge, no tenant listed on Schedule 4.1.26 has assigned its Lease or sublet
all or any portion of the premises demised thereby, no such tenant holds its
leased premises under assignment or sublease, nor does anyone except such tenant
and its employees occupy such leased premises. No tenant under any Lease has a
right or option pursuant to such Lease or otherwise to purchase all or any part
of the leased premises or the building of which the leased premises are a part.
Except as disclosed on Schedule 4.1.26, no tenant, to Borrower’s and Baltimore
Owner’s knowledge, under any Lease has any right or option for additional space
in the Improvements. To Borrower’s and Baltimore Owner’s knowledge, no hazardous
wastes or toxic substances, as defined by applicable federal, state or local
statutes, rules and regulations, have been disposed, stored or treated by any
tenant under any Lease on or about the leased premises nor does Borrower or
Baltimore Owner have any knowledge of any tenant’s intention to use its leased
premises for any activity which, directly or indirectly, involves the use,
generation, treatment, storage, disposal or transportation

 

-75-



--------------------------------------------------------------------------------

of any petroleum product or any toxic or hazardous chemical, material, substance
or waste in violation of applicable law.

 

4.1.27 Survey. The Survey for each Individual Property delivered to Lender in
connection with this Agreement does not fail to reflect any material matter
affecting such Individual Property or the title thereto.

 

4.1.28 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Baltimore Borrower is organized under
the laws of the State of Texas, El San Juan Borrower is organized under the laws
of the State of New York and each other Individual Borrower is organized under
the laws of the State of Delaware.

 

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Properties to Borrower and Baltimore Owner have been
paid. All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgages, have been paid.

 

4.1.30 Special Purpose Entity/Separateness. (a) Until the Debt has been paid in
full, or with respect to an Individual Borrower, the earlier release of the
liens of the Mortgages on all Properties owned by such Individual Borrower, each
of the Individual Borrowers and the Baltimore Owner hereby represents, warrants
and covenants that (i) it is, shall be and shall continue to be a Special
Purpose Entity, and (ii) Principal is, shall be and shall continue to be a
Special Purpose Entity.

 

(b) All of the facts and all of the assumptions made in the Insolvency Opinion,
including, but not limited to, any exhibits attached thereto, are true and
correct in all respects and all of the facts and all of the assumptions made in
any subsequent non-consolidation opinion required to be delivered in connection
with the Loan Documents (an “Additional Insolvency Opinion”), including, but not
limited to, any exhibits attached thereto, will have been and shall be true and
correct in all respects. Each Individual Borrower and Baltimore Owner has
complied and will comply with, and Principal has complied and each Individual
Borrower will cause Principal to comply with, all of the assumptions made with
respect to such Individual Borrower, Baltimore Owner and Principal in the
Insolvency Opinion. Each Individual Borrower and Baltimore Owner will have
complied and will comply with all of the assumptions made with respect to such
Individual Borrower, Baltimore Owner and Principal in any Additional Insolvency
Opinion. Each entity other than an Individual Borrower, Baltimore Owner and
Principal with respect to which an assumption shall be made in any Additional
Insolvency Opinion will have complied and will comply with all of the
assumptions made with respect to it in any Additional Insolvency Opinion.

 

4.1.31 Management Agreement. The Management Agreement with respect to each
Individual Property is in full force and effect and there is no material default
thereunder by

 

-76-



--------------------------------------------------------------------------------

any party thereto and no event has occurred that, with the passage of time
and/or the giving of notice would constitute a material default thereunder.

 

4.1.32 Illegal Activity. No portion of any Individual Property has been or will
be purchased with proceeds of any illegal activity.

 

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by or on behalf of Borrower and Baltimore Owner to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower and Baltimore Owner in this
Agreement or in any other Loan Document, are accurate, complete and correct in
all material respects. There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or would reasonably be expected to
materially and adversely affect the use, operation or value of the Properties or
the business operations or the financial condition of Borrower or Baltimore
Owner. Borrower and Baltimore Owner have disclosed to Lender all material facts
and has not failed to disclose any material fact that would reasonably be
expected to cause any Provided Information or representation or warranty made
herein to be materially misleading.

 

4.1.34 Investment Company Act. Neither Borrower nor Baltimore Owner is (a) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; (b) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or (c)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

 

4.1.35 Embargoed Person. At all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower, Baltimore Owner, Guarantor or
Principal shall constitute property of, or are beneficially owned, directly or
indirectly, by any Person subject to trade restrictions under U.S. law,
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder (each such
Person, an “Embargoed Person”) with the result that the investment in Borrower,
Baltimore Owner, Principal or Guarantor, as applicable (whether directly or
indirectly), is or would be prohibited by law or the Loan made by the Lender is
or would be in violation of law; (b) no Embargoed Person shall have any interest
of any nature whatsoever in Borrower, Baltimore Owner, Guarantor or Principal,
as applicable, with the result that the investment in Borrower, Baltimore Owner,
Guarantor or Principal, as applicable (whether directly or indirectly), is or
would be prohibited by law or the Loan is or would be in violation of law; and
(c) none of the funds of Borrower, Baltimore Owner, Guarantor or Principal, as
applicable, shall be derived from any unlawful activity with the result that the
investment in Borrower, Baltimore Owner, Guarantor or Principal, as applicable
(whether directly or indirectly), is or would be prohibited by law or the Loan
is or would be in violation of law.

 

-77-



--------------------------------------------------------------------------------

4.1.36 Cash Management Account. (a) This Agreement, together with the other Loan
Documents, creates a valid and continuing security interest (as defined in the
Uniform Commercial Code of the State of New York) in the Property Account and
Cash Management Account in favor of Lender, which security interest is prior to
all other Liens, other than Permitted Encumbrances, and is enforceable as such
against creditors of and purchasers from Borrower and Baltimore Owner. Other
than in connection with the Loan Documents and except for Permitted
Encumbrances, neither Borrower nor Baltimore Owner has sold, pledged,
transferred or otherwise conveyed the Property Account and Cash Management
Account;

 

(b) Each of the Property Account and Cash Management Account constitute “deposit
accounts” within the meaning of the Uniform Commercial Code of the State of New
York);

 

(c) Pursuant and subject to the terms hereof, the Property Account Bank and
Agent have agreed to comply with all instructions originated by Lender, without
further consent by Borrower or Baltimore Owner, directing disposition of the
Property Account, the Cash Management Account and all sums at any time held,
deposited or invested therein, together with any interest or other earnings
thereon, and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities; and

 

(d) The Property Account and Cash Management Account are not in the name of any
Person other than Borrower or Baltimore Owner, as pledgor, or Lender, as
pledgee. Neither Borrower nor Baltimore Owner has consented to the Property
Account Bank and Agent complying with instructions with respect to the Property
Account and Cash Management Account from any Person other than Lender.

 

4.1.37 Inventory. Borrower or Baltimore Owner is the owner (or lessee pursuant
to leases permitted hereunder) of all of the Equipment, Fixtures and Personal
Property (as such terms are defined in the Mortgages) located on or at each
Individual Property and shall not lease any Equipment, Fixtures or Personal
Property other than as permitted hereunder. All of the Equipment, Fixtures and
Personal Property are sufficient to operate the Properties in the manner
required hereunder and in the manner in which they are currently operated.

 

4.1.38 SPE Prior Act Representation.

 

(a) Except with respect to the requirement that there be at least two (2)
springing members, Boston Borrower hereby represents that it is and has been a
Special Purpose Entity from the date of its formation to the present.

 

(b) El Con Borrower hereby represents that its general partner is and has been a
Special Purpose Entity from the date of such general partner’s formation to the
present.

 

(c) El San Juan Borrower hereby represents that each of the its general partners
is and has been a Special Purpose Entity from the date of such general partner’s
formation to the present.

 

-78-



--------------------------------------------------------------------------------

(d) Ft. Lauderdale Borrower hereby represents that, except with respect to the
requirement that there be at least two (2) springing members, it is and has been
a Special Purpose Entity from the date of its formation to the present.

 

(e) (i) Baltimore Owner hereby represents that (A) except with respect to the
requirement that there be at least two (2) springing members, it is and since
July 18, 2001 has always been a Special Purpose Entity, (B) since the date of
its acquisition by Wyndham and its Affiliates in September 30, 1997, the
following are the following are true and correct, and (C) prior to September 30,
1997, the following are true and correct to the best of Baltimore Owner’s
knowledge. Baltimore Owner:

 

  1. is and always has been duly formed, validly existing, and in good standing
in the state of its incorporation and in all other jurisdictions where it is
qualified to do business except where the failure to do so has been remedied;

 

  2. has no unpaid judgments or liens of any nature against it except for the
Permitted Encumbrances;

 

  3. subject to Sections 4.1.10 and 4.1.22, is in compliance in all material
respects with all laws, regulations, and orders applicable to it and has (except
where the failure to do so has been remedied) received all material permits
necessary for it to operate;

 

  4. is not involved in any dispute with any taxing authority that is still
outstanding;

 

  5. has paid all taxes still due, owed and outstanding;

 

  6. except for its ownership of that certain property commonly known as the
Holiday Inn Austin in Austin, Texas, which property was conveyed out in
September 29, 1995 (the “Conveyed Parcel”) in exchange for the Baltimore
Individual Property, has never owned any real property other than the Baltimore
Individual Property and personal property necessary or incidental to its
ownership or operation of the Baltimore Individual Property, and has never
engaged in any business other than the ownership and operation of the Baltimore
Individual Property, and lawful business incident and appropriate thereto;

 

  7. subject to Section 4.1.4, is not now, nor has ever been, party to any
lawsuit, arbitration, summons, or legal proceeding that is still pending which
if adversely determined against Baltimore Borrower would reasonably be expected
to materially adversely effect the condition (financial as otherwise) or
business of Baltimore Borrower, or that resulted in a judgment against it that
has not been paid in full;

 

-79-



--------------------------------------------------------------------------------

  8. has provided Lender with complete financial statements that are true,
correct and complete in all material respects and reflect a fair and accurate
view in all material respects of the entity’s financial condition;

 

  9. has received a Phase One environmental audit for the Baltimore Individual
Property which has been received by lender and does not indicate any material
environmental concern;

 

  10. has no material contingent or actual obligations not related to the
Baltimore Individual Property, including but not limited to any liability
(environmental or otherwise) in connection with the Conveyed Parcel; and

 

(ii) Baltimore Owner hereby represents from September 30, 1997 to July 18, 2001
that it:

 

  1. has not entered into any contract or agreement with any Affiliates, except
upon terms and conditions that are commercially reasonable and substantially
similar to those available in an arm’s-length transaction with an unrelated
party which includes those agreements in connection with the conveyance of the
Conveyed Parcel;

 

  2. has paid all of its debts and liabilities from its assets;

 

  3. has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

 

  4. has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person;

 

  5. has not had its assets listed as assets on the financial statement of any
other Person except as required by GAAP;

 

  6. has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law or
except to the extent it is required to file consolidated tax returns by law);

 

  7. has been, and at all times has held itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate);

 

  8. has corrected any known misunderstanding regarding its status as a separate
entity;

 

  9.

has conducted all of its business in its own name or in a name owned by it or in
which it has rights or in a name franchised or licensed to it by an entity other
than an Affiliate, or if by an Affiliate pursuant to the Management Agreement or
the Franchise Agreement or a predecessor thereto with the parties thereto or
pursuant to a business management

 

-80-



--------------------------------------------------------------------------------

 

services agreement with an Affiliate which complies with (ii)(1) above, and has
held all of its assets in its own name;

 

  10. has not identified itself or any of its Affiliates as a division or part
of the other;

 

  11. has maintained and utilized separate stationery, invoices and checks
bearing its own name or the name under which it has conducted business as
provided in (ii)(1) above or an entity clearly designated as being the Baltimore
Borrower’s agent;

 

  12. has not commingled its assets with those of any other Person and has held
all of its assets in its own name except for any cash collateral accounts in the
name of lenders which have been released or discharged and except for
collections in the ordinary course of business of revenues in which Borrower
does not have an interest;

 

  13. has not guaranteed or become obligated for the debts of any other Person,
except pursuant to the cross-collateralization and pledge of assets to secure
loans which have been either released or discharged or will be released or
discharged as a result of the closing of the Loan;

 

  14. has not held itself out as being responsible for the debts or obligations
of any other Person;

 

  15. has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

 

  16. has not pledged its assets to secure the obligations of any other Person,
except pursuant to the cross-collateralization and pledge of assets to secure
loans which have been either released or discharged or will be released or
discharged as a result of the closing of the Loan;

 

  17. has maintained adequate capital in light of its contemplated business
operations;

 

  18. has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds;

 

  19. has not owned any subsidiary or any equity interest in any other entity;

 

  20. has not incurred any indebtedness that is still outstanding other than
indebtedness that is permitted under the Loan Documents;

 

  21.

has not had any of its obligations guaranteed by an Affiliate, except for
guarantees that have been either released or discharged (or that will be

 

-81-



--------------------------------------------------------------------------------

 

discharged as a result of the closing of the Loan) or guarantees that are
expressly contemplated by the Loan Documents; and

 

  22. other than Baltimore Borrower, none of the tenants holding leasehold
interests with respect to the Baltimore Individual Property are affiliated with
Baltimore Owner.

 

(f) (i) El Con Borrower hereby represents that (A) it is and since June 30, 2000
has always been a Special Purpose Entity, (B) since the date of its acquisition
by Wyndham and its Affiliates in July, 1998 the following are true and correct,
and (C) prior to such acquisition date, the following are true and correct to El
Con Borrower’s actual knowledge and belief:

 

  1. is and always has been duly formed, validly existing, and in good standing
in the state of its organization and in all other jurisdictions where it is
qualified to do business except where the failure to do so has been remedied;

 

  2. has no unpaid judgments or liens of any nature against it except for the
Permitted Encumbrances;

 

  3. subject to Sections 4.1.10 and 4.1.22 is in all material respects in
compliance with all laws, regulations, and orders applicable to it and, has
(except where the failure to do so has been remedied) received all material
permits necessary for it to operate;

 

  4. is not involved in any dispute with any taxing authority that is still
outstanding;

 

  5. has paid all taxes still due, owed and outstanding;

 

  6. except for its ownership of certain parcels of raw land now commonly known
as Las Casitas I and Las Casitas II condominiums, which raw land was conveyed
out in 1993 and 2000, respectively, has never owned any real property other than
the El Con Individual Property and personal property necessary or incidental to
the ownership or operation of the El Con Individual Property, and has never
engaged in any business other than the ownership and operation of the El Con
Individual Property, and lawful business incident and appropriate thereto;

 

  7. subject to Section 4.1.4 is not now, nor has ever been, party to any
lawsuit, arbitration, summons, or legal proceeding that is still pending, which
if adversely determined against El Con Borrower would reasonably be expected to
materially adversely affect the condition (financial or otherwise) or business
of El Con Borrower, or that resulted in a judgment against it that has not been
paid in full;

 

-82-



--------------------------------------------------------------------------------

  8. has provided Lender with complete financial statements that are true,
correct and complete in all material respects and reflect a fair and accurate
view in all material respects of the entity’s financial condition;

 

  9. has received a Phase One environmental audit for the El Con Individual
Property which has been received by Lender and does not indicate any material
environmental concern;

 

  10. has no material contingent or actual obligations not related to the El Con
Individual Property, including but not limited to any liability (environmental
or otherwise) in connection with the El Con Individual Property Conveyed Parcels
that are still outstanding; and

 

(ii) El Con Borrower hereby represents from July, 1998 to June 30, 2000 that it:

 

  1. has not entered into any contract or agreement with any Affiliate, except
upon terms and conditions that are commercially reasonable and substantially
similar to those available in an arm’s-length transaction with an unrelated
party which includes those agreements in connection with the conveyance of the
El Con Individual Conveyed Parcels;

 

  2. has paid all of its debts and liabilities from its assets;

 

  3. has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

 

  4. has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person;

 

  5. has not had its assets listed as assets on the financial statement of any
other Person except as required by GAAP;

 

  6. has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law or
except to the extent it is required to file consolidated tax returns by law);

 

  7. has been, and at all times has held itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate);

 

  8. has corrected any known misunderstanding regarding its status as a separate
entity;

 

  9.

has conducted all of its business in its own name or in a name owned by it in
which it has rights or in a name franchised or licensed to it by an entity other
than an Affiliate, or if by an Affiliate pursuant to the Management Agreement or
the Franchise Agreement or a predecessor thereto with the parties thereto or
pursuant to a business management services agreement

 

-83-



--------------------------------------------------------------------------------

 

with an Affiliate which complies with (ii)(1) above, and has held all of its
assets in its own name;

 

  10. has not identified itself or any of its Affiliates as a division or part
of the other;

 

  11. has maintained and utilized separate stationery, invoices and checks
bearing its own name or the name under which it has conducted business as
provided in (ii)(1) above or of an entity clearly designated as being the El Con
Borrower’s agent;

 

  12. has not commingled its assets with those of any other Person and has held
all of its assets in its own name except for any cash collateral accounts in the
name of lenders which have been released or discharged and except for collection
in the ordinary course of business of Rents derived from the operation of Las
Casitas Village and other revenues in which Borrower does not have an interest;

 

  13. has not guaranteed or become obligated for the debts of any other Person;
except pursuant to the cross-collateralization and pledge of assets to secure
loans which have been either released or discharged or will be released or
discharged as a result of the closing of the Loan;

 

  14. has not held itself out as being responsible for the debts or obligations
of any other Person;

 

  15. has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

 

  16. has not pledged its assets to secure the obligations of any other Person,
except pursuant to the cross-collateralization and pledge of assets to secure
loans which have been either released or discharged or will be released or
discharged as a result of the closing of the Loan;

 

  17. has maintained adequate capital in light of its contemplated business
operations;

 

  18. has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds;

 

  19. has not owned any subsidiary or any equity interest in any other entity;

 

  20. has not incurred any indebtedness that is still outstanding other than
indebtedness that is permitted under the Loan Documents;

 

-84-



--------------------------------------------------------------------------------

  21. has not had any of its obligations guaranteed by an Affiliate, except for
guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan) or guarantees that are
expressly contemplated by the Loan Documents; and

 

  22. none of the tenants holding leasehold interests with respect to the El Con
Individual Property are affiliated with El Con Borrower.

 

(g) (i) El San Juan Borrower hereby represents that (A) it is and since July 18,
2001, has always been a Special Purpose Entity, (B) since the date of its
acquisition by Wyndham and its Affiliates in July, 1998 the following are true
and correct, and (C) prior to such acquisition date, the following are true and
correct to El San Juan Borrower’s actual knowledge and belief:

 

  1. is and always has been duly formed, validly existing, and in good standing
in the state of its organization and in all other jurisdictions where it is
qualified to do business except where the failure to do so has been remedied;

 

  2. has no unpaid judgments or liens of any nature against it except for the
Permitted Encumbrances;

 

  3. subject to Sections 4.1.10 and 4.1.22, is in all material respects in
compliance with all laws, regulations, and orders applicable to it and, has
(except where the failure to do so has been remedied) received all material
permits necessary for it to operate;

 

  4. is not involved in any dispute with any taxing authority that is still
outstanding;

 

  5. has paid all taxes still due, owed and outstanding;

 

  6. except for its ownership of Isla Verde Tourism Parking Corp., a Puerto Rico
corporation properly dissolved in 2001 under Puerto Rico law, whose sole
business was leasing and operating a parking lot across the street from the El
San Juan Individual Property has never owned any real property other than the El
San Juan Individual Property and personal property necessary or incidental to
the ownership or operation of the El San Juan Individual Property, and has never
engaged in any business other than the ownership and operation of the El San
Juan Individual Property, and lawful business incident and appropriate thereto;

 

  7. subject to Section 4.1.4, is not now, nor has ever been, party to any
lawsuit, arbitration, summons, or legal proceeding that is still pending, which
if adversely determined against El San Juan Borrower would reasonably be
expected to materially adversely affect the condition (financial or otherwise)
or business of El San Juan Borrower, or that resulted in a judgment against it
that has not been paid in full;

 

-85-



--------------------------------------------------------------------------------

  8. has provided Lender with complete financial statements that are true,
correct and complete in all material respects and reflect a fair and accurate
view in all material respects of the entity’s financial condition;

 

  9. has received a Phase One environmental audit for the El San Juan Individual
Property which has been received by Lender and does not indicate any material
environmental concern;

 

  10. has no material contingent or actual obligations not related to the El San
Juan Individual Property, including but not limited to any liability
(environmental or otherwise) in connection with the El San Juan Individual
Property Conveyed Parcels that are still outstanding; and

 

(ii) El San Juan Borrower hereby represents from July, 1998 to July 18, 2001
that it:

 

  1. has not entered into any contract or agreement with any Affiliate, except
upon terms and conditions that are commercially reasonable and substantially
similar to those available in an arm’s-length transaction with an unrelated
party;

 

  2. has paid all of its debts and liabilities from its assets;

 

  3. has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;

 

  4. has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person;

 

  5. has not had its assets listed as assets on the financial statement of any
other Person except as required by GAAP;

 

  6. has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law or
except to the extent it is required to file consolidated tax returns by law);

 

  7. has been, and at all times has held itself out to the public as, a legal
entity separate and distinct from any other Person (including any Affiliate);

 

  8. has corrected any known misunderstanding regarding its status as a separate
entity;

 

  9.

has conducted all of its business in its own name or in a name owned by it or in
which it has rights or in a name franchised or licensed to it by an entity other
than an Affiliate, or if by an Affiliate pursuant to the Management Agreement or
the Franchise Agreement or a predecessor thereto with the parties thereto or
pursuant to a business management

 

-86-



--------------------------------------------------------------------------------

 

services agreement with an Affiliate which complies with (ii)(1) above, and has
held all of its assets in its own name;

 

  10. has not identified itself or any of its Affiliates as a division or part
of the other;

 

  11. has maintained and utilized separate stationery, invoices and checks
bearing its own name or the name of which it has concluded business or provide
in (ii)(1), above or of an entity clearly designated as being an El San Juan
Borrower agent;

 

  12. has not commingled its assets with those of any other Person and has held
all of its assets in its own name except for any cash collateral account in the
name of lenders which have been released or discharged and except for
collections in the ordinary course of business of revenues in which Borrower
does not have an interest;

 

  13. has not guaranteed or become obligated for the debts of any other Person
except pursuant to the cross-collateralization and pledge of assets to secure
loans which have been either released or discharged or will be released or
discharged as a result of the closing of the Loan;

 

  14. has not held itself out as being responsible for the debts or obligations
of any other Person;

 

  15. has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

 

  16. has not pledged its assets to secure the obligations of any other Person
except pursuant to the cross-collateralization and pledge of assets to secure
loans which have been either released or discharged or will be released or
discharged as a result of the closing of the Loan and no such pledge remains
outstanding except in connection with the Loan;

 

  17. has maintained adequate capital in light of its contemplated business
operations;

 

  18. has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds;

 

  19. has not owned any subsidiary or any equity interest in any other entity
other than Isla Verde Tourism Parking, Inc.;

 

  20. has not incurred any indebtedness that is still outstanding other than
indebtedness that is permitted under the Loan Documents;

 

-87-



--------------------------------------------------------------------------------

  21. has not had any of its obligations guaranteed by an Affiliate, except for
guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan) or guarantees that are
expressly contemplated by the Loan Documents; and

 

  22. none of the tenants holding leasehold interests with respect to the El San
Juan Individual Property are affiliated with El San Juan Borrower.

 

4.1.39 Franchise Agreement. The Franchise Agreement with respect to each
Individual Property is in full force and effect and there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or giving of notice, would constitute a default thereunder.

 

4.1.40 Ground Lease. El Con Borrower hereby represents and warrants to Lender
the following with respect to the Ground Lease:

 

(a) Recording; Modification. The Ground Lease has been duly recorded. The Ground
Lease permits the interest of El Con Borrower to be encumbered by a mortgage or
the Ground Lessor has approved and consented to the encumbrance of the
applicable Individual Property by the related Mortgage. There have not been
amendments or modifications to the terms of the Ground Lease since recordation
of the Ground Lease, with the exception of written amendments or modifications,
copies of which have been delivered to Lender. The Ground Lease may not be
terminated, surrendered or amended without the prior written consent of Lender;
provided that Ground Lessor shall not be prevented from exercising its remedies
in accordance with the Ground Lease if the obligations of El Con Borrower under
the Ground Lease are not performed as provided in the Ground Lease.

 

(b) No Liens. Except for the Permitted Encumbrances and other encumbrances of
record, El Con Borrower’s interest in the Ground Lease is not subject to any
Liens or encumbrances superior to, or of equal priority with, the applicable
Mortgage other than the Ground Lessor’s related fee interest.

 

(c) Ground Lease Assignable. El Con Borrower’s interest in the Ground Lease is
assignable without the consent of the Ground Lessor to Lender, the purchaser at
any foreclosure sale or the transferee under a deed or assignment in lieu of
foreclosure in connection with the foreclosure of the Lien of the related
Mortgage or transfer of El Con Borrower’s leasehold estate by deed or assignment
in lieu of foreclosure. Thereafter, the Ground Lease is further assignable by
such transferee and its successors and assigns without the consent of the Ground
Lessor.

 

(d) Default. As of the date hereof, the Ground Lease is in full force and effect
and no default by Borrower or, to Borrower’s knowledge, Ground Lessor has
occurred and is continuing under the Ground Lease and there is no existing
condition which, but for the passage of time or the giving of notice, would
reasonably be expected to result in a default under the terms of the Ground
Lease by Borrower or, to Borrower’s knowledge, by Ground Lessor.

 

(e) Notice. The Ground Lease requires the Ground Lessor to give notice of any
default by El Con Borrower to Lender prior to exercising its remedies
thereunder.

 

-88-



--------------------------------------------------------------------------------

(f) Cure. Lender is permitted the opportunity to cure any default under the
Ground Lease, which is curable after the receipt of notice of the default before
the Ground Lessor thereunder may terminate the Ground Lease as set forth in
Paragraph Seventeen (iii) thereof.

 

(g) Term. The term of the Ground Lease expires on November 30, 2022.

 

(h) New Lease. The Ground Lease requires the Ground Lessor to enter into a new
lease upon termination (prior to expiration of the term thereof) of the Ground
Lease for any reason, including rejection or disaffirmation of the Ground Lease
in a bankruptcy proceeding.

 

(i) Insurance Proceeds. Under the terms of the Ground Lease and the Mortgage,
taken together, any related insurance and condemnation proceeds that are paid or
awarded with respect to the leasehold interest will be applied either to the
repair or restoration of all or part of the El Con Individual Property, with
Lender having the right to hold and disburse the proceeds as the repair or
restoration progresses, or to the payment of the outstanding principal balance
of the Loan together with any accrued interest thereon.

 

(j) Subleasing. The Ground Lease permits subleasing subject to the limitations
set forth in the Ground Lease.

 

4.1.41 WKA Ground Lease. Borrower hereby represents and warrants to Lender the
following with respect to the WKA Ground Lease: (i) the WKA Ground Lease permits
the interest of the respective Borrower to be encumbered by a mortgage; (ii) the
WKA Ground Lease may not be terminated, surrendered or amended without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed; provided that WKA Ground Lessor shall not be prevented
from exercising its remedies in accordance with the WKA Ground Lease if the
obligations of Borrower under the WKA Ground Lease are not performed as provided
in the WKA Ground Lease, subject, however, to the rights of Lender (x) to cure
any default that is curable by Lender, and (y) to receive a new lease on
substantially the same terms as the WKA Ground Lease in the case of a default
that is not susceptible of cure by Lender; and (iii) as of the date hereof, the
WKA Ground Lease is in full force and effect and no default has occurred under
the WKA Ground Lease and there is no existing condition which, but for the
passage of time or the giving of notice, could result in a default under the
terms of the WKA Ground Lease.

 

4.1.42 Submerged Land Lease. Borrower hereby represents and warrants to Lender
the following with respect to the Submerged Land Lease relating to the Reach
Individual Property: (i) Borrower has heretofore provided Lender with a true and
correct copy of the Submerged Land Lease; (ii) there have not been amendments or
modifications to the terms of the Submerged Land Lease other than pursuant to
written instruments, copies of which have been previously provided to Lender;
(iii) except for the Permitted Encumbrances and other encumbrances of record,
Borrower’s interest in the Submerged Land Lease is not subject to any Liens or
encumbrances superior to, or of equal priority with, the Mortgage; (iv)
Borrower’s interest in the Submerged Land Lease, as a result of a comfort letter
delivered to Lender by the lessor under the Submerged Land Lease is assignable
without the consent of the lessor thereunder to Lender in the event Lender
acquires title to the riparian upland property adjacent to

 

-89-



--------------------------------------------------------------------------------

the submerged land described in the Submerged Land Lease and Lender assumes the
duties and responsibilities of Borrower under the Submerged Land Lease; and (v)
as of the date hereof, the Submerged Land Lease is in full force and effect and
no default by Borrower, or to the best knowledge of Borrower, any other party
thereto has occurred under the Submerged Land Lease and there is no existing
condition which, but for the passage of time or the giving of notice, could
result in a default under the terms of the Submerged Land Lease.

 

4.1.43 Concession Agreements. Borrower hereby represents and warrants to Lender
the following with respect to each of the Concession Agreements: (i) Borrower
has heretofore provided Lender with a true and correct copy of the Concession
Agreement; (ii) there have not been amendments or modifications to the terms of
the Concession Agreements other than pursuant to written instruments, copies of
which have been previously provided to Lender; (iii) Borrower’s interests in the
Concession Agreements are not subject to any Liens or encumbrances superior to,
or of equal priority with, the Mortgage; and (iv) as of the date hereof, each of
the Concession Agreements is in full force and effect and no default by
Borrower, or to the best knowledge of Borrower, any other party thereto has
occurred under either of the Concession Agreements and there is no existing
condition which, but for the passage of time or the giving of notice, could
result in a default under the terms of either the Concession Agreements.

 

4.1.44 Parking Lease. Borrower hereby represents and warrants to Lender the
following with respect to the Parking Lease: (i) Borrower has heretofore
provided Lender with a true and correct copy of the Parking Lease; (ii) the
Parking Lease permits the interest of Borrower to be encumbered by a mortgage
(provided that the mortgage is at all times subject and subordinate to the
Parking Lease); (iii) there have not been amendments or modifications to the
terms of the Parking Lease other than pursuant to written instruments, copies of
which have been previously provided to Lender; (iv) except for the Permitted
Encumbrances and other encumbrances of record, Borrower’s interest in the
Parking Lease is not subject to any Liens or encumbrances superior to, or of
equal priority with, the Mortgage; (v) Borrower’s interest in the Parking Lease
for Land Lot 78 is assignable upon a sale, lease or transfer of the Atlanta
Individual Property without the consent of the Parking Lessor; and (vi) as of
the date hereof, the Parking Lease is in full force and effect and no default by
Borrower, or to the best knowledge of Borrower, any other party thereto has
occurred under the Parking Lease and there is no existing condition which, but
for the passage of time or the giving of notice, could result in a default under
the terms of the Parking Lease.

 

4.1.45 Ferryboat Charters. (a) Borrower hereby represents and warrants the
following with respect to each of the Ferryboat Charters: (i) Borrower has
heretofore provided Lender with a true and correct copy of the Ferryboat
Charter; (ii) there have not been amendments or modifications to the terms of
the Ferryboat Charter other than pursuant to written instruments, copies of
which have been previously provided to Lender; (iii) Borrower’s interests in the
Ferryboat Charters are not subject to any Liens or encumbrances superior to, or
of equal priority with, the Ship Mortgages; and (iv) as of the date hereof, each
of the Ferryboat Charters is in full force and effect and no default by Borrower
or Ferryboat Affiliate has occurred under either of the Ferryboat Charters and
there is no existing condition which, but for the passage of time or the giving
of notice, could result in a default under the terms of any of the Ferryboat
Charters.

 

-90-



--------------------------------------------------------------------------------

(b) Borrower hereby represents and warrants that El Con Borrower or Ferryboat
Affiliate own the ferryboats encumbered by the Ship Mortgages, free and clear of
all Liens whatsoever except the Liens created by the Loan Documents and all
Liens of record for which the underlying indebtedness or obligations secured by
such Liens have been paid or discharged and with respect to which Borrower or El
Con Borrower is using commercially reasonable efforts to discharge.

 

Section 4.2. Survival of Representations. Borrower and Baltimore Owner agree
that all of the representations and warranties of Borrower and Baltimore Owner
set forth in Section 4.1 and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower and Baltimore
Owner. All representations, warranties, covenants and agreements made in this
Agreement or in the other Loan Documents by Borrower and Baltimore Owner shall
be deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf.

 

  V. BORROWER COVENANTS

 

Section 5.1. Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower and Baltimore Owner under the
Loan Documents or the earlier release of the Liens of all Mortgages encumbering
the Properties (and all related obligations) in accordance with the terms of
this Agreement and the other Loan Documents (or with respect to any Individual
Borrower, Baltimore Owner and their Principals, the earlier release of the Lien
of the Mortgages encumbering the Individual Property owned by such Individual
Borrower or Baltimore Owner), Borrower and Baltimore Owner hereby covenant and
agree with Lender that:

 

5.1.1 Existence; Compliance with Legal Requirements. Borrower and Baltimore
Owner shall do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, and its material rights, licenses,
permits and franchises and comply in all material respects with all Legal
Requirements applicable to Borrower and the Properties, including, without
limitation, Prescribed Laws. There shall never be committed by Borrower or
Baltimore Owner and neither Borrower nor Baltimore Owner shall permit any other
Person in occupancy of or involved with the operation or use of the Properties
to commit any act or omission affording the federal government or any state or
local government the right of forfeiture against any Individual Property or any
part thereof or any monies paid in performance of Borrower’s or Baltimore
Owner’s obligations under any of the Loan Documents. Borrower and Baltimore
Owner hereby covenant and agree not to commit, permit or suffer to exist any act
or omission affording such right of forfeiture. Borrower and Baltimore Owner
shall at all times maintain, preserve and protect all material franchises and
trade names and preserve all the material remainder of its property used or
useful in the conduct of its business and shall keep the Properties in good
working order and repair in all material respects, and from time to time make,
or cause to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully provided in the
Mortgages. Borrower and Baltimore Owner shall keep the Properties insured at all
times by financially sound and reputable insurers, to such extent and against
such risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. Borrower and Baltimore Owner shall operate any
Individual

 

-91-



--------------------------------------------------------------------------------

Property that is the subject of an O&M Agreement in accordance with the terms
and provisions thereof in all material respects. After prior notice to Lender,
Borrower and Baltimore Owner, at its own expense, may contest by appropriate
legal proceeding promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to Borrower, Baltimore Owner or any Individual Property or any
alleged violation of any Legal Requirement, provided that (a) no Event of
Default has occurred and remains uncured; (b) Borrower or Baltimore Owner is
permitted to do so under the provisions of any mortgage or deed of trust
superior in lien to the applicable Mortgage; (c) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
material instrument to which Borrower or Baltimore Owner is subject and shall
not constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (d) neither the
applicable Individual Property nor any part thereof or interest therein will be
in danger of being sold, forfeited, terminated, cancelled or lost; (e) Borrower
and/or Baltimore Owner, as applicable, shall promptly upon final determination
thereof comply with any such Legal Requirement determined to be valid or
applicable or cure any violation of any Legal Requirement; (f) such proceeding
shall suspend the enforcement of the contested Legal Requirement against
Borrower or Baltimore Owner and the applicable Individual Property; and (g)
Borrower or Baltimore Owner shall furnish such security as may be required in
the proceeding, or as may be reasonably requested by Lender, to insure
compliance with such Legal Requirement, together with all interest and penalties
payable in connection therewith. Lender may apply any such security, as
necessary to cause compliance with such Legal Requirement at any time when, in
the reasonable judgment of Lender, the validity, applicability or violation of
such Legal Requirement is finally established or the applicable Individual
Property (or any part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, cancelled or lost.

 

5.1.2 Taxes and Other Charges. Subject to Borrower’s right to contest the same
in accordance with the terms of this Section 5.1.2, Borrower shall pay all Taxes
and Other Charges now or hereafter levied or assessed or imposed against the
Properties or any part thereof as the same become due and payable; provided,
however, Borrower’s obligation to directly pay Taxes shall be suspended for so
long as Borrower and Baltimore Owner comply with the terms and provisions of
Section 7.2 hereof. Borrower will deliver to Lender receipts for payment or
other evidence reasonably satisfactory to Lender that the Taxes and Other
Charges have been so paid or are not then delinquent no later than ten (10) days
prior to the date on which the Taxes and/or Other Charges would otherwise be
delinquent if not paid. Borrower shall furnish to Lender receipts for the
payment of the Taxes and the Other Charges prior to the date the same shall
become delinquent provided, however, Borrower is not required to furnish such
receipts for payment of Taxes in the event that such Taxes have been paid by
Lender pursuant to Section 7.2 hereof. Except for Permitted Encumbrances,
Borrower shall not suffer and shall promptly cause to be paid and discharged any
Lien or charge whatsoever which may be or become a Lien or charge against the
Properties, and shall promptly pay for all utility services provided to the
Properties. After prior notice to Lender, Borrower or Baltimore Owner, at its
own expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that (a)
no Event of Default has occurred and remains uncured; (b) Borrower or Baltimore
Owner is permitted to do so under the provisions of any mortgage or deed of
trust superior in lien to the applicable Mortgage; (c) such proceeding shall be
permitted under and be

 

-92-



--------------------------------------------------------------------------------

conducted in accordance with the provisions of any other instrument to which
Borrower or Baltimore Owner is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (d) no Individual Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (e) Borrower and/or Baltimore Owner shall
promptly upon final determination thereof pay the amount of any such Taxes or
Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (f) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the applicable
Individual Property; and (g) Borrower or Baltimore Owner shall furnish such
security as may be required in the proceeding, or as may be requested by Lender,
to insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the reasonable judgment of Lender, the entitlement of such claimant is
finally established or any Individual Property (or part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost.

 

5.1.3 Litigation. Borrower shall give prompt notice to Lender after obtaining
knowledge of any litigation or governmental proceedings pending or threatened
against Borrower, Baltimore Owner and Principal which might materially adversely
affect Borrower’s, Baltimore Owner’s or Principal’s condition (financial or
otherwise) or business or any Individual Property.

 

5.1.4 Access to Properties. Borrower and Baltimore Owner shall permit agents,
representatives and employees of Lender to inspect the Properties or any part
thereof at reasonable hours upon reasonable advance notice, subject to the
rights of tenants, licensees, concessionaires, patrons or guests.

 

5.1.5 Notice of Default. Borrower and Baltimore Owner shall promptly advise
Lender of any material adverse change in Borrower’s, Baltimore Owner’s or
Principal’s condition, financial or otherwise, or of the occurrence of any
Default or Event of Default of which Borrower or Baltimore Owner has knowledge.

 

5.1.6 Cooperate in Legal Proceedings. Borrower and Baltimore Owner shall
cooperate reasonably with Lender with respect to any proceedings before any
court, board or other Governmental Authority which may in any way affect the
rights of Lender hereunder or any rights obtained by Lender under any of the
other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.

 

5.1.7 Perform Loan Documents. Borrower and Baltimore Owner shall observe,
perform and satisfy all the terms, provisions, covenants and conditions of, and
shall pay when due all costs, fees and expenses to the extent required under the
Loan Documents executed and delivered by, or applicable to, Borrower and
Baltimore Owner.

 

5.1.8 Award and Insurance Benefits. Borrower and Baltimore Owner shall cooperate
with Lender in obtaining for Lender the benefits of any Awards or Insurance
Proceeds to which Lender is entitled under the Loan Documents and which is
lawfully or equitably payable in connection with any Individual Property, and
Lender shall be reimbursed for any

 

-93-



--------------------------------------------------------------------------------

reasonable out-of-pocket expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements) out of such Insurance Proceeds or
Award.

 

5.1.9 Further Assurances. Borrower and Baltimore Owner shall, at Borrower’s and
Baltimore Owner’s sole cost and expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower and
Baltimore Owner pursuant to the terms of the Loan Documents or which are
reasonably requested by Lender in connection therewith;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower and Baltimore Owner under the
Loan Documents, as Lender may reasonably require, including, without limitation,
the execution and delivery of all such writings necessary to transfer any liquor
licenses with respect to any Individual Property into the name of Lender or its
designee after the occurrence and during the continuance of an Event of Default;
and

 

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

 

5.1.10 Mortgage Taxes Paid. Borrower and Baltimore Owner represent that they
have paid all state, county and municipal recording and all other taxes imposed
upon the execution and recordation of the Mortgages.

 

5.1.11 Financial Reporting. (a) Borrower and Baltimore Owner will keep and
maintain or will cause to be kept and maintained on a Fiscal Year basis, in
accordance with the Uniform System of Accounts and reconciled in accordance with
GAAP (or such other accounting basis acceptable to Lender), proper and accurate
books, records and accounts reflecting all of the financial affairs of Borrower
and Baltimore Owner and all items of income and expense in connection with the
operation on an individual basis of the Properties. Lender shall have the right
from time to time at all times during normal business hours upon reasonable
notice to examine such books, records and accounts at the office of Borrower or
Baltimore Owner or any other Person maintaining such books, records and accounts
and to make such copies or extracts thereof as Lender shall desire. After the
occurrence and during the continuance of an Event of Default, Borrower and
Baltimore Owner shall pay any reasonable out-of-pocket costs and expenses
incurred by Lender to examine Borrower’s and Baltimore Owner’s accounting
records with respect to the Properties, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest.

 

(b) Borrower and Baltimore Owner will furnish to Lender annually, within one
hundred twenty (120) days following the end of each Fiscal Year of Borrower, a
complete copy of Borrower’s and Baltimore Owner’s annual financial statements
audited by a “Big Four”

 

-94-



--------------------------------------------------------------------------------

accounting firm or other independent certified public accountant reasonably
acceptable to Lender in accordance with the Uniform System of Accounts and
reconciled in accordance with GAAP (or such other accounting basis acceptable to
Lender) covering the Properties on a combined basis for such Fiscal Year and
containing statements of profit and loss for Borrower, Baltimore Owner and the
Properties and a balance sheet for Borrower and Baltimore Owner. Such statements
shall set forth the financial condition and the results of operations for the
Properties for such Fiscal Year, and shall include, but not be limited to,
amounts representing annual Net Cash Flow, Net Operating Income, Gross Income
from Operations and Operating Expenses. Such statements shall also been
accompanied by a certification from each Individual Borrower or Baltimore Owner
setting forth the results of its applicable Individual Property. Borrower’s and
Baltimore Owner’s annual financial statements shall be accompanied by (i) an
unaudited comparison of the budgeted income and expenses and the actual income
and expenses for the prior Fiscal Year certified by Borrower and Baltimore
Owner, (ii) an unqualified opinion of a “Big Four” accounting firm or other
independent certified public accountant reasonably acceptable to Lender, (iii) a
list of tenants, if any, under Material Leases, (iv) a schedule audited by such
independent certified public accountant reconciling Net Operating Income to Net
Cash Flow (the “Net Cash Flow Schedule”), which shall itemize all adjustments
made to Net Operating Income to arrive at Net Cash Flow deemed material by such
independent certified public accountant, and (v) an Officer’s Certificate
certifying that each annual financial statement presents fairly the financial
condition and the results of operations of Borrower and Baltimore Owner and the
Properties being reported upon in all material respects and that such financial
statements have been prepared in accordance with the Uniform System of Accounts
and reconciled in accordance with GAAP and as of the date thereof, to Borrower’s
and Baltimore Owner’s knowledge, whether in any material respect there exists an
event or circumstance which constitutes a Default or Event of Default under the
Loan Documents executed and delivered by, or applicable to, Borrower and
Baltimore Owner, and if such Default or Event of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same.

 

(c) Borrower and Baltimore Owner will furnish, or cause to be furnished, to
Lender on or before thirty (30) days after the end of each calendar month the
following items, accompanied by an Officer’s Certificate stating that, to
Borrower’s and/or Baltimore Owner’s knowledge, such items are true, correct,
accurate, and complete in all material respects and fairly present in all
material respects the financial condition and results of the operations of
Borrower, Baltimore Owner and the Properties on an Individual Property basis
(subject to normal year-end adjustments) as applicable: (i) an occupancy report
for the subject month, including an average daily rate in a separate schedule;
(ii) monthly and year-to-date unaudited operating statements (including Capital
Expenditures on a separate schedule) prepared for each calendar month, noting
Net Operating Income, Gross Income from Operations, and Operating Expenses (not
including any contributions to the Replacement Reserve Fund), and, upon Lender’s
reasonable request, other information necessary and sufficient to fairly
represent the financial position and results of operation of the Properties
during such calendar month, and containing a comparison of budgeted income and
expenses and the actual income and expenses together with a detailed explanation
of any variances of five percent (5%) (and at least $50,000) or more between
budgeted and actual amounts for such periods, all in form satisfactory to
Lender; (iii) a calculation reflecting the annual Debt Service Coverage Ratio
for the immediately preceding twelve (12) month period as of the last day of
such month; and (iv) a Net Cash Flow Schedule.

 

-95-



--------------------------------------------------------------------------------

In addition, such Officer’s Certificate shall also state, to Borrower’s and
Baltimore Owner’s knowledge, that the representations and warranties of Borrower
and Baltimore Owner set forth in Section 4.1.30 are true and correct in all
material respects as of the date of such certificate and that there are no trade
payables outstanding for more than sixty (60) days or such longer period of time
as permitted under clause (t) in the definition of the term “Special Purpose
Entity” or under any other provision of this Agreement, or shall set forth any
deviations from such statement that may exist. On or before thirty (30) days
after the end of each calendar month, Borrower and Baltimore Owner also will
furnish, or cause to be furnished, to Lender the most current Smith Travel
Research Reports in the form of Schedule 5.1.11 hereto then available to
Borrower and Baltimore Owner reflecting market penetration and relevant hotel
properties competing with each Individual Property.

 

(d) For the partial year period commencing on the date hereof Borrower and
Baltimore Owner have submitted, and for each Fiscal Year thereafter, Borrower
and Baltimore Owner shall submit to Lender an Annual Budget not later than
thirty (30) days prior to the commencement of such period or Fiscal Year in form
reasonably satisfactory to Lender. The Annual Budget shall be subject to
Lender’s reasonable approval (each such Annual Budget, an “Approved Annual
Budget”). In the event that Lender objects to a proposed Annual Budget submitted
by Borrower and Baltimore Owner, Lender shall advise Borrower and Baltimore
Owner of such objections within fifteen (15) days after receipt thereof (and
deliver to Borrower and Baltimore Owner a reasonably detailed description of
such objections) and Borrower and Baltimore Owner shall promptly revise such
Annual Budget and resubmit the same to Lender. If Lender does not approve or
object to Borrower’s and Baltimore Owner’s proposed Annual Budget within such
fifteen (15) day period, Borrower and Baltimore Owner shall re-submit such
proposed Annual Budget to Lender (with appropriate notification on such
resubmission that failure to respond will constitute approval) and if Lender
again fails to approve or object to such re-submitted proposed Annual Budget
after an additional fifteen (15) day period, such proposed Annual Budget shall
be deemed approved by Lender. Lender shall advise Borrower and Baltimore Owner
of any objections to such revised Annual Budget within ten (10) days after
receipt thereof (and deliver to Borrower and Baltimore Owner a reasonably
detailed description of such objections) and Borrower and Baltimore Owner shall
promptly revise the same in accordance with the process described in this
subsection until Lender approves the Annual Budget. If Lender does not approve
or object to any revised Annual Budget within such ten (10) day period, Borrower
shall resubmit such proposed revised Annual Budget to Lender (with appropriate
notification on such resubmission), and if Lender again fails to approve or
object to such resubmitted revised Annual Budget after an additional ten (10)
day period, such revised proposed Annual Budget shall be deemed approved by
Lender. Until such time that Lender approves or is deemed to have approved a
proposed Annual Budget, the most recently Approved Annual Budget shall apply;
provided that such Approved Annual Budget shall be adjusted to reflect (x)
matters in the proposed Annual Budget approved by Lender and (y) as to matters
in the proposed Annual Budget not yet approved by Lender (“Disapproved Budget
Category”) (i) increases for expenses actually incurred which vary in relation
to gross revenues (“Variable Expenses”) in an amount equal to the percentage
increase of actual fiscal year-to-date gross revenues over estimated fiscal
year-to-date gross revenues for the period in question set forth in the most
recent Approved Annual Budget (“Gross Revenues Percentage Increase”) through the
date of the actual expenditure and (ii) expenses actually incurred which are
beyond the reasonable control of Borrower such as Taxes, Insurance Premiums and
costs of Utilities

 

-96-



--------------------------------------------------------------------------------

(“Uncontrollable Expenses”). Notwithstanding anything in any of the Loan
Documents to the contrary, expenditures shall be deemed in compliance with and
made pursuant to the Approved Annual Budget even though such expenditures exceed
the amount budgeted therefore in the Approved Annual Budget if such expenditures
are (i) Uncontrollable Expenses and (ii) Variable Expenses which exceed the
amounts budgeted therefore by not more than the Gross Revenues Percentage
Increase. Lender acknowledges that the Annual Budget for Fiscal Year 2005 is
satisfactory to Lender for purposes of this Section 5.1.11(d).

 

(e) In the event that Borrower or Baltimore Owner must incur an extraordinary
Operating Expense or Capital Expenditure not set forth in the Approved Annual
Budget (each, an “Extraordinary Expense”), then Borrower or Baltimore Owner
shall promptly deliver to Lender a reasonably detailed explanation of such
proposed Extraordinary Expense for Lender’s approval. Lender shall respond to
Borrower’s or Baltimore Owner’s request for approval of an Extraordinary Expense
not later than and in the manner provided for in subparagraph (d) above; and if
Lender fails to do so, the Extraordinary Expense shall be deemed approved.

 

(f) If requested by Lender, Borrower and Baltimore Owner shall provide Lender,
promptly upon request, with the following financial statements if, at the time a
Disclosure Document is being prepared for a Securitization, it is expected that
the principal amount of the Loan together with any Affiliated Loans at the time
of Securitization may, or if the principal amount of the Loan together with any
Affiliated Loans at any time during which the Loan and any Affiliated Loans are
included in a Securitization does, equal or exceed twenty percent (20%) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in such Securitization:

 

(i) A balance sheet with respect to each Individual Property for the two most
recent fiscal years, meeting the requirements of Section 210.3-01 of Regulation
S-X of the Securities Act and statements of income and statements of cash flows
with respect to each Individual Property for the three most recent fiscal years,
meeting the requirements of Section 210.3-02 of Regulation S-X, and, to the
extent that such balance sheet is more than one hundred thirty-five (135) days
old as of the date of the document in which such financial statements are
included, interim financial statements of each Individual Property meeting the
requirements of Section 210.3-01 and 210.3-02 of Regulation S-X (all of such
financial statements, collectively, the “Standard Statements”); provided,
however, that with respect to each Individual Property (other than properties
that are hotels, nursing homes, or other properties that would be deemed to
constitute a business and not real estate under Regulation S-X or other legal
requirements) that has been acquired by Borrower from an unaffiliated third
party (each such Individual Property, “Acquired Property”), as to which the
other conditions set forth in Section 210.3-14 of Regulation S-X for provision
of financial statements in accordance with such Section have been met, in lieu
of the Standard Statements otherwise required by this Section, Borrower and/or
Baltimore Owner shall instead provide the financial statements required by such
Section 210.3-14 of Regulation S-X (“Acquired Property Statements”).

 

(ii) Not later than thirty (30) days after the end of each fiscal quarter
following the date hereof, a balance sheet of each Individual Property as of the
end of such fiscal

 

-97-



--------------------------------------------------------------------------------

quarter, meeting the requirements of Section 210.3-01 of Regulation S-X, and
statements of income and statements of cash flows of each Individual Property
for the period commencing following the last day of the most recent fiscal year
and ending on the date of such balance sheet and for the corresponding period of
the most recent fiscal year, meeting the requirements of Section 210.3-02 of
Regulation S-X (provided, that if for such corresponding period of the most
recent fiscal year Acquired Property Statements were permitted to be provided
hereunder pursuant to clause (i) above, Borrower and/or Baltimore Owner shall
instead provide Acquired Property Statements for such corresponding period).

 

(iii) Not later than seventy-five (75) days after the end of each fiscal year
following the date hereof, a balance sheet of each Individual Property as of the
end of such fiscal year, meeting the requirements of Section 210.3-01 of
Regulation S-X, and statements of income and statements of cash flows of the
each Individual Property for such fiscal year, meeting the requirements of
Section 210.3-02 of Regulation S-X.

 

(iv) Within ten (10) Business Days after notice from Lender in connection with
the Securitization of this Loan, such additional financial statements, such
that, as of the date (each, an “Offering Document Date”) of each Disclosure
Document, Borrower and Baltimore Owner shall have provided Lender with all
financial statements as described in subsection (f)(i) above; provided, that the
fiscal year and interim periods for which such financial statements shall be
provided shall be determined as of such Offering Document Date.

 

(g) If requested by Lender, Borrower and Baltimore Owner shall provide Lender,
promptly upon request, with summaries of the financial statements referred to in
Section 5.1.11(f) hereof if, at the time a Disclosure Document is being prepared
for a Securitization, it is expected that the principal amount of the Loan and
any Affiliated Loans at the time of Securitization may, or if the principal
amount of the Loan and any Affiliated Loans at any time during which the Loan
and any Affiliated Loans are included in a Securitization does, equal or exceed
ten percent (10%) (but is less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included, as
applicable, in such Securitization. Such summaries shall meet the requirements
for “summarized financial information,” as defined in Section 210.1-02(bb) of
Regulation S-X, or such other requirements as may be determined to be necessary
or appropriate by Lender.

 

(h) All financial statements provided by Borrower and Baltimore Owner hereunder
pursuant to Sections 5.1.11(f) and (g) hereof shall be prepared in accordance
with GAAP, and shall meet the requirements of Regulation S-X and other
applicable legal requirements. All financial statements referred to in Sections
5.1.11(f)(i) and 5.1.11(f)(iii) above shall be audited by independent
accountants of Borrower and Baltimore Owner acceptable to Lender in accordance
with Regulation S-X and all other applicable legal requirements, shall be
accompanied by the manually executed report of the independent accountants
thereon, which report shall meet the requirements of Regulation S-X and all
other applicable legal requirements, and shall be further accompanied by a
manually executed written consent of the independent accountants, in form and
substance acceptable to Lender, to the inclusion of such financial statements in
any Disclosure Document and any Exchange Act Filing and to the use of the name

 

-98-



--------------------------------------------------------------------------------

of such independent accountants and the reference to such independent
accountants as “experts” in any Disclosure Document and Exchange Act Filing, all
of which shall be provided at the same time as the related financial statements
are required to be provided. All financial statements (audited or unaudited)
provided by Borrower and Baltimore Owner under Sections 5.1.11(f) and (g) shall
be accompanied by an Officer’s Certificate, which shall state that such
financial statements meet the requirements set forth in the first sentence of
this Section 5.1.11(h).

 

(i) If requested by Lender, Borrower and Baltimore Owner shall provide Lender,
promptly upon request, with any other or additional financial statements, or
financial, statistical or operating information, as Lender shall determine to be
required pursuant to Regulation S-X or any amendment, modification or
replacement thereto or other legal requirements in connection with any
Disclosure Document or any filing under or pursuant to the Exchange Act in
connection with or relating to a Securitization (hereinafter, an “Exchange Act
Filing”) or as shall otherwise be reasonably requested by the Lender.

 

(j) In the event Lender determines, in connection with a Securitization, that
the financial statements required in order to comply with Regulation S-X or
other legal requirements are other than as provided herein, then notwithstanding
the provisions of Sections 5.1.11(f), (g) and (h) hereof, Lender may request,
and Borrower and Baltimore Owner shall promptly provide, such combination of
Acquired Property Statement and/or Standard Statements or such other financial
statements as Lender determines to be necessary or appropriate for such
compliance.

 

(k) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s and
Baltimore Owner’s data systems without change or modification thereto, in
electronic form and prepared using a Microsoft Word for Windows or WordPerfect
for Windows files (which files may be prepared using a spreadsheet program and
saved as word processing files). Provided Lender is complying with applicable
laws, Borrower and Baltimore Owner agree that Lender may disclose information
regarding the Properties, Borrower and Baltimore Owner that is provided to
Lender pursuant to this Section 5.1.11(k) in connection with the Securitization
to such parties requesting such information in connection with such
Securitization.

 

5.1.12 Business and Operations. Borrower and Baltimore Owner will continue to
engage in the businesses presently conducted by it as and to the extent the same
are necessary for the ownership, maintenance, management and operation of the
Properties. Borrower and Baltimore Owner will qualify to do business and will
remain in good standing under the laws of each jurisdiction as and to the extent
the same are required for the ownership, maintenance, management and operation
of the Properties. Borrower and Baltimore Owner shall at all times during the
term of the Loan, continue to own (or lease as permitted hereunder) all of the
Equipment, Fixtures and Personal Property (as such terms are defined in the
Mortgages) which are necessary to operate the Properties in the manner required
hereunder and in the manner in which it is currently operated, as modified by
any changes in operations permitted hereunder. At the request of Lender,
Borrower and Baltimore Owner shall execute a certificate in form reasonably
satisfactory to Lender listing the trade names under which Borrower or Baltimore
Owner intends to operate each Individual Property, and representing and
warranting

 

-99-



--------------------------------------------------------------------------------

that neither Borrower nor Baltimore Owner does business under any other trade
name with respect to such Individual Property.

 

5.1.13 Title to the Properties. Borrower and Baltimore Owner will warrant and
defend (a) the title to each Individual Property and every part thereof, subject
only to Liens permitted hereunder (including Permitted Encumbrances) and (b) the
validity and priority of the Liens of the Mortgages and the Assignments of
Leases, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
Borrower and Baltimore Owner shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by Lender if an interest in any Individual Property, other than as
permitted hereunder, is claimed by another Person.

 

5.1.14 Costs of Enforcement. In the event (a) that any Mortgage encumbering any
Individual Property is foreclosed in whole or in part or that any such Mortgage
is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage prior to or subsequent to
any Mortgage encumbering any Individual Property in which proceeding Lender is
made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower, Baltimore Owner or any of their
constituent Persons or an assignment by Borrower, Baltimore Owner or any of
their constituent Persons for the benefit of its creditors, Borrower, Baltimore
Owner, and their successors or assigns, shall be chargeable with and agrees to
pay all reasonable costs of collection and defense, including reasonable
attorneys’ fees and costs, incurred by Lender or Borrower or Baltimore Owner in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

 

5.1.15 Estoppel Statement. (a) After written request by Lender, but not more
than twice in any calendar year (unless requested in connection with a
Securitization), Borrower and Baltimore Owner shall within fifteen (15) days
furnish Lender with a statement, duly acknowledged and certified, setting forth
(i) the original principal amount of the Loan, (ii) the unpaid principal amount
of the Loan, (iii) the Applicable Interest Rate of the Loan, (iv) the date
installments of interest and/or principal were last paid, (v) any then known
offsets or defenses to the payment of the Debt or the payment of the other
obligations under the Loan Documents, if any, and (vi) that the Note, this
Agreement, the Mortgages and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.

 

(b) Borrower and Baltimore Owner shall use commercially reasonable efforts to
deliver to Lender upon request, tenant estoppel certificates from each
commercial tenant leasing space at the Properties under a Material Lease in form
and substance reasonably satisfactory to Lender provided that Borrower and
Baltimore Owner shall not be required to deliver such certificates more
frequently than two (2) times in any calendar year.

 

(c) After written request by Borrower and Baltimore Owner, but not more than
twice in any calendar year, Lender shall within fifteen (15) days furnish
Borrower, Baltimore Owner and their designees with a statement setting forth (i)
the original principal amount of the Loan, (ii) the unpaid principal amount of
the Loan, (iii) the Applicable Interest

 

-100-



--------------------------------------------------------------------------------

Rate of the Loan, (iv) the date installments of interest and/or principal were
last paid, and (v) to the knowledge of Lender, no Event of Default exists.

 

5.1.16 Loan Proceeds. Borrower and Baltimore Owner shall use the proceeds of the
Loan received by it on the Closing Date only for the purposes set forth in
Section 2.1.4 hereof.

 

5.1.17 Performance by Borrower and Baltimore Owner. Borrower and Baltimore Owner
shall in a timely manner observe, perform and fulfill each and every covenant,
term and provision of each Loan Document executed and delivered by, or
applicable to, Borrower and Baltimore Owner, and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by, or applicable
to, Borrower and Baltimore Owner without the prior consent of Lender.

 

5.1.18 Confirmation of Representations. Borrower and Baltimore Owner shall
deliver, in connection with any Securitization, (a) one (1) or more Officer’s
Certificates certifying to the knowledge of Borrower and Baltimore Owner, as to
the accuracy of all representations made by Borrower and Baltimore Owner in the
Loan Documents as of the date of the closing of such Securitization in all
relevant jurisdictions (or if any such representations are no longer accurate,
providing an explanation as to the reason for such inaccuracy), and (b)
certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower,
Baltimore Owner and Principal as of the date of the Securitization.

 

5.1.19 No Joint Assessment. Neither Borrower nor Baltimore Owner shall suffer,
permit or initiate the joint assessment of any Individual Property (a) with any
other real property constituting a tax lot separate from such Individual
Property, and (b) which constitutes real property with any portion of such
Individual Property which may be deemed to constitute personal property, or any
other procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of the Individual Property.

 

5.1.20 Leasing Matters. Borrower and Baltimore Owner shall have the right,
without the consent of Lender, to enter into any Lease (other than a Material
Lease). Upon request, Borrower and Baltimore Owner shall furnish Lender with
executed copies of all Leases. All proposed Material Leases shall be on
commercially reasonable terms and shall not contain any terms which would
materially affect Lender’s rights under the Loan Documents. All Leases executed
after the date hereof shall provide that they are subordinate to the Mortgage
encumbering the applicable Individual Property and that the lessee agrees to
attorn to Lender or any purchaser at a sale by foreclosure or power of sale.
Borrower and Baltimore Owner (a) shall observe and perform the obligations
imposed upon the lessor under the Material Leases in a commercially reasonable
manner; (b) shall have the right, without the consent of Lender, to amend,
modify, or waive the provisions of any Lease (other than a Material Lease except
to the extent required pursuant to the terms of an existing Material Lease and
provided Lender receives notice thereof) or terminate, reduce rents under,
accept the surrender of space under, or shorten the term of, any Lease (other
than a Material Lease) or of any guaranty, letter of credit or other

 

-101-



--------------------------------------------------------------------------------

credit support with respect thereto, so long as such action does not have a
material adverse affect on the value of the applicable Individual Property taken
as a whole, provided, however, that a termination of a Lease (other than a
Material Lease) with a tenant who is in default beyond applicable notice and
cure periods shall not be considered an action which has a material adverse
affect on the value of the Individual Property taken as a whole; (c) shall
enforce the terms, covenants and conditions contained in the Material Leases
upon the part of the lessee thereunder to be observed or performed in a
commercially reasonable manner and in a manner not to impair the value of the
Individual Property involved; (d) shall not collect any of the rents more than
one (1) month in advance (other than security deposits); (e) shall not execute
any other assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (f) shall not alter, modify or change the
terms of the Leases in a manner inconsistent with the provisions of the Loan
Documents; and (g) shall execute and deliver at the request of Lender all such
further assurances, confirmations and assignments in connection with the Leases
as Lender shall from time to time reasonably require. Lender shall not
unreasonably withhold, condition or delay its consent with respect to the
entering into, renewal, extension, amendment, modification, waiver of provisions
of, termination, reduction of rents under, acceptance of a surrender of space or
the shortening of the term of any Material Lease. Notwithstanding anything to
the contrary contained herein, neither Borrower nor Baltimore Owner shall enter
into a lease of all or substantially all of any Individual Property without
Lender’s prior consent, which consent may be withheld or conditioned in Lender’s
sole discretion. To the extent Lender’s prior written approval is required
pursuant to this Section 5.1.20, Lender shall have fifteen (15) days from
receipt of written request and any and all reasonably required information and
documentation relating thereto in which to approve or disapprove such request
and such written request shall state thereon in bold letters of 14 point font or
larger that action is required by Lender and Lender’s consent will be deemed
given if there is no response by Lender. If Lender fails to approve or
disapprove the request within such fifteen (15) days, Lender’s approval shall be
deemed given. Should Lender fail to approve any such request, Lender shall give
Borrower and Baltimore Owner written notice setting forth in reasonable detail
the basis for such disapproval. Lender shall not unreasonably withhold,
condition or delay approval of the execution of any subordination and
non-disturbance or similar recognition agreement requested by any tenant under a
lease provided (i) Lender has approved such lease, which approval shall not be
unreasonably withheld, conditioned or delayed, and (ii) such agreement is in
form, scope and substance reasonably acceptable to Lender.

 

5.1.21 Alterations. Borrower and Baltimore Owner shall obtain Lender’s prior
consent to any alterations to any Improvements, which consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Lender’s consent shall not be required in connection with any alterations that
will not have a material adverse effect on any Individual Borrower’s or
Baltimore Owner’s financial condition, the value of the applicable Individual
Property or the Net Operating Income, provided that such alterations with
respect to the applicable Individual Property (a) are made in connection with
tenant improvement work performed pursuant to the terms of any Lease executed on
or before the date hereof or any Lease executed after the date hereof in
accordance with the terms of this Agreement, (b) related solely to furniture,
fixtures and equipment, (c) have been provided for in the Approved Annual
Budget, (d) do not adversely affect any structural component of any Improvements
on the applicable Individual Property, any utility or HVAC system contained in
any Improvements or the exterior of any building constituting a part of any
Improvements and the aggregate cost thereof does not

 

-102-



--------------------------------------------------------------------------------

exceed the lesser of One Million and 00/100 Dollars ($1,000,000) or three
percent (3%) of the Release Amount attributed to such Individual Property or (e)
are performed in connection with the Restoration of an Individual Property after
the occurrence of a Casualty or Condemnation in accordance with the terms and
provisions of this Agreement. To the extent Lender’s prior written approval is
required pursuant to this Section 5.1.21, Lender shall have thirty (30) days
from receipt of written request and any and all reasonably required information
and documentation relating thereto in which to approve or disapprove such
request and such written request shall state thereon in bold letters of 14 point
font or larger that action is required by Lender and Lender’s consent will be
deemed given if there is no response by Lender. If Lender fails to approve or
disapprove the request within such thirty (30) days, Lender’s approval shall be
deemed given. Should Lender fail to approve any such request, Lender shall give
Borrower and Baltimore Owner written notice setting forth in reasonable detail
the basis for such disapproval. If the total unpaid amounts due and payable with
respect to alterations to the Improvements at any Individual Property (other
than such amounts to be paid or reimbursed by tenants under the Leases or from
Reserves) shall at any time exceed the lesser of One Million and 00/100 Dollars
($1,000,000) or three percent (3%) of the Release Amount attributed to such
Individual Property (the “Alteration Threshold Amount”), Borrower and Baltimore
Owner shall promptly deliver to Lender as security for the payment of such
amounts and as additional security for Borrower’s and Baltimore Owner’s
obligations under the Loan Documents any of the following: (A) cash or a Letter
of Credit, (B) U.S. Obligations, (C) other securities having a rating acceptable
to Lender and that the Rating Agencies have confirmed in writing will not, in
and of itself, result in a downgrade, withdrawal or qualification of the
initial, or, if higher, then current ratings assigned to any Securities or any
class thereof in connection with any Securitization, or (D) a completion and
payment bond issued by a financial institution having a rating by S&P of not
less than “A-1+” if the term of such bond no longer than three (3) months or, if
such term is in excess of three (3) months, issued by a financial institution
having a rating that is reasonably acceptable to Lender and that, if required by
Lender, the Rating Agencies have confirmed in writing will not, in and of
itself, result in a downgrade, withdrawal or qualification of the initial, or,
if higher, then current ratings assigned to any Securities or any class thereof
in connection with any Securitization. Such security shall be, and shall be
adjusted from time to time to be, in an amount equal to the excess of the total
unpaid amounts with respect to alterations to the Improvements on the applicable
Individual Property (other than such amounts to be paid or reimbursed by tenants
under the Leases or Reserves) over the Alteration Threshold Amount and Lender
may apply such security from time to time at the option of Lender to pay for
such alterations.

 

5.1.22 Operation of Property; Minimum Capital Expenditure. (a) Borrower and
Baltimore Owner shall cause the Properties to be operated, in all material
respects, in accordance with the Management Agreements (or Replacement
Management Agreements, as applicable). In the event that any Management
Agreement expires or is terminated (without limiting any obligation of Borrower
and Baltimore Owner to obtain Lender’s consent to any termination or
modification of any Management Agreement in accordance with the terms and
provisions of this Agreement), the applicable Individual Borrower shall promptly
enter into a Replacement Management Agreement with Manager or Qualified Manager,
as applicable. In the event that any Franchise Agreement expires or is
terminated (without limiting any obligation of Borrower or Baltimore Owner, as
the case may be, to obtain Lender’s consent to any termination or modification
of any Franchise Agreement in accordance with the terms and

 

-103-



--------------------------------------------------------------------------------

provisions of this Agreement), the applicable Individual Borrower or Baltimore
Owner, as the case may be, shall promptly enter into a Replacement Franchise
Agreement with Franchisor or Qualified Franchisor, as applicable.

 

(b) Borrower and Baltimore Owner shall: (i) promptly perform and/or observe, in
all material respects, all of the covenants and agreements required to be
performed and observed by it under the Management Agreements and the Franchise
Agreements and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any material default
under any Management Agreement or Franchise Agreement of which it is aware;
(iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by it
under any Management Agreement; and (iv) enforce the performance and observance
in all material respects of the covenants and agreements required to be
performed and/or observed by Manager under each Management Agreement, in a
commercially reasonable manner.

 

(c) Subject to the receipt of any required lender approvals (provided that
Borrower and Baltimore Owner shall have acted in good faith to obtain such
approvals in a timely manner) and Unavoidable Delays, Borrower and Baltimore
Owner shall expend for Capital Expenditures (including the Capital Expenditures
identified in Section 5.1.22(d) below, but exclusive of any Capital Expenditures
financed with the proceeds of any (1) Net Proceeds, (2) Required Repair Fund or
(3) Replacement Reserve Fund except as provided in the next sentence) not less
than, with respect to all Properties in the aggregate, the Minimum Aggregate Cap
Ex Amount on or prior to the Initial Maturity Date. Any amounts financed with
the proceeds of Replacement Reserve Fund shall be credited against the Minimum
Aggregate Cap Ex Amount to be expended in accordance with this Section
5.1.22(c), provided that such credit shall be limited to an amount not to exceed
two percent (2%) of the Gross Income from Operations for the period from the
Closing Date through and including the Initial Maturity Date In the event that
Borrower and Baltimore Owner have not expended such amount by the Initial
Maturity Date, then prior to or contemporaneously with the extension of the term
pursuant to Section 2.7, Borrower and Baltimore Owner shall deposit with Lender
cash or cash equivalents (including a Letter of Credit) in an amount equal to
the amount of such deficiency and upon such deposit (but subject to Section
5.1.22(d)), Borrower and Baltimore Owner shall be deemed not to be in default of
this Section 5.1.22(c). The amount so deposited (or the proceeds of such Letter
of Credit) shall constitute a Reserve Fund hereunder and, in connection with a
Capital Expenditure (other than a Capital Expenditure financed with the proceeds
of any Net Proceeds or Required Repair Funds) during the applicable Extension
Option shall be released to Borrower and Baltimore Owner in accordance with and
subject to the same terms and conditions applicable to disbursements from the
Replacement Reserve Account set forth in Section 7.3.2 hereof. Notwithstanding
anything to the contrary contained in the foregoing provisions of this Section
5.1.22(c), in the event of a release of an Individual Property in accordance
with Section 2.5.1 hereof, (i) the Minimum Aggregate Cap Ex Amount shall be
reduced by an amount equal to the product of (A) the Minimum Aggregate Cap Ex
Amount immediately prior to such release and (B) a ratio determined by dividing
the Release Price of such Individual Property by the aggregate Release Price of
all Properties (including such Individual Property) and (ii) the aggregate
amount expended by Borrower and Baltimore Owner on Capital Expenditures relating
to the Properties shall be calculated for purposes of this Section 5.1.22(c)
without regard to any amounts

 

-104-



--------------------------------------------------------------------------------

expended by Borrower and Baltimore Owner on Capital Expenditures relating to
such released Individual Property.

 

(d) Subject to Unavoidable Delays, Borrower shall expend (i) $650,000 for
elevator repairs at the Baltimore Individual Property within twelve (12) months
of the date hereof, (ii) $2,500,000 to replace back-up generators at the El Con
Individual Property within eighteen (18) months of the date hereof and (iii)
$1,200,000 to replace back-up generators at the El San Juan Individual Property
within eighteen (18) months of the date hereof.

 

5.1.23 Ground Lease. (a) El Con Borrower shall, at its sole cost and expense,
promptly and timely perform and observe all the material terms, covenants and
conditions required to be performed and observed by El Con Borrower as lessee
under the Ground Lease (including, but not limited to, the payment of all rent,
additional rent, percentage rent and other charges required to be paid under the
Ground Lease).

 

(b) If El Con Borrower shall be in default in any material respect under the
Ground Lease, then, subject to the terms of the Ground Lease, El Con Borrower
shall grant Lender the right (but not the obligation), to cause such default or
defaults under the Ground Lease to be remedied and otherwise exercise any and
all rights of El Con Borrower under the Ground Lease, as may be necessary to
prevent or cure any such default provided such actions are necessary to protect
Lender’s interest under the Loan Documents, and Lender shall have the right to
enter all or any portion of the applicable Individual Property at such times and
in such manner as Lender deems necessary, to prevent or to cure any such
default.

 

(c) The actions or payments of Lender to cure any default by El Con Borrower
under the Ground Lease shall not remove or waive, as between El Con Borrower and
Lender, the default that occurred under this Agreement by virtue of the default
by El Con Borrower under the Ground Lease. However, it will not be a default by
El Con Borrower if there are sufficient funds in the Ground Lease Reserve to pay
rent under the Ground Lease and such funds are not promptly paid to the lessor
under the Ground Lease. All sums expended by Lender to cure any such default
shall be paid by El Con Borrower to Lender, upon demand, with interest on such
sum at the rate set forth in this Agreement from the date such sum is expended
to and including the date the reimbursement payment is made to Lender. All such
indebtedness shall be deemed to be secured by the related Mortgage.

 

(d) El Con Borrower shall notify Lender promptly in writing after obtaining
knowledge thereof of the occurrence of any material default by the lessor under
the Ground Lease or the occurrence of any event that, with the passage of time
or service of notice, or both, would constitute a material default by the lessor
under the Ground Lease, and the receipt by El Con Borrower of any notice
(written or otherwise) from the lessor under the Ground Lease noting or claiming
the occurrence of any default by El Con Borrower under the Ground Lease or the
occurrence of any event that, with the passage of time or service of notice, or
both, would constitute a default by El Con Borrower under the Ground Lease. El
Con Borrower shall promptly deliver to Lender a copy of any such written notice
of default.

 

(e) Within ten (10) days after receipt of written demand by Lender, but not more
than once in any calendar year, El Con Borrower shall use reasonable efforts to
obtain from

 

-105-



--------------------------------------------------------------------------------

the lessor under the Ground Lease and furnish to Lender the estoppel certificate
of such lessor stating the date through which rent has been paid and whether or
not to the knowledge of such lessor there are any defaults thereunder and
specifying the nature of such claimed defaults, if any.

 

(f) El Con Borrower shall promptly execute, acknowledge and deliver to Lender
such instruments as may reasonably be required to permit Lender, subject to the
terms of the Ground Lease, to cure any default under the Ground Lease or permit
Lender to take such other action required to enable Lender to cure or remedy the
matter in default and preserve the security interest of Lender under the Loan
Documents with respect to the leasehold estate under the Ground Lease. Upon the
occurrence and during the continuance of an Event of Default, El Con Borrower
irrevocably appoints Lender as its true and lawful attorney-in-fact to do, in
its name or otherwise, any and all acts and to execute any and all documents
that are necessary to preserve any rights of El Con Borrower under or with
respect to the Ground Lease, including, without limitation, the right to
effectuate any extension or renewal of the Ground Lease, or to preserve any
rights of El Con Borrower whatsoever in respect of any part of the Ground Lease
(and the above powers granted to Lender are coupled with an interest and shall
be irrevocable until the Loan is paid in full).

 

(g) Notwithstanding anything to the contrary contained in this Agreement with
respect to the Ground Lease:

 

(i) The lien of the related Mortgage attaches to all of El Con Borrower’s rights
and remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code, including, without limitation, all of El Con Borrower’s rights,
as debtor, to remain in possession of the applicable Individual Property.

 

(ii) El Con Borrower shall not, without Lender’s written consent, elect to treat
the Ground Lease as terminated under subsection 365(h)(l) of the Bankruptcy
Code. Any such election made without Lender’s prior written consent shall be
void.

 

(iii) As security for the Debt, El Con Borrower unconditionally assigns,
transfers and sets over to Lender all of El Con Borrower’s claims and rights to
the payment of damages arising from any rejection by the lessor under the Ground
Lease under the Bankruptcy Code. Lender and El Con Borrower shall proceed
jointly or in the name of El Con Borrower in respect of any claim, suit, action
or proceeding relating to the rejection of the Ground Lease, including, without
limitation, the right to file and prosecute any proofs of claim, complaints,
motions, applications, notices and other documents in any case in respect of
lessor under the Bankruptcy Code. This assignment constitutes a present,
irrevocable and unconditional assignment of the foregoing claims, rights and
remedies, and shall continue in effect until all of the Debt shall have been
satisfied and discharged in full. Any amounts received by Lender or El Con
Borrower as damages arising out of the rejection of the Ground Lease as
aforesaid shall be made available to El Con Borrower for the replacement of the
amenities lost as a result of such rejection, subject to reasonable terms and
conditions, with any excess applied to the Debt in accordance with the
applicable provisions of this Agreement.

 

-106-



--------------------------------------------------------------------------------

(iv) If, pursuant to subsection 365(h) of the Bankruptcy Code, El Con Borrower
seeks to offset, against the rent reserved in the Ground Lease, the amount of
any damages caused by the nonperformance by the lessor of any of its obligations
thereunder after the rejection by lessor of the Ground Lease under the
Bankruptcy Code, then El Con Borrower shall not effect any offset of the amounts
so objected to by Lender. If Lender has failed to object as aforesaid within ten
(10) days after notice from El Con Borrower in accordance with the first
sentence of this subsection, El Con Borrower may proceed to offset the amounts
set forth in El Con Borrower’s notice.

 

(v) If any action, proceeding, motion or notice shall be commenced or filed in
respect of any lessor of all or any part of the applicable Individual Property
subject to the Ground Lease in connection with any case under the Bankruptcy
Code, Lender and El Con Borrower shall cooperatively conduct and control any
such litigation with counsel agreed upon between El Con Borrower and Lender in
connection with such litigation. El Con Borrower shall, upon demand, pay to
Lender all out-of-pocket costs and expenses (including reasonable attorneys’
fees and costs) actually paid or actually incurred by Lender in connection with
the cooperative prosecution or conduct of any such proceedings. All such costs
and expenses shall be secured by the lien of the related Mortgage.

 

(vi) El Con Borrower shall promptly, after obtaining knowledge of such filing
notify Lender orally of any filing by or against the lessor under the Ground
Lease of a petition under the Bankruptcy Code. El Con Borrower shall thereafter
promptly give written notice of such filing to Lender, setting forth any
information available to El Con Borrower as to the date of such filing, the
court in which such petition was filed, and the relief sought in such filing. El
Con Borrower shall promptly deliver to Lender any and all notices, summonses,
pleadings, applications and other documents received by El Con Borrower in
connection with any such petition and any proceedings relating to such petition.

 

5.1.24 WKA Ground Leases. (a) Borrower shall, at its sole cost and expense,
promptly and timely perform and observe all the material terms, covenants and
conditions required to be performed and observed by Borrower as lessee under the
WKA Ground Lease (including, but not limited to, the payment of all rent,
additional rent, percentage rent and other charges required to be paid under the
WKA Ground Lease).

 

(b) If Borrower shall be in default in any material respect under the WKA Ground
Lease, then, subject to the terms of the WKA Ground Lease, Borrower shall grant
Lender the right (but not the obligation), to cause the default or defaults
under the WKA Ground Lease to be remedied and otherwise exercise any and all
rights of Borrower under the WKA Ground Lease, as may be necessary to prevent or
cure any default provided such actions are necessary to protect Lender’s
interest under the Loan Documents, and Lender shall have the right to enter all
or any portion of the WKA Ground Lease Property at such times and in such manner
as Lender deems necessary, to prevent or to cure any such default. All sums
expended by Lender to cure any such default shall be paid by Borrower to Lender,
upon demand, with interest on such sum at the Default Rate from the date such
sum is expended to and including the date the

 

-107-



--------------------------------------------------------------------------------

reimbursement payment is made to Lender. All such indebtedness shall be deemed
to be secured by the Mortgage.

 

(c) Borrower shall notify Lender promptly in writing of the occurrence of any
material default by the lessor under the WKA Ground Lease or the occurrence of
any event that, with the passage of time or service of notice, or both, would
constitute a material default by the lessor under the WKA Ground Lease, and the
receipt by Borrower of any notice (written or otherwise) from the lessor under
the WKA Ground Lease noting or claiming the occurrence of any default by
Borrower under the WKA Ground Lease or the occurrence of any event that, with
the passage of time or service of notice, or both, would constitute a default by
Borrower under the WKA Ground Lease. Borrower shall promptly deliver to Lender a
copy of any such written notice of default.

 

(d) Borrower shall promptly execute, acknowledge and deliver to Lender such
instruments as may reasonably be required to permit Lender to cure any default
under the WKA Ground Lease or permit Lender to take such other action required
to enable Lender to cure or remedy the matter in default and preserve the
security interest of Lender under the Loan Documents with respect to the WKA
Ground Lease Property. Upon the occurrence and during the continuation of an
Event of Default, Borrower irrevocably appoints Lender as its true and lawful
attorney-in-fact to do, in its name or otherwise, any and all acts and to
execute any and all documents that are necessary to preserve any rights of
Borrower under or with respect to the WKA Ground Lease, including, without
limitation, the right to effectuate any extension or renewal of the WKA Ground
Lease, or to preserve any rights of Borrower whatsoever in respect of any part
of the WKA Ground Lease (and the above powers granted to Lender are coupled with
an interest and shall be irrevocable).

 

(e) In the event that the WKA Ground Lease is terminated, Borrower shall
promptly provide for replacement employee parking and a water cistern to the
extent necessary for the operation of the hotel and the related facilities on
the El Con Individual Property, the location and construction of which shall be
subject to Lender’s reasonable approval and consent.

 

5.1.25 Submerged Land Leases. The Borrower hereby covenants and agrees with
Lender with respect to the Submerged Land Leases as follows:

 

(a) Borrower shall not, without Lender’s prior written consent, materially
amend, modify or supplement, or consent to or suffer the material amendment,
modification or supplementation of the Submerged Land Leases;

 

(b) Borrower shall pay all charges and other sums to be paid by Borrower
pursuant to the terms of the Submerged Land Leases, if any, as the same shall
become due and payable and prior to the expiration of any applicable grace
period therein provided;

 

(c) Borrower shall comply, in all material respects, with all of the terms,
covenants and conditions on the Borrower’s part to be complied with pursuant to
terms of the Submerged Land Leases;

 

-108-



--------------------------------------------------------------------------------

(d) Borrower shall not, without the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed, terminate or
surrender, the Submerged Land Leases;

 

(e) Borrower shall promptly furnish to Lender any notice of default or other
communication delivered in connection with the Submerged Land Leases by any
party to the Submerged Land Leases other than routine correspondence and
invoices;

 

(f) Borrower shall not assign (other than to Lender) or encumber its rights
under the Submerged Land Leases;

 

(g) If Lender, its nominee, designee, successor, or assignee acquires title
and/or rights of Borrower under the Submerged Land Leases by reason of
foreclosure of the Mortgage, deed-in-lieu of foreclosure or otherwise, such
party shall (x) succeed to all of the rights of and benefits accruing to
Borrower under the Submerged Land Leases, and (y) be entitled to exercise all of
the rights and benefits accruing to Borrower under the Submerged Land Leases. At
such time as Lender shall request, Borrower agrees to execute and deliver to
Lender such documents as Lender and its counsel may reasonably require in order
to insure that the provisions of this section will be validly and legally
enforceable and effective against Borrower and all parties claiming by, through,
under or against Borrower.

 

5.1.26 Concession Agreements. Borrower shall (a) cause the parking to be
operated pursuant to the related Concession Agreements; (b) promptly perform
and/or observe in all material respects all of the covenants, agreements and
obligations required to be performed and observed by Borrower under the
Concession Agreements and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (c) promptly notify Lender of any
default under any Concession Agreements upon becoming aware of the same; (d) to
the extent reasonably requested by Lender, promptly deliver to Lender a copy of
each financial statement, business plan, capital expenditures plan, notice,
report and estimate received by Borrower under the Concession Agreements; and
(e) promptly enforce to the extent commercially reasonable the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by the Operator under the Concession Agreements.

 

5.1.27 Parking Lease. (a) Borrower shall, at its sole cost and expense, promptly
and timely perform and observe in all material respects all the terms, covenants
and conditions required to be performed and observed by Borrower as lessee under
the Parking Lease (including, but not limited to, the payment of all rent and
other charges required to be paid under the Parking Lease).

 

(b) If Borrower shall be in default in any material respect under the Parking
Lease, then, subject to the terms of the Parking Lease, Borrower shall grant
Lender the right (but not the obligation), to cause the default or defaults
under the Parking Lease to be remedied and otherwise exercise any and all rights
of Borrower under the Parking Lease, as may be necessary to prevent or cure any
default provided such actions are necessary to protect Lender’s interest under
the Loan Documents, and Lender shall have the right to enter all or any portion
of the Parking Lease Property at such times and in such manner as Lender deems
necessary, to prevent or to cure any such default. All sums expended by Lender
to cure any such default shall be paid

 

-109-



--------------------------------------------------------------------------------

by Borrower to Lender, upon demand, with interest on such sum at the rate set
forth in this Agreement from the date such sum is expended to and including the
date the reimbursement payment is made to Lender. All such indebtedness shall be
deemed to be secured by the Mortgage.

 

(c) Promptly upon becoming aware thereof, Borrower shall notify Lender in
writing of the occurrence of any material default by the lessor under the
Parking Lease or the occurrence of any event that, with the passage of time or
service of notice, or both, would constitute a material default by the lessor
under the Parking Lease, and the receipt by Borrower of any notice (written or
otherwise) from the lessor under the Parking Lease noting or claiming the
occurrence of any default by Borrower under the Parking Lease or the occurrence
of any event that, with the passage of time or service of notice, or both, would
constitute a default by Borrower under the Parking Lease. Borrower shall
promptly deliver to Lender a copy of any such written notice of default.

 

(d) Borrower shall promptly execute, acknowledge and deliver to Lender such
instruments as may reasonably be required to permit Lender to cure any default
under the Parking Lease or permit Lender to take such other action required to
enable Lender to cure or remedy the matter in default and preserve the security
interest of Lender under the Loan Documents with respect to the Parking Lease.
Upon the occurrence and during the continuation of an Event of Default, Borrower
irrevocably appoints Lender as its true and lawful attorney-in-fact to do, in
its name or otherwise, any and all acts and to execute any and all documents
that are necessary to preserve any rights of Borrower under or with respect to
the Parking Lease, including, without limitation, the right to effectuate any
extension or renewal of the Parking Lease, or to preserve any rights of Borrower
whatsoever in respect of any part of the Parking Lease (and the above powers
granted to Lender are coupled with an interest and shall be irrevocable).

 

5.1.28 Tax Exemption Decrees. El Con Borrower, at its sole cost and expense,
shall (a) timely submit all required documentation with the applicable
governmental and/or taxing authority having jurisdiction over the El Con
Individual Property, and perform all acts necessary in connection therewith, in
order to effectuate an extension of that certain Tax Exemption Decree currently
in effect and issued in connection with the El Con Individual Property (the “El
Con Tax Decree”); (b) timely submit an application for such extension and submit
reasonably satisfactory evidence thereof to Lender and promptly upon receipt of
said extension, deliver to Lender reasonably satisfactory evidence of such
extension and (c) subject to Unavoidable Delays, timely comply and perform in
all material respects with all terms and conditions or requirements under the El
Con Tax Decree currently in effect or as extended or renewed, as applicable, and
provide and deliver to Lender reasonably satisfactory evidence of such
compliance. El San Juan Borrower, at its sole cost and expense, shall (i) timely
submit all required documentation with the applicable governmental and/or taxing
authority having jurisdiction over the El San Juan Individual Property, and
perform all acts necessary in connection therewith, in order to effectuate the
continuance of that certain Tax Exemption Decree currently in effect and issued
in connection with the El San Juan Individual Property (the “El San Juan Tax
Decree”); and (ii) subject to Unavoidable Delays, timely comply with all terms
and conditions set forth in the El San Juan Tax Decree and provide and deliver
to Lender reasonably satisfactory evidence of such compliance.

 

-110-



--------------------------------------------------------------------------------

5.1.29 Ferryboat Charters; Ferryboats.

 

(a) Borrower shall, at its sole cost and expense, promptly and timely perform
and observe all the material terms, covenants and conditions required to be
performed and observed by Borrower as lessee under the Ferryboat Charters
(including, but not limited to, the payment of all rent and other charges
required to be paid under the Ferryboat Charters).

 

(b) If Borrower shall be in default in any material respect under any of the
Ferryboat Charters, then, subject to the terms of such Ferryboat Charter,
Borrower shall grant Lender the right (but not the obligation), to cause the
default or defaults under the Ferryboat Charter to be remedied and otherwise
exercise any and all rights of Borrower under the Ferryboat Charter, as may be
necessary to prevent or cure any default provided such actions are necessary to
protect Lender’s interest under the Loan Documents, and Lender shall have the
right to board or otherwise take possession of the applicable ferryboat at such
times and in such manner as Lender deems necessary, to prevent or to cure any
such default. All sums expended by Lender to cure any such default shall be paid
by Borrower to Lender, upon demand, with interest on such sum at the rate set
forth in this Agreement from the date such sum is expended to and including the
date the reimbursement payment is made to Lender. All such indebtedness shall be
deemed to be secured by the Loan Documents.

 

(c) Promptly upon becoming aware thereof, Borrower shall notify Lender in
writing of the occurrence of any material default by the lessor under any of the
Ferryboat Charters or the occurrence of any event that, with the passage of time
or service of notice, or both, would constitute a material default by the lessor
under any of the Ferryboat Charters, and the receipt by Borrower of any notice
(written or otherwise) from the lessor under any of the Ferryboat Charters
noting or claiming the occurrence of any default by Borrower under such
Ferryboat Charter or the occurrence of any event that, with the passage of time
or service of notice, or both, would constitute a default by Borrower under any
of the Ferryboat Charters. Borrower shall promptly deliver to Lender a copy of
any such written notice of default.

 

(d) Borrower shall promptly execute, acknowledge and deliver to Lender such
instruments as may reasonably be required to permit Lender to cure any default
under the Ferryboat Charters or permit Lender to take such other action required
to enable Lender to cure or remedy the matter in default and preserve the
security interest of Lender under the Loan Documents with respect to the
Ferryboat Charters. Upon the occurrence and during the continuation of an Event
of Default, Borrower irrevocably appoints Lender as its true and lawful
attorney-in-fact to do, in its name or otherwise, any and all acts and to
execute any and all documents that are necessary to preserve any rights of
Borrower under or with respect to the Ferryboat Charters, including, without
limitation, the right to effectuate any extension or renewal of the Ferryboat
Charters, or to preserve any rights of Borrower whatsoever in respect of any of
the Ferryboat Charters (and the above powers granted to Lender are coupled with
an interest and shall be irrevocable).

 

(e) Borrower shall use, or cause Ferryboat Affiliate to use, commercially
reasonable efforts to discharge all Liens of record relating to the ferryboats
encumbered by the Ship Mortgages, with respect to which Liens the underlying
indebtedness or obligations secured by such Liens have been paid or discharged.

 

-111-



--------------------------------------------------------------------------------

(f) In the event any Ferryboat Charter is terminated, Borrower shall promptly
provide for a replacement of the ferryboat subject thereto to the extent
necessary for the operation of the hotel and related facilities on the El Con
Individual Property, such replacement to be reasonably acceptable to Lender.

 

Section 5.2. Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower and Baltimore Owner under the
Loan Documents or the earlier release of the Liens of all Mortgages in
accordance with the terms of this Agreement and the other Loan Documents (or
with respect to any Individual Borrower, Baltimore Owner and their Principals,
the earlier release of the Lien of the Mortgages encumbering the Individual
Property owned by such Individual Borrower or Baltimore Owner), each of Borrower
and Baltimore Owner covenants and agrees with Lender that it will not do,
directly or indirectly, any of the following:

 

5.2.1 Operation of Property. (a) Neither Borrower nor Baltimore Owner shall,
without Lender’s prior consent (which consent shall not be unreasonably
withheld, conditioned or delayed): (i) surrender, terminate, cancel, or amend or
modify in any material respect any Management Agreement; provided, that Borrower
and Baltimore Owner may, without Lender’s consent, replace the Manager so long
as the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement; (ii) surrender, terminate, cancel, amend or modify in any
material respect any Franchise Agreement; provided, that Borrower and Baltimore
Owner may, without Lender’s consent, replace the Franchisor so long as the
replacement franchisor is a Qualified Franchisor pursuant to a Replacement
Franchise Agreement; (iii) reduce or consent to the reduction of the term of any
Management Agreement or Franchise Agreement; (iv) increase or consent to the
increase of the amount of any charges under any Management Agreement or
Franchise Agreement; or (v) otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, any Management
Agreement or Franchise Agreement in any material respect.

 

(b) Notwithstanding anything to the contrary contained in this Agreement,
Borrower and Baltimore Owner shall have the right, without Lender’s consent, to
change the brand of any hotel or resort at any Individual Property to a brand of
a Qualified Franchisor.

 

(c) Following the occurrence and during the continuance of an Event of Default,
Borrower and Baltimore Owner shall not exercise any rights, make any decisions,
grant any approvals or otherwise take any action under any Management Agreement
or Franchise Agreement without the prior consent of Lender, which consent may be
withheld or conditioned in Lender’s sole discretion.

 

5.2.2 Liens. Neither Borrower nor Baltimore Owner shall create, incur, assume or
suffer to exist any Lien on any portion of any Individual Property or permit any
such action to be taken, except:

 

  (i) Permitted Encumbrances;

 

  (ii) Liens created by or permitted pursuant to the Loan Documents; and

 

  (iii) Liens for Taxes or Other Charges not yet delinquent.

 

-112-



--------------------------------------------------------------------------------

5.2.3 Dissolution. Neither Individual Borrower nor Baltimore Owner shall (a)
engage in any dissolution, liquidation or consolidation or merger with or into
any other business entity, (b) engage in any business activity not related to
the ownership and operation of its Individual Property, (c) transfer, lease or
sell, in one transaction or any combination of transactions, the assets or all
or substantially all of its properties or assets except to the extent permitted
by the Loan Documents, (d) modify, amend or waive any provision or term of its
organizational documents not permitted to be modified, amended or waived, (e)
terminate its organizational documents or its qualification and good standing in
any jurisdiction where it is required hereunder to be qualified and in good
standing, or (f) cause Principal to (i) dissolve, wind up or liquidate or take
any action, or omit to take an action, as a result of which the Principal would
be dissolved, wound up or liquidated in whole or in part, or (ii) amend, modify,
waive or terminate the certificate of incorporation or bylaws (or other
organizational documents) of Principal, in each case, without obtaining the
prior consent of Lender, which shall not be unreasonably withheld, conditioned
or delayed.

 

5.2.4 Change in Business. Borrower and Baltimore Owner shall not enter into any
line of business other than the ownership and operation of the Properties and
business that is incident and appropriate thereto.

 

5.2.5 Debt Cancellation. Borrower and Baltimore Owner shall not cancel or
otherwise forgive or release any claim or debt (other than termination of Leases
in accordance herewith) owed to Borrower and Baltimore Owner by any Person,
except for adequate consideration or as is prudent and commercially reasonable
and in the ordinary course of Borrower’s and Baltimore Owner’s business.

 

5.2.6 Zoning. Borrower and Baltimore Owner shall not initiate or consent to any
zoning reclassification of any portion of any Individual Property or seek any
variance under any existing zoning ordinance or use or permit the use of any
portion of any Individual Property in any manner that could result in such use
becoming a non-conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation, without the prior consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

5.2.7 Intentionally Omitted.

 

5.2.8 Principal Place of Business and Organization. Neither Borrower nor
Baltimore Owner shall change its principal place of business set forth in the
introductory paragraph of this Agreement without first giving Lender thirty (30)
days prior notice. Neither Borrower nor Baltimore Owner shall change the place
of its organization as set forth in Section 4.1.28 without the consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed. Upon Lender’s written request, Borrower and Baltimore Owner shall
execute and deliver additional financing statements, security agreements and
other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Property as a result of such change of
principal place of business or place of organization.

 

5.2.9 ERISA. (a) Neither Borrower nor Baltimore Owner shall engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights under the Note, this
Agreement or the other Loan

 

-113-



--------------------------------------------------------------------------------

Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

 

(b) Borrower and Baltimore Owner further covenant and agree to deliver to Lender
such certifications or other evidence from time to time throughout the term of
the Loan, as requested by Lender in its sole discretion, that (i) no Individual
Borrower nor Baltimore Owner sponsors, is obligated to contribute to or is
itself an “employee benefit plan” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) no Individual Borrower nor Baltimore Owner is
subject to any state statute regulating investments of, or fiduciary obligations
with respect to, governmental plans; and (iii) one or more of the following
circumstances is true:

 

(A) Equity interests in Individual Borrower and Baltimore Owner are publicly
offered securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);

 

(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Individual Borrower or Baltimore Owner is held by “benefit plan
investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2); or

 

(C) Individual Borrower and Baltimore Owner each qualifies as an “operating
company” or a “real estate operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) or (e).

 

5.2.10 Transfers. (a) Borrower and Baltimore Owner acknowledge that Lender has
examined and relied on the experience of Borrower, Baltimore Owner and their
general partners, members, principals and (if Borrower is a trust) beneficial
owners in owning and operating properties such as the Properties in agreeing to
make the Loan, and will continue to rely on Borrower’s and Baltimore Owner’s
ownership of the Properties as a means of maintaining the value of the
Properties as security for repayment of the Debt and the performance of the
obligations contained in the Loan Documents. Borrower and Baltimore Owner
acknowledge that Lender has a valid interest in maintaining the value of the
Properties so as to ensure that, should Borrower and/or Baltimore Owner default
in the repayment of the Debt or the performance of the obligations contained in
the Loan Documents, Lender can recover the Debt by a sale of the Properties.

 

(b) Except in connection with a release of an Individual Property or an Out
Parcel pursuant to the terms and conditions set forth in Sections 2.5 and 2.9
hereof, the substitution of an Individual Property pursuant to the terms and
conditions set forth in Section 2.8 or the permissible easements provided for in
Section 2.10, Borrower and Baltimore Owner shall not sell, convey, mortgage,
grant, bargain, encumber, pledge, assign, grant options with respect to, or
otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) any Individual Property or any part thereof or any
legal or beneficial interest therein or permit a Sale or Pledge of an interest
in any Restricted Party (collectively, a “Transfer”), other than pursuant to
Leases of space in the Improvements to tenants in accordance with the

 

-114-



--------------------------------------------------------------------------------

provisions of Section 5.1.20 hereof and encumbrances described in Section
5.2.10(d)(vi) below, without (i) the prior written consent of Lender and (ii) if
a Securitization has occurred or is pending within thirty (30) days, delivery to
Lender of written confirmation from the Rating Agencies that the Transfer will
not result in the downgrade, withdrawal or qualification of the then current
ratings assigned to any Securities or the proposed rating of any Securities.

 

(c) A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein any Individual Borrower or Baltimore Owner agrees to sell its
Individual Property or any part thereof for a price to be paid in installments;
(ii) an agreement by Borrower and/or Baltimore Owner leasing all or a
substantial part of any Individual Property for other than actual occupancy by a
space tenant thereunder or a sale, assignment or other transfer of, or the grant
of a security interest in, its right, title and interest in and to any Leases or
any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interests or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.

 

(d) Notwithstanding the provisions of Sections 5.2.10(a), (b) and (c) hereof,
the following transfers shall not be deemed a Transfer: (i) a transfer by devise
or descent or by operation of law upon the death of a member, partner or
shareholder of a Restricted Party; (ii) the Sale or Pledge, in one or a series
of transactions, of not more than forty-nine percent (49%) of the stock, general
partnership interest or managing membership interest (as the case may be) in a
Restricted Party; provided, however, no such transfers shall result in the
change of voting control in the Restricted Party, and as a condition to each
such transfer, Lender shall receive not less than thirty (30) days prior written
notice of such proposed transfer, (iii) the Sale or Pledge, in one or a series
of transactions, of not more than forty-nine percent (49%) of the limited
partnership interests or non-managing membership interests (as the case may be)
in a Restricted Party; provided, however, as a condition to each such transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed transfer, (iv) transfers, issuances, pledges and redemptions of stock
in Wyndham, so long as (A) Wyndham (or its permitted successor) is (or is
Controlled by) a Public Company and (B) the surviving entity is primarily
involved in, or has a significant business line involving, the ownership and
operation of real estate similar to the Properties, (v) the merger or
consolidation of Wyndham, provided that the surviving entity of such merger or
consolidation is (or is Controlled by) (A) a Public Company, and (B) primarily
involved in, or has a significant business line involving, the ownership or
operation of real estate similar to the Properties, (vi) the granting of
easements, cross-easements, agreements,

 

-115-



--------------------------------------------------------------------------------

restrictions, reservations and rights in the ordinary course of business for
use, access, water and sewer lines, telephone and telegraph lines, electric
lines or other utilities or for other similar purposes, provided that no such
easements, agreements, restrictions or rights shall materially impair the
utility and/or operation of any Individual Property or any Individual Borrower’s
or Baltimore Owner’s ability to repay the Debt as it becomes due, (vii)
transfers of direct or indirect interests in any Individual Borrower, Baltimore
Owner or Principal to Affiliates of Wyndham (or its permitted successor)
provided that after such transfers (A) Wyndham (or its permitted successor)
owns, directly or indirectly, not less than fifty-one percent (51%) of the legal
and beneficial ownership interests in such Individual Borrower, Baltimore Owner
and Principal and (B) such Individual Borrower, Baltimore Owner and Principal
are Controlled, directly or indirectly, by Wyndham (or its permitted successor),
(viii) pledges of direct and indirect interests in any Individual Borrower,
Baltimore Owner and any Mezzanine Borrower to any Mezzanine Lender as collateral
for a Mezzanine Loan and the exercise by any Mezzanine Lender of its remedies
under the Mezzanine Loan Documents, (ix) a conversion of Wyndham’s preferred
stock to common stock and/or the conversion of Wyndham to a real estate
investment trust and (x) the recapitalization of Wyndham and the related
transactions contemplated by the Recapitalization and Merger Agreement dated as
of April 14, 2005 by and among Wyndham International, Inc., WI Merger Sub, Inc.,
Apollo Investment Fund IV L.P., AIF/THL PAH LLC, BCP Voting Trust, as Trustee
for the Beacon Partners Voting Trust, Thomas H. Lee Equity Fund IV, L.P., Thomas
H. Lee Foreign Fund IV, L.P. and Thomas H. Lee Foreign Fund IV-B, L.P., as the
same may be amended, restated, supplemented or otherwise modified from time to
time (the “Recap Agreement”). In addition (but not including and in addition to
the mergers and consolidations pursuant to the Recap Agreement), on a one time
basis, Wyndham may merge or consolidate with a public or private entity or
engage in a transaction described in Section 5.2.10(d)(iv) above in which the
surviving entity is not, and is not Controlled by, a Public Company provided
that (A) after such merger, consolidation, or Sale or Pledge described in
Section 5.2.10(d)(iv), each Individual Borrower and Principal shall continue to
comply with the terms of Section 4.1.30 hereof, (B) such merger or consolidation
or Sale or Pledge is to a Qualified Transferee or to a Person Controlled by a
Qualified Transferee which Qualified Transferee shall Control and own, directly
or indirectly, not less than 50% of the direct or indirect legal and beneficial
ownership interests of each Individual Borrower and Baltimore Owner, and (C) the
surviving entity is primarily involved in, or has a significant business line
involving, the ownership and operation of real estate similar to the Properties.
Furthermore, notwithstanding the provisions of Sections 5.2.10(a), (b) and (c)
hereof, in the event that an entity, which is an indirect owner of a Minority
Interest Property and which is not a Principal of an Individual Borrower or
Baltimore Owner, forms a subsidiary to acquire an asset and thereafter redeems
the interests of one or more minority interest holders of such indirect owner
(which redeemed minority interest holders shall not be Affiliates of Guarantor)
by transferring all or a portion of the direct legal and beneficial interests in
such newly formed subsidiary to such minority interest holders (or their
designees), such formation, redemption and transfer shall not constitute a
Transfer and shall not otherwise be a violation of the terms of this Agreement
or require Lender’s consent. In connection with any transfer or merger permitted
under this Section 5.2.10, Borrower and/or Baltimore Owner shall deliver an
Additional Insolvency Opinion if, after such transfer or merger, more than
forty-nine percent (49%) of any direct legal or beneficial interest in any
Individual Borrower or Baltimore Owner, as the case may be (or in any
constituent entity of any Individual Borrower or Baltimore Owner that is
required to comply

 

-116-



--------------------------------------------------------------------------------

with the terms of Section 4.1.30 hereof), is owned by a new or successor entity.
Such Additional Insolvency Opinion shall be reasonably acceptable to (I) Lender,
prior to a Securitization or (II) the Rating Agencies, if a Securitization has
occurred. Notwithstanding anything to the contrary contained herein, pledges and
hypothecations of indirect equity interests in any Individual Borrower or
Baltimore Owner shall be permitted provided (A) Wyndham (or its permitted
successors) maintains Control of, and owns, directly or indirectly, not less
than fifty-one percent (51%) of the legal and beneficial ownership interests in
such Individual Borrower or Baltimore Owner, as the case may be, and (B) any
such pledges or hypothecations are in connection with the corporate credit
facilities of Wyndham (or its permitted successors) and JPMorgan Chase Bank,
N.A., as administrative agent, and Bear Stearns Corporate Lending Inc., as
syndication agent, and the lenders party to that certain First-Lien Credit
Agreement dated as of the date hereof, and JPMorgan Chase Bank, N.A., as
administrative agent, and Bear Stearns Corporate Lending Inc., as syndication
agent, and the lenders party to that certain Second-Lien Credit Agreement dated
as of the date hereof, as amended, or another credit agreement with an
institutional lender or a public bond offering to prepay or refinance in full or
in part any such credit facility which an institutional lender or bondholders
(or the trustee on their behalf), as applicable, shall be making or holding a
loan to Wyndham (or its permitted successors) or its Affiliates (other than any
Individual Borrower, Baltimore Owner or its general partner or managing member).
A foreclosure sale (or transfer in lieu thereof) of any such pledge or
hypothecation to JPMorgan Chase Bank, N.A., or another institutional lender as
collateral agent for syndicate lenders or another institutional lender, or the
bond trustee, shall be permitted provided (1) Lender is given at least sixty
(60) days prior written notice of the proposed foreclosure sale or transfer in
lieu thereof; (2) the transferee is a reputable entity or person, creditworthy,
with sufficient financial worth considering any obligations assumed and
undertaken with respect to the Loan, as evidenced by financial statements and
other information reasonably requested by Lender; (3) the Properties at all
times shall continue to be managed by a Qualified Manager, and (4) any and all
such entities will comply with all of the requirements set forth in the Note,
this Agreement, the Mortgages and the other Loan Documents.

 

(e) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent to the
extent required hereunder. This provision shall apply to every Transfer
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer. Notwithstanding anything to the contrary contained in
this Section 5.2.10, (i) no transfer (whether or not such transfer shall
constitute a Transfer) shall be made to any Prohibited Person and (ii) in the
event any transfer (whether or not such transfer shall constitute a Transfer)
results in any Person owning in excess of forty-nine percent (49%) of the
ownership interest in a Restricted Party, Borrower and Baltimore Owner shall,
prior to such transfer, deliver an updated Insolvency Opinion to Lender, which
opinion shall be in form, scope and substance reasonably acceptable in all
respects to Lender and the Rating Agencies.

 

(f) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender shall not withhold its consent to a one-time sale, assignment, or other
transfer of all of the Properties provided that (i) Lender receives thirty (30)
days prior written notice of such transfer, (ii) no Event of Default has
occurred and is continuing and (iii) upon the satisfaction (in the reasonable
determination of Lender) of the following matters:

 

(A) Borrower (or Baltimore Owner, as the case may be) or Transferee shall pay
any and all reasonable out-of-pocket costs incurred in connection with the
transfer (including, without limitation, Lender’s reasonable counsel fees and
disbursements and all recording fees, title insurance premiums and mortgage and
intangible taxes);

 

-117-



--------------------------------------------------------------------------------

(B) The proposed transferee (the “Transferee”) shall be one or more special
purpose bankruptcy remote entities, each of which (i) complies with all of the
requirements of Section 4.1.30 hereof and whose organizational documents are
substantially similar to Borrower’s and Baltimore Owner’s organizational
documents, or if not substantially similar, acceptable to the Rating Agencies
and (ii) is Controlled by a Qualified Transferee, which Qualified Transferee
shall own, directly or indirectly, not less than fifty percent (50%) of the
legal and beneficial ownership interests in such Transferee;

 

(C) Transferee shall assume all of the obligations of Borrower and Baltimore
Owner under the Note, this Agreement, the Mortgages and the other Loan Documents
in a manner reasonably satisfactory to Lender in all respects, including,
without limitation, by entering into an assumption agreement in form and
substance reasonably satisfactory to Lender and delivering such legal opinions
as Lender may reasonably require;

 

(D) The Properties shall be managed by Manager or a Qualified Manager following
such transfer;

 

(E) The proposed transfer is permitted pursuant to the Franchise Agreements or
Franchisor consents to such proposed transfer if Franchisor has the right to
consent to such proposed transfer;

 

(F) To the extent available in the applicable jurisdiction, Transferee shall
deliver an endorsement to the existing Title Insurance Policies insuring the
Mortgages as modified by the assumption agreement, as a valid first lien on each
Individual Property and naming the Transferee as owner of the fee or leasehold
estate, as applicable, of each Individual Property, which endorsement shall
insure that as of the recording of the assumption agreement, each Individual
Property shall not be subject to any additional exceptions or Liens other than
Permitted Encumbrances;

 

(G) Transferee shall deliver to Lender an Additional Insolvency Opinion from an
independent law firm with respect to the substantive non-consolidation of
Transferee and its constituent entities, which law firm and opinion shall be
reasonably satisfactory in all respects to (i) Lender, if prior to a
Securitization, or (ii) Lender and the Rating Agencies, if a Securitization has
occurred;

 

-118-



--------------------------------------------------------------------------------

(H) Qualified Transferee or another entity reasonably satisfactory to Lender
shall have assumed all of the liabilities and obligations of Guarantor under, or
enter into, a guaranty in form substantially similar to the Guaranty; and

 

(I) Lender shall have received such other documents, certificates and opinions
as shall be reasonably requested and each shall be in form and substance
reasonably satisfactory to Lender.

 

(g) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender’s consent shall not be required for the leasing or financing of personal
property, including, without limitation, furniture, fixtures and equipment, as
to any leases or financings not existing on the date hereof, that is used in
connection with the operation of the Properties (“Equipment”), provided Lender
has received prior written notification of such Borrower’s or Baltimore Owner’s
intent to lease or finance such Equipment, and provided, further, that (i) any
such lease or financing is subject to commercially prudent terms and conditions
and at market rates, (ii) the Equipment leased or financed is readily
replaceable without material interference or interruption to the operation of
the Properties as required pursuant to the provisions of this Agreement and the
Mortgages and the other Loan Documents, (iii) the aggregate annual payment in
respect of such financing for Equipment located on or used in connection with
each Individual Property shall be (1) with respect to months 1 through 36 of the
Loan, no greater than the larger of the Current Annual Payment Amount identified
on Schedule 5.2.10 plus $25,000 and, with respect to the additional amounts
allowed for casinos, the Planned Annual Payment identified on Schedule 5.2.10
plus $25,000, or the applicable equipment lease annual threshold amount set
forth on Schedule 5.2.10 in the column entitled “Years 1- 3”, (2) with respect
to months 37 through 60 of the Loan, no greater than the larger of the
applicable equipment lease annual threshold amount set forth on Schedule 5.2.10
in the column entitled “Years 1- 3” plus $25,000 or the applicable equipment
lease annual threshold amount set forth on Schedule 5.2.10 in the column
entitled “Years 4-5”, and (3) with respect to months 61 through 84 of the Loan,
no greater than the larger of the applicable equipment lease annual threshold
amount set forth on Schedule 5.2.10 in the column entitled “Years 4- 5” plus
$25,000 or the applicable equipment lease annual threshold amount set forth on
Schedule 5.2.10 in the column entitled “Years 6-7” and (iv) the financing does
not create a lien on any Properties other than the Equipment financed.

 

(h) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender shall not withhold its consent to a Transfer of Wyndham Management
Corporation (or any of its Affiliates which are managing the Properties in
accordance with this Agreement) to a Qualified Manager or to a Qualified
Transferee.

 

5.2.11 Ground Lease. (a) El Con Borrower shall not, without Lender’s written
consent, fail to exercise any option or right to renew or extend the term of the
Ground Lease in accordance with the terms of the Ground Lease, and shall give
immediate written notice to Lender and shall execute, acknowledge, deliver and
record any document reasonably requested by Lender to evidence the Lien of the
related Mortgage on such extended or renewed lease term; provided, however, El
Con Borrower shall not be required to exercise any particular such option or
right to renew or extend to the extent El Con Borrower shall have received the
prior written consent of Lender (which consent shall not be unreasonably
withheld, conditioned, or delayed)

 

-119-



--------------------------------------------------------------------------------

allowing El Con Borrower to forego exercising such option or right to renew or
extend. If El Con Borrower shall fail to exercise any such option or right as
aforesaid, Lender may exercise the option or right as El Con Borrower’s agent
and attorney-in-fact as provided above in Lender’s own name or in the name of
and on behalf of a nominee of Lender, as Lender may determine in the exercise of
its sole and absolute discretion.

 

(b) El Con Borrower shall not waive, excuse, condone or in any way release or
discharge Ground Lessor of or from Ground Lessor’s material obligations,
covenants and/or conditions under the Ground Lease without the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed.

 

(c) El Con Borrower shall not, without Lender’s prior written consent,
surrender, terminate, forfeit, or suffer or permit the surrender, termination or
forfeiture of, or change, modify or amend in a material and adverse manner, the
Ground Lease. Consent to one amendment, change, agreement or modification shall
not be deemed to be a waiver of the right to require consent to other, future or
successive amendments, changes, agreements or modifications. Any acquisition of
lessor’s interest in the Ground Lease by El Con Borrower or any Affiliate of El
Con Borrower shall be accomplished by El Con Borrower in such a manner so as to
avoid a merger of the interests of lessor and lessee in the Ground Lease, unless
consent to such merger is granted by Lender.

 

5.2.12 WKA Ground Lease. (a) Borrower shall not waive, excuse, condone or in any
way release or discharge the lessor under any WKA Ground Lease of or from such
lessor’s material obligations, covenant and/or conditions under the related WKA
Ground Lease without the prior written consent of Lender, which consent shall
not be unreasonably withheld, conditioned or delayed.

 

(b) Borrower shall not, without Lender’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, surrender,
terminate, forfeit, or suffer or permit the surrender, termination or forfeiture
of, or change, modify or amend in a material or adverse manner, any WKA Ground
Lease. Consent to one amendment, change, agreement or modification shall not be
deemed to be a waiver of the right to require consent to other, future or
successive amendments, changes, agreements or modifications. Any acquisition of
lessor’s interest in any WKA Ground Lease by Borrower or any Affiliate of
Borrower shall be accomplished by Borrower in such a manner so as to avoid a
merger of the interests of lessor and lessee in such WKA Ground Lease, unless
consent to such merger is granted by Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

5.2.13 Submerged Land Lease. Without Lender’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, Borrower
shall not (a) surrender, terminate or cancel the Submerged Land Lease; (b)
reduce or consent to the reduction of the term of the Submerged Land Lease; (c)
increase or consent to the increase of the amount of any charges under the
Submerged Land Lease; (d) modify, change, supplement, alter or amend in any
material respect the Submerged Land Lease or waive or release in any material
respect any of Borrower’s rights and remedies under the Submerged Land Lease; or
(e) grant its consent or approval as may be requested in connection with the
terms and provisions of the Submerged Land Lease except as may be required
thereunder.

 

-120-



--------------------------------------------------------------------------------

5.2.14 Concession Agreement. Without Lender’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, Borrower
shall not (a) surrender, terminate or cancel the Concession Agreement; (b)
reduce or consent to the reduction of the term of the Concession Agreement; (c)
decrease or consent to the decrease of the amount of any charges due by the
Operator under the Concession Agreement; or (d) modify, change, supplement,
alter or amend, in any material respect the Concession Agreement or waive or
release, in any material respect any of Borrower’s rights and remedies under the
Concession Agreement;

 

5.2.15 Parking Lease. (a) Borrower shall not waive, excuse, condone or in any
way release or discharge the lessor under any Parking Lease of or from such
lessor’s material obligations, covenant and/or conditions under the related
Parking Lease without the prior written consent of Lender, which consent shall
not be unreasonably withheld, conditioned or delayed.

 

(b) Borrower shall not, without Lender’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, surrender,
terminate, forfeit, or suffer or permit the surrender, termination or forfeiture
of, or change, modify or amend in any materially adverse respect, any Parking
Lease. Consent to one amendment, change, agreement or modification shall not be
deemed to be a waiver of the right to require consent to other, future or
successive amendments, changes, agreements or modifications. Any acquisition of
lessor’s interest in any Parking Lease by Borrower or any Affiliate of Borrower
shall be accomplished by Borrower in such a manner so as to avoid a merger of
the interests of lessor and lessee in such Parking Lease, unless consent to such
merger is granted by Lender, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

  VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

 

Section 6.1. Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower, Baltimore Owner and the Properties providing
at least the following coverages:

 

(i) comprehensive all risk insurance on the Improvements and the Personal
Property, including contingent liability from Operation of Building Laws,
Demolition Costs and Increased Cost of Construction Endorsements, in each case
(A) in an amount equal to one hundred percent (100%) of the “Full Replacement
Cost,” which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation, but the amount in the aggregate for all
of the Properties shall in no event be less than the outstanding principal
balance of the Loan and with respect to each Individual Property no less than
the outstanding principal balance of the Release Amount for the applicable
Individual Property; (B) containing an agreed amount endorsement with respect to
the Improvements and Personal Property waiving all co-insurance provisions; (C)
providing for no deductible in excess of Five Hundred Thousand and No/100
Dollars ($500,000) for all such insurance coverage; and (D) containing an
“Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
Improvements or the use of the Individual

 

-121-



--------------------------------------------------------------------------------

Property shall at any time constitute legal non-conforming structures or uses.
In addition, Borrower shall obtain: (x) if any portion of the Improvements is
currently or at any time in the future located in a federally designated
“special flood hazard area”, flood hazard insurance in an amount equal to the
lesser of (1) the Release Amount for the applicable Individual Property or (2)
the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended or such greater
amount as Lender shall require; (y) in case of the El Con Individual Property
and the El San Juan Individual Property, earthquake insurance an amount equal to
the Required Earthquake Insurance and otherwise in form and substance reasonably
satisfactory to Lender and providing for no deductible in excess of five percent
(5%) of Full Replacement cost for such Individual Property and (z) in case of,
coastal windstorm insurance for the Properties in amounts in form and substance
satisfactory to Lender and providing for no deductible in excess of five percent
(5%) of Full Replacement cost for such Individual Property, provided that the
insurance pursuant to clauses (x), (y) and (z) hereof shall be on terms
otherwise consistent with the comprehensive all risk insurance policy required
under this clause (i);

 

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Individual Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000) in the aggregate and One Million and No/100 Dollars ($1,000,000)
per occurrence (and, if on a blanket policy, containing an “Aggregate Per
Location” endorsement); (B) to continue at not less than the aforesaid limit
until required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all legal contracts; and (5) contractual liability
covering the indemnities contained in Article 8 of the Mortgages to the extent
the same is available;

 

(iii) business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by the insurance provided for in subsection (i)
above; (C) containing an extended period of indemnity endorsement which provides
that after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
eighteen (18) months from the date that the applicable Individual Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(D) in an amount equal to one hundred percent (100%) of the projected gross
income on an actual loss sustained basis providing coverage for each Individual
Property for a period from the date of such Casualty until the applicable
Individual Property is restored and operations resumed (assuming such Casualty
had not occurred) and notwithstanding that the policy may expire at the end of
such period. Notwithstanding anything to the contrary in Section 2.6 hereof, all
proceeds payable to Lender pursuant to this subsection shall be held by Lender
and shall be applied to (1) the obligations secured by the Loan Documents from
time to time due and payable hereunder

 

-122-



--------------------------------------------------------------------------------

and under the Note or (2) Operating Expenses reasonably approved by Lender;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured by the Loan Documents
on the respective dates of payment provided for in this Agreement and the other
Loan Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance. Upon restoration of the applicable
Individual Property and the return of income to substantially the same level it
was at prior to the loss, any proceeds of business income insurance not
theretofore applied by Lender to the Debt or Operating Expenses shall be
released to Borrower;

 

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Individual
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Individual Property, and (4) with an agreed
amount endorsement waiving co-insurance provisions;

 

(v) if an Individual Property includes commercial property, worker’s
compensation insurance with respect to any employees of Borrower and Baltimore
Owner, as required by any Governmental Authority or Legal Requirement;

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

 

(vii) umbrella liability insurance in an amount not less than One Hundred
Million and No/100 Dollars ($100,000,000) per occurrence on terms consistent
with the commercial general liability insurance policy required under subsection
(ii) above;

 

(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000);

 

(ix) intentionally omitted;

 

(x) the insurance required under Section 6.1(a) above shall cover perils of
terrorism and acts of terrorism and Borrower shall maintain insurance for loss
resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Section 6.1; provided, however, in the
event that losses arising from perils and acts of terrorism (collectively,
“Terrorism Losses”) are excluded from the insurance required under Sections
6.1(a) above, then Borrower shall either (i) maintain such coverage through a
policy or policies covering multiple locations so long as such coverage is on
terms consistent with those required under this Section 6.1(a), or (ii) Borrower
shall obtain a stand-alone policy or policies that covers only the Properties

 

-123-



--------------------------------------------------------------------------------

against Terrorism Losses, which stand-alone policy or policies shall be on terms
consistent with those required under this Sections 6.1(a). Notwithstanding the
foregoing, if the Borrower has not obtained coverage for Terrorism Losses
through a policy covering multiple locations then Borrower shall not be required
to pay annual premiums for a stand-alone policy or policies covering Terrorism
Losses for only the Properties (which insures the Full Replacement Cost for the
Individual Property with the greatest such replacement cost) in excess of a
premium amount equal to 200% of the amount of the premium that would be payable
on a comprehensive all risk policy covering only the Properties with eighteen
(18) months of business income insurance for the Properties and meeting the
requirements of this Section 6.1(a) (and if the cost exceeds such limit,
Borrower shall obtain as much coverage as is available at a cost equal to such
limit); and

 

(xi) upon sixty (60) days’ written notice, such other reasonable insurance and
in such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Individual Property located in or around the
region in which the Individual Property is located.

 

(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the reasonable approval of Lender. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a claims paying
ability rating of “A-” or better by S&P (or the equivalent thereof by the Rating
Agencies rating the Securities) (provided, however, if five (5) or more
insurance companies issue the Policies required hereunder, then at least (1)
forty percent (40%) of the applicable insurance coverage required hereunder must
be provided by insurance companies having a claims-paying ability rating of
“AA-” or better by S&P (or the equivalent thereof by the Rating Agencies rating
the Securities), (2) eighty-five percent (85%) of the applicable insurance
coverage is provided by insurance companies having a claims-paying ability
rating of “A-” or better by S&P (or the equivalent thereof by the Rating
Agencies rating the Securities) and (3) one hundred percent (100%) of the
applicable insurance coverage is provided by insurance companies having a
claims-paying ability rating of “BBB-” or better by S&P (or the equivalent
thereof by the Rating Agencies rating the Securities). Notwithstanding the
foregoing, Borrower shall be permitted to maintain the Policies required
hereunder with insurance companies which do not meet the foregoing requirements
(an “Otherwise Rated Insurer”), provided Borrower obtains a “cut-through”
endorsement (that is, an endorsement which permits recovery against the provider
of such endorsement) with respect to any Otherwise Rated Insurer from an
insurance company which meets the claims paying ability ratings required above.
The Policies described in Section 6.1(a) (other than those strictly limited to
liability protection) shall designate Lender as loss payee. Not less than ten
(10) days prior to the expiration dates of the Policies theretofore furnished to
Lender, certificates for the Policies accompanied by evidence reasonably
satisfactory to Lender of payment of the premiums due thereunder (the “Insurance
Premiums”) shall be delivered by Borrower to Lender and the Policies shall
thereafter be promptly delivered by Borrower to Lender.

 

(c) Any blanket insurance Policy shall specifically allocate to the Individual
Property the amount of coverage from time to time required hereunder and shall
otherwise

 

-124-



--------------------------------------------------------------------------------

provide the same protection as would a separate Policy insuring only the
Properties in compliance with the provisions of Section 6.1(a).

 

(d) All Policies provided for or contemplated by Section 6.1(a), except for the
Policy referenced in Section 6.1(a)(v), shall name Borrower and Baltimore Owner
as the insured and Lender as the additional insured, as its interests may
appear, and in the case of property damage, boiler and machinery, flood and
earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

 

(e) All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that:

 

(i) no act or negligence of Borrower and/or Baltimore Owner, or anyone acting
for Borrower and/or Baltimore Owner, or of any tenant or other occupant, or
failure to comply with the provisions of any Policy, which might otherwise
result in a forfeiture of the insurance or any part thereof, shall in any way
affect the validity or enforceability of the insurance insofar as Lender is
concerned;

 

(ii) the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ notice
to Lender and any other party named therein as an additional insured;

 

(iii) the issuers thereof shall give notice to Lender if the Policies have not
been renewed fifteen (15) days prior to its expiration; and

 

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

 

(f) If at any time Lender is not in receipt of written evidence that all
Policies required hereunder are in full force and effect, Lender shall have the
right, without notice to Borrower or Baltimore Owner, to take such reasonable
action as Lender deems necessary in good faith to protect its interest in the
Properties, including, without limitation, the obtaining of such insurance
coverage as Lender in its sole but good faith discretion deems appropriate after
five (5) Business Days’ written notice to Borrower or Baltimore Owner if the
date upon which any such coverage will lapse is five (5) or more Business Days
or any time Lender deems necessary (regardless of prior written notice to
Borrower) to avoid a lapse of such coverage. All premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, shall be
secured by the Mortgages and shall bear interest at the Default Rate.

 

Section 6.2. Casualty. If any Individual Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt notice of such damage to Lender and shall with reasonable diligence
commence and prosecute the completion of the Restoration of such Individual
Property as nearly as possible to the condition the Individual Property was in
immediately prior to such Casualty, with such alterations as may be reasonably
approved by Lender and otherwise in accordance with Section 6.4. Borrower shall
pay all costs of such Restoration whether or not such costs are

 

-125-



--------------------------------------------------------------------------------

covered by insurance. Lender may, but shall not be obligated to make proof of
loss if not made promptly by Borrower.

 

Section 6.3. Condemnation. Borrower and Baltimore Owner shall promptly give
Lender notice of the actual or threatened commencement of any proceeding for the
Condemnation of any Individual Property and shall deliver to Lender copies of
any and all papers served in connection with such proceedings. Lender may
participate in any such proceedings, and Borrower and Baltimore Owner shall from
time to time deliver to Lender all instruments requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower and
Baltimore Owner shall continue to pay the Debt at the time and in the manner
provided for its payment in the Note and in this Agreement and the Debt shall
not be reduced until any Award shall have been actually received and applied by
Lender, after the deduction of expenses of collection, to the reduction or
discharge of the Debt. Lender shall not be limited to the interest paid on the
Award by the condemning authority but shall be entitled to receive out of the
Award interest at the rate or rates provided herein or in the Note. If any
Individual Property or any portion thereof is taken by a condemning authority,
Borrower and Baltimore Owner shall with reasonable diligence commence and
prosecute the Restoration of the applicable Individual Property or any portion
thereof and otherwise comply with the provisions of Section 6.4. If any
Individual Property is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the Award, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt.
Notwithstanding the foregoing, or any other provision herein to the contrary,
Borrower’s and Baltimore Owner’s obligation to commence and pursue Restoration
of an Individual Property shall not be deemed to obligate Borrower and Baltimore
Owner to acquire any additional land to substitute for any portion of any
Individual Property which may be taken by Condemnation.

 

Section 6.4. Restoration. The following provisions shall apply in connection
with the Restoration of any Individual Property:

 

(a) In the event that the projected Net Proceeds and the costs of completing the
Restoration are each less than the Restoration Threshold Amount, Borrower may
settle and adjust any claim without the consent of Lender and agree with the
insurance company or companies or the condemnation authority on the amount to be
paid upon the loss; provided that such adjustment is carried out in a competent
and timely manner. Provided that all of the conditions set forth in clauses (A),
(D), (F), (G), (I) and (J) of Section 6.4(b)(i) hereof are met and Borrower
delivers to Lender a written undertaking to expeditiously commence and
satisfactorily complete with due diligence the Restoration in accordance with
the terms herein, Borrower is hereby authorized to collect and receive any such
Insurance Proceeds or Award and apply them to the costs of the Restoration in
accordance with the terms of this Agreement.

 

(b) In the event that either the projected Net Proceeds or the costs of
completing the Restoration are either equal to or exceed the Restoration
Threshold Amount,

 

-126-



--------------------------------------------------------------------------------

Borrower may settle and adjust any claim with the prior consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that (A) if Borrower has not diligently commenced or diligently pursued
the claims process with the applicable insurance company or companies, Lender
shall have the right to take over the claims process and Lender may then settle
and adjust such claims in a reasonable and expeditious manner and (B) upon the
occurrence and during the continuance of an Event of Default, Lender may settle
and adjust any claim without the consent of Borrower. In such events, Borrower
or Lender, as the case may be, may agree with the insurance company or companies
on the amount to be paid on the loss. All reasonable efforts will be made to
ensure that the proceeds of any applicable Policy shall be paid solely to Lender
but, if for any reason Borrower or Wyndham shall also be a dual payee, then
Borrower and/or Wyndham, as applicable, shall endorse and/or deliver to Lender
all such proceeds within three (3) Business Days following Borrower’s and/or
Wyndham’s, as applicable, receipt thereof, and provided no Event of Default has
occurred and is continuing, Lender shall make the Net Proceeds available for the
Restoration in accordance with this Section 6.4. The term “Net Proceeds” for
purposes of this Section 6.4 shall mean: (i) the net amount of all insurance
proceeds received pursuant to Section 6.1(a) as a result of such damage or
destruction, after deduction of reasonable costs and expenses (including, but
not limited to, reasonable counsel fees), if any, in collecting same (“Insurance
Proceeds”), or (ii) the net amount of the Award, after deduction of reasonable
costs and expenses (including, but not limited to, reasonable counsel fees), if
any, in collecting same (“Condemnation Proceeds”), whichever the case may be,
plus (in the case of (i) and (ii) above) any interest or other income earned on
the investment of the Insurance Proceeds or Condemnation Proceeds pursuant to
the terms hereof.

 

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than forty
percent (40%) of the total floor area of the Improvements on the Individual
Property has been materially damaged, destroyed and rendered unusable for a
period of at least thirty (30) calendar days as a result of such Casualty or (2)
in the event the Net Proceeds are Condemnation Proceeds, less than ten percent
(10%) of the land constituting the Individual Property is taken, and such land
is located along the perimeter or periphery of the Individual Property, and no
portion of the Improvements is located on such land;

 

(C) intentionally omitted;

 

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but, subject to Unavoidable Delays, in no event later than thirty (30) days
after such Casualty or Condemnation, whichever the case may be, occurs) and
shall diligently pursue the same to satisfactory completion (it being understood
and agreed that a Restoration shall be deemed to have been commenced upon
Borrower’s engagement

 

-127-



--------------------------------------------------------------------------------

of an architect if Borrower elects to do so or, if, in the commercially
reasonable judgment of Lender, an architect is necessary and the commencing of
cleaning of the applicable Individual Property to effectuate Restoration) and in
accordance with the terms of the applicable Franchise Agreement;

 

(E) Lender shall be reasonably satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Individual Property as a result of the occurrence
of any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(iii), if applicable, or (3) by other funds of Borrower including funds
reasonably anticipated by Lender to be generated from the operation of the
Properties during the Restoration;

 

(F) Lender shall be reasonably satisfied that the Restoration will be
substantially completed on or before the earliest to occur of (1) six (6) months
prior to the Maturity Date, or (2) twelve (12) months after the occurrence of
such Casualty or Condemnation, or (3) the date required for such completion
under the terms of the applicable Management Agreement or (4) the earliest date
required for such completion pursuant to the applicable Franchise Agreement, or
(5) such time as may be required under applicable Legal Requirements in order to
repair and restore the applicable Individual Property as nearly as possible to
the condition it was in immediately prior to such Casualty or Condemnation or
(6) the expiration of the insurance coverage referred to in Section 6.1(a)(iii)
unless Borrower has provided Lender with evidence reasonably acceptable to
Lender that Borrower has sufficient funds after the expiration of such insurance
to (x) operate the Properties in a manner consistent with the manner in which
the Properties were operated immediately prior to such Casualty or Condemnation
and (y) pay all sums as they become due under the Loan Documents in a timely
manner;

 

(G) the Individual Property and the use thereof after the Restoration will be in
compliance in all material respects with and permitted under all applicable
Legal Requirements;

 

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements
(including, without limitation, all applicable environmental laws) and the terms
and condition of the applicable Management Agreement;

 

(I) such Casualty or Condemnation, as applicable, does not result in the
permanent loss of access to any material portion of the Individual Property or
the related Improvements;

 

-128-



--------------------------------------------------------------------------------

(J) Lender shall be reasonably satisfied that the projected Debt Service
Coverage Ratio for the affected Individual Property for the twelve (12) month
period beginning three (3) months after the completion of the Restoration, shall
be equal to or greater than the Debt Service Coverage Ratio for such Individual
Property for the twelve (12) full calendar months immediately prior to the
Closing Date;

 

(K) if the Net Proceeds or the cost of Restoration is reasonably anticipated by
Lender to exceed the Restoration Threshold Amount, Borrower shall deliver, or
cause to be delivered, to Lender a signed reasonably detailed initial budget
containing Borrower’s reasonable estimates of the cost of completing the
Restoration and shall furnish to Lender no less frequently than one time each
calendar month an updated budget prepared by Borrower containing all revisions
and refinements to such budget and the amounts incurred through the date of such
budget. Such initial budget and all subsequent budgets shall be reasonably
acceptable to Lender,

 

(L) the Net Proceeds received and reasonably estimated to be received together
with any cash or cash equivalent (including any Letter of Credit received by
Lender) deposited by Borrower with Lender are sufficient in Lender’s reasonable
discretion to cover the cost of the Restoration and uncompleted Replacements (to
the extent provided in the next sentence). If and to the extent that the
Restoration includes Replacements which were included in the Approved Annual
Budget for the year in which the Casualty or Condemnation occurred or which were
or would reasonably be expected to be included in the Approved Annual Budget for
the immediately following year in which the Casualty or Condemnation occurred,
then Borrower shall be given a credit for having made the actual expenditures
for such Replacements as and when such expenditures are made during the course
of Restoration;

 

(M)the applicable Management Agreement in effect as of the date of the
occurrence of such Casualty or Condemnation shall (1) remain in full force and
effect during the Restoration and shall not otherwise terminate as a result of
the fire, other casualty or the Restoration or (2) if terminated, shall have
been replaced with a Replacement Management Agreement with a Qualified Manager,
prior to the opening or reopening of the applicable Individual Property or any
portion thereof for business with the public;

 

(N) intentionally omitted; and

 

(O) the applicable Franchise Agreement remains in full force and effect during
the Restoration and following the completion of the Restoration.

 

-129-



--------------------------------------------------------------------------------

(ii) The Net Proceeds (or the proceeds of any cash or cash equivalents or of any
Letter of Credit if and when drawn upon, delivered pursuant to Section
6.4(b)(i)(L) hereof) shall be held by Lender in an interest-bearing Eligible
Account and shall bear interest at a money market rate selected by Lender
(provided, however, Borrower may instruct Lender to invest the Net Proceeds (or
such other proceeds) in Permitted Investments, provided, that, (A) such
investments are then regularly offered by Lender for accounts of this size,
category and type, (B) such investments are permitted by applicable Legal
Requirements, (C) no Event of Default shall have occurred and be continuing and
(D) all risks relating thereto shall be borne solely by Borrower) and, until
disbursed in accordance with the provisions of this Section 6.4(b), shall
constitute additional security for the Debt and other obligations under the Loan
Documents. The Net Proceeds (or such other proceeds) shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (1) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (2) there exist no notices of
pendency, stop orders, mechanic’s or materialmen’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever
(except for Liens being contested in good faith in accordance with the terms
hereof or Permitted Encumbrances) on the applicable Individual Property which
have not either been fully bonded to the satisfaction of Lender and discharged
of record or in the alternative fully insured to the satisfaction of Lender by
the title insurance company issuing the Title Insurance Policy for the
applicable Individual Property.

 

(iii) All plans and specifications (to the extent reasonably required by
Borrower) required in connection with a Restoration reasonably anticipated by
Lender to cost in excess of $1,000,000 shall be subject to prior review and
acceptance in all respects by Lender (which acceptance shall not be unreasonably
withheld, conditioned or delayed) and by an independent consulting engineer
selected by Lender and reasonably acceptable to Borrower (the “Casualty
Consultant”). Borrower may require the Casualty Consultant to execute reasonably
requested confidentiality agreements with respect to Borrower’s confidential
non-public information provided such agreements are customarily given for
similarly situated properties. Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen providing work and/or materials in excess of $500,000 in
connection with a Restoration, as well as the contracts under which they have
been engaged, shall be subject to prior review and acceptance by Lender and the
Casualty Consultant, such acceptance not to be unreasonably withheld,
conditioned or delayed and such acceptance shall be deemed given as to any
entity not disapproved within ten (10) Business Days after written request for
such acceptance. Any disapproval shall include the reason for such disapproval.
All reasonable out-of-pocket costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration including, without
limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s fees, shall be paid by Borrower.

 

-130-



--------------------------------------------------------------------------------

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed; provided, however, to the
extent that retainer fees and other advances paid or payable to contractors,
consultants and/or engineers constitute an approved loss by the applicable
insurance company or companies and Insurance Proceeds have been received with
respect to such fees, provided no Event of Default shall have occurred and be
continuing, Lender will permit such amounts to be paid or reimbursed to Borrower
from the Net Proceeds to the extent such Insurance Proceeds have actually been
received by Lender, without any such Casualty Retainage. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Individual Property have been obtained from all
appropriate governmental and quasi-governmental authorities, and Lender receives
evidence reasonably satisfactory to Lender that the costs of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialmen engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialmen
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract; the contractor, subcontractor or materialmen delivers
the lien waivers and evidence of payment in full of (subject to receipt of the
applicable Casualty Retainage) all sums due to the contractor, subcontractor or
materialmen as may be reasonably requested by Lender or by the title insurance
company issuing the Title Insurance Policy for the applicable Individual
Property, and Lender, upon its reasonable request, receives an endorsement to
such Title Insurance Policy insuring the continued priority of the Lien of the
related Mortgage and evidence of payment of any premium payable for such
endorsement. If required by Lender, the release of any such portion of the
Casualty Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialmen.

 

(v) Lender shall not be obligated to make disbursements of the Net Proceeds or
other proceeds more frequently than (A) once every seven (7) calendar days
during the first (30) calendar days following a Casualty or Condemnation, (B)
once every fourteen (14) calendar days during the next one hundred eighty (180)
calendar days and (C) once every thirty (30) calendar days thereafter.

 

(vi) If at any time the Net Proceeds (including a reasonable estimate of the
amount to be received as Restoration progresses) or the undisbursed balance
thereof shall not, in the reasonable opinion of Lender in consultation with the
Casualty Consultant, be

 

-131-



--------------------------------------------------------------------------------

sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration based upon the then current budget for the Restoration, Borrower
shall deposit funds sufficient to pay for the deficiency (the “Net Proceeds
Deficiency”) or a Letter of Credit in an amount equal to the Net Proceeds
Deficiency with Lender before any further disbursement of the Net Proceeds shall
be made. The Net Proceeds Deficiency deposited with Lender (or the proceeds of
any Letter of Credit delivered pursuant to the preceding sentence of this
Section 6.4(b)(vi) if and when drawn upon) shall be held by Lender and shall be
disbursed for costs actually incurred in connection with the Restoration on the
same conditions applicable to the disbursement of the Net Proceeds (or the
proceeds of any Letter of Credit delivered pursuant to Section 6.4(b)(i)
hereof), and until so disbursed pursuant to this Section 6.4(b) shall constitute
additional security for the Debt and other obligations under the Loan Documents.

 

(vii) The excess, if any, of the Net Proceeds (or cash or cash equivalent or any
Letter of Credit or proceeds thereof delivered pursuant to Section 6.4(b)(i))
and the remaining balance, if any, of the Net Proceeds Deficiency deposited with
Lender (or any Letter of Credit or proceeds thereof delivered pursuant to
Section 6.4(b)(vi) hereof) after the Casualty Consultant certifies to Lender
that the Restoration has been substantially completed in accordance with the
provisions of this Section 6.4(b), and the receipt by Lender of evidence
reasonably satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

 

(c) All Net Proceeds (or other sums or any Letter of Credit or proceeds thereof
delivered pursuant to Section 6.4(b)(i) hereof) not required (i) to be made
available for the Restoration or (ii) to be returned to Borrower as excess Net
Proceeds pursuant to Section 6.4(b)(vii) may be retained and applied by Lender
toward the payment of either (or both) (1) any then outstanding portion of the
Debt or (2) the principal balance of the Debt whether or not then due and
payable, in either case in such order, priority and proportions as Lender in its
sole discretion shall deem proper, or, at the sole discretion of Lender, the
same maybe paid, either in whole or in part, to Borrower for such purposes as
Lender shall approve in its sole discretion. If Lender shall receive and retain
Net Proceeds (or other sums or the proceeds of any Letter of Credit delivered
pursuant to Sections 6.4(b)(i) or (vi) hereof), the Lien of the Mortgages shall
be reduced only by the amount thereof received and retained by Lender and
actually applied by Lender in reduction of the Debt.

 

(d) Notwithstanding the provisions of this Section 6.4 to the contrary and
provided no Event of Default has occurred and is continuing, a portion of the
Net Proceeds not to exceed (i) $2,500,000 (in case of any Individual Property
that is a resort hotel, including, but not limited to, the El Con Individual
Property and the El San Juan Individual Property) and (ii) $1,000,000 (in case
of any other Individual Property) shall be made available to Borrower after
receipt thereof by Lender or Borrower, as applicable, to pay or reimburse
Borrower for any immediate and necessary repairs or other work required to be
made to the applicable Individual Property (A) to protect the health or safety
of any hotel guest or any of Borrower’s employees or agents or (B) to allow the
applicable Individual Property to operate as a hotel (collectively, the
“Emergency Repairs”) provided (1) Borrower provides written notice to Lender
that such

 

-132-



--------------------------------------------------------------------------------

casualty has occurred and Emergency Repairs are needed and Lender’s response is
required in twenty-four (24) hours; (2) Lender has approved such Emergency
Repairs in writing, which approval shall not be unreasonably withheld,
conditioned or delayed and such approval shall be deemed given if Lender shall
not have disapproved within 24 hours of such notice by Borrower (and any
non-approval by Lender shall state the reasons for such non-approval); and (3)
the Emergency Repairs are (x) substantially completed and paid for within twenty
(20) days after the occurrence of the Casualty and (y) completed in a good and
workman like manner and in compliance with all applicable Legal Requirements.

 

(e) In the event of foreclosure of the Mortgage with respect to any Individual
Property, or other transfer of title to any Individual Property in
extinguishment in whole or in part of the Debt all right, title and interest of
Borrower and Baltimore Owner in and to the Policies that are not blanket
Policies then in force concerning such Individual Property and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure or
Lender or other transferee in the event of such other transfer of title.

 

  VII. RESERVE FUNDS

 

Section 7.1. Required Repair Funds.

 

7.1.1 Deposits. Borrower and Baltimore Owner shall perform the repairs at the
Properties, as more particularly set forth on Schedule 7.1.1 hereto (such
repairs hereinafter collectively referred to as “Required Repairs”). Subject to
Unavoidable Delays, Borrower and Baltimore Owner shall complete the Required
Repairs within the time frames set forth on Schedule 7.1.1 hereto. It shall be
an Event of Default under this Agreement if subject to Unavoidable Delays,
Borrower and Baltimore Owner do not complete the Required Repairs at each
Individual Property by the required dates. Upon the occurrence of such an Event
of Default, Lender, at its option, may withdraw all Required Repair Funds from
the Required Repair Account and Lender may apply such funds either to completion
of the Required Repairs at one or more of the Properties or toward payment of
the Debt in such order, proportion and priority as Lender may determine in its
sole discretion. Lender’s right to withdraw and apply Required Repair Funds
shall be in addition to all other rights and remedies provided to Lender under
this Agreement and the other Loan Documents. On the Closing Date, Borrower and
Baltimore Owner shall deposit with Lender the amount for each Individual
Property set forth on such Schedule 7.1.1 hereto to perform the Required Repairs
for such Individual Property multiplied by one hundred twenty-five percent
(125%) (or a Letter of Credit in lieu thereof). Amounts so deposited with Lender
(or the proceeds of any Letter of Credit delivered in lieu thereof) shall be
held by Lender in accordance with Section 7.5 hereof. Amounts so deposited (and
the proceeds of any Letter of Credit delivered pursuant to this Section 7.1.1)
shall hereinafter be referred to as Borrower’s “Required Repair Fund” and the
account in which such amounts are held shall hereinafter be referred to as
Borrower’s “Required Repair Account.”

 

7.1.2 Release of Required Repair Funds. Lender shall disburse to Borrower and
Baltimore Owner the Required Repair Funds from the Required Repair Account from
time to time, but not more frequently than once in any thirty (30) day period,
upon satisfaction by Borrower and Baltimore Owner of each of the following
conditions: (a) Borrower and Baltimore Owner, as applicable, shall submit a
written request for payment to Lender at least thirty (30)

 

-133-



--------------------------------------------------------------------------------

days prior to the date on which Borrower and Baltimore Owner, as applicable,
request such payment be made and specifies the Required Repairs to be paid, (b)
on the date such request is received by Lender and on the date such payment is
to be made, no Event of Default shall exist and remain uncured, (c) Lender shall
have received an Officer’s Certificate (i) stating that all Required Repairs at
the applicable Individual Property to be funded by the requested disbursement
have been completed in good and workmanlike manner (or any materials to be
reimbursed by the requested disbursement are on site at the Individual Property
and are properly secured or in a bonded warehouse or have been installed in the
Individual Property) and in accordance with all applicable Legal Requirements,
such Officer’s Certificate to be accompanied by a copy of any license, permit or
other approval by any Governmental Authority required to commence and/or
complete the Required Repairs, (ii) identifying each Person that supplied
materials or labor in connection with the Required Repairs performed at such
Individual Property to be funded by the requested disbursement, and (iii)
stating that each such Person has been paid in full or will be paid in full upon
such disbursement (except for customary retainage), such Officer’s Certificate
to be accompanied by lien waivers or other evidence of payment satisfactory to
Lender from each Person receiving $50,000 or more in payment, (d) at Lender’s
option, a title search for such Individual Property indicating that such
Individual Property is free from all liens, claims and other encumbrances not
previously approved by Lender which are not Permitted Encumbrances, and (e)
Lender shall have received such other evidence as Lender shall reasonably
request that the Required Repairs at such Individual Property to be funded by
the requested disbursement have been completed (or any materials to be
reimbursed by the requested disbursement are on site at the Individual Property
and are properly secured or in a bonded warehouse or have been installed in the
Individual Property) and are paid for or will be paid upon such disbursement to
Borrower (except for customary retainage). Lender shall not be required to make
disbursements from the Required Repair Account with respect to any Individual
Property unless such requested disbursement is in an amount greater than $25,000
(or a lesser amount if the total amount in the Required Repair Account is less
than $25,000, in which case only one (1) disbursement of the amount remaining in
the account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.1.2 in all material
respects. Provided no Event of Default has occurred and is continuing, any funds
remaining in the Required Repairs Account after completion of all Required
Repairs and the delivery of evidence thereof in accordance with the terms and
conditions of this Agreement will be disbursed to Borrower or Baltimore Owner,
as applicable. In the event Borrower delivers a Letter of Credit to Lender in
lieu of depositing cash into the Required Repair Account, provided Borrower and
Baltimore Owner delivers evidence reasonably acceptable to Lender that certain
of the applicable Required Repairs have been completed in a good and
workman-like-manner and such Required Repairs have been paid for in full,
Borrower shall be permitted to deliver a replacement Letter of Credit in an
amount equal to 125% of the then remaining outstanding Required Repairs in
substitution for the Letter of Creditor previously delivered to Lender.

 

7.1.3 Repair Fund for Minority Properties. In addition and as a modification of
the provisions set forth in this Section 7.1 set forth above, Lender
acknowledges and agrees that the deposits to the Required Repair Fund for each
of the Minority Interest Properties shall be segregated and separated from the
deposits to the Required Repair Fund for all other Properties and disbursements
from the Required Repair Fund for each of the Minority

 

-134-



--------------------------------------------------------------------------------

Interest Properties shall only be made from the segregated deposits for such
Minority Interest Property and used only for such Minority Interest Property.

 

Section 7.2. Tax and Insurance Escrow Fund. (a) Borrower and Baltimore Owner
shall deposit with Lender on each Payment Date, in cash or cash equivalent
(including a Letter of Credit), (i) one-twelfth of the Taxes that Lender
estimates will be payable during the next ensuing twelve (12) months in order to
accumulate with Lender sufficient funds to pay all such Taxes at least thirty
(30) days prior to their respective due dates, and (ii) at the option of Lender,
if the liability or casualty Policy maintained by Borrower and Baltimore Owner
covering the Properties shall not constitute a blanket of Policy, one-twelfth of
the Insurance Premiums that Lender estimates will be payable for the renewal of
the coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies (such amounts,
together with the proceeds of any Letter of Credit delivered pursuant to this
Section 7.2, collectively, the “Tax and Insurance Escrow Fund”). The Tax and
Insurance Escrow Fund and the payment of the monthly Debt Service, shall be
added together and shall be paid as an aggregate sum by Borrower and Baltimore
Owner to Lender. Lender will apply the Tax and Insurance Escrow Fund to payments
of Taxes and Insurance Premiums required to be made by Borrower and Baltimore
Owner pursuant to Section 5.1.2 hereof and under the Mortgages. In making any
payment relating to the Tax and Insurance Escrow Fund, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof provided, however, Borrower and Baltimore Owner
shall have the right to contest the same in good faith and in accordance with
the provisions of the Loan Documents. If the amount of the Tax and Insurance
Escrow Fund shall exceed the amounts due for Taxes and Insurance Premiums
pursuant to Section 5.1.2 hereof, Lender shall, at Borrower’s and Baltimore
Owner’s option, return any excess to Borrower and Baltimore Owner or credit such
excess against future payments to be made to the Tax and Insurance Escrow Fund.
Any amount remaining in the Tax and Insurance Escrow Fund after the Debt has
been paid in full shall be returned to Borrower and Baltimore Owner. Any amount
remaining in the Tax Insurance Escrow Fund allocable to an Individual Property
being released in accordance with the provisions hereof shall be returned to the
Individual Borrower or Baltimore Owner whose Individual Property is being
released. In allocating such excess, Lender may deal with the Person shown on
the records of Lender to be the owner of the Properties. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not, or will not
be, sufficient to pay Taxes and Insurance Premiums by the dates set forth in the
first sentence of this Section 7.2, Lender shall notify Borrower and Baltimore
Owner of such determination and Borrower and Baltimore Owner shall increase its
monthly payments (or deliver a Letter of Credit in the amount of such increase)
by the amount that Lender estimates is sufficient to make up the deficiency at
least thirty (30) days prior to the due date of the Taxes and/or thirty (30)
days prior to expiration of the Policies, as the case may be.

 

(b) In addition and as a modification of the provisions set forth above in this
Section 7.2, Lender acknowledges and agrees that the deposits to Tax and
Insurance Escrow Fund for each of the Minority Properties shall be segregated
and separated from the deposits to Tax and Insurance Escrow Fund for all other
Properties and disbursements from the Tax and

 

-135-



--------------------------------------------------------------------------------

Insurance Escrow Fund for each of the Minority Interest Properties shall only be
made from the segregated deposits for such Minority Interest Property and used
only for such Minority Interest Property.

 

Section 7.3. Replacements and Replacement Reserve.

 

7.3.1 Replacement Reserve Fund. (a) Borrower and Baltimore Owner shall be
required, on each Payment Date, to make a payment (or, in lieu of such payment,
deliver a Letter of Credit) into an escrow account to accumulate funds to be
drawn upon for costs incurred in connection with Replacements at the Properties.
Amounts so deposited (or the proceeds of such Letter of Credit) shall
hereinafter be referred to as Borrower’s “Replacement Reserve Fund” and the
account in which such amounts (or proceeds) are held shall hereinafter be
referred to as Borrower’s “Replacement Reserve Account.” The monthly deposit
(the “Replacement Reserve Monthly Deposit”) shall be equal to the positive
amount, if any, obtained by subtracting (a) the actual amount (the “Actual
Amount”) incurred by Borrower or Baltimore Owner for Replacements at the
Properties during the month which is two (2) months prior to the month in which
the applicable Replacement Reserve Monthly Deposit is due (the “Applicable
Month”) from (b) the Gross Income from Operations from the Properties during the
Applicable Month multiplied by four percent (4.0%) (or, in the case of casino
revenues, one percent (1.0%) of Net Wins) (the amount determined pursuant to
clause (b), the “Required Monthly Expenditure”). Borrower and Baltimore Owner
shall have broad discretion to use the Replacement Reserve Fund for legitimate
Replacements at the Properties (including furnishings, fixtures and equipment in
the guest rooms, hallways, lobbies, restaurants, lounges, meeting and banquet
rooms, casinos, parking facilities and other public areas), provided that each
Individual Borrower or Baltimore Owner shall spend not less than two percent
(2%) of the Gross Income from Operations attributable to its Individual Property
(or, in the case of casino revenues, one percent (1.0%) of Net Wins) for
Replacements at such Individual Property. Notwithstanding the foregoing
flexibility to allocate the Replacement Reserve Fund among the Properties, upon
the sale of any Individual Property, Borrower and Baltimore Owner shall use a
portion of the applicable sale proceeds to make a payment into the Replacement
Reserve Account, in an amount equal to the excess, if any, of (i) the aggregate
Actual Amount spent for such sold Individual Property from the date of this
Agreement until the time of such sale less (ii) the aggregate Required Monthly
Expenditures of such sold Individual Property during the same period, provided
that such payment into the Replacement Reserve Account shall only be required in
the event and to the extent that the aggregate Actual Amount for Replacements at
any Individual Property (other than such sold Individual Property or an
Individual Property theretofore released pursuant to the provisions of Section
2.5 or 2.8 hereof) is less than the aggregate Required Monthly Expenditures of
such Individual property during the corresponding period.

 

(b) In the event that any Individual Property is released from the Lien of its
related Mortgage, any amount held in the Replacement Reserve Account and
allocated to such Individual Property shall be released to the applicable
Individual Borrower or Baltimore Owner. Borrower and Baltimore Owner covenant
and agree to provide Lender evidence reasonably acceptable to Lender, within
thirty (30) days after the start of each calendar month, of the Actual Amount
for each Individual Property for the immediately preceding calendar month
period. (For example, with respect to the Replacement Reserve Monthly Deposit
payable on the Payment

 

-136-



--------------------------------------------------------------------------------

Date in June, Borrower and Baltimore Owner shall provide Lender evidence of the
Actual Amount for the month of April (the “Subject Month”) by May 30th.) In the
event the Actual Amount spent by Borrower and Baltimore Owner in any given
Subject Month exceeds the Required Monthly Expenditure (such amount, the
“Excess”), Borrower and Baltimore Owner may request payment or reimbursement
from the Replacement Reserve Account (or may request a reduction in the amount
of any Letter of Credit delivered to Lender in lieu of a cash deposit to the
Replacement Reserve Account) for the Excess, up to the amount of funds on
deposit in the Replacement Reserve Account (or the undrawn balance of all
Letters of Credit delivered pursuant to Section 7.3.1); provided, however, at no
time shall Borrower or Baltimore Owner be entitled to receive funds (or reduce
the amount of any Letter of Credit) in excess of the Actual Amount for the
applicable Subject Month. To the extent the Replacement Reserve Account has no
funds on deposit or there are no outstanding Letters of Credit or the aggregate
amount of such funds and the undrawn balance of outstanding Letters of Credit is
less than the amount of the Excess, Borrower and Baltimore Owner will be
permitted to carry forward the amount of the Excess that was not paid or
reimbursed (such amount, the “Shortfall”) as a credit against future Replacement
Reserve Monthly Deposits until the Shortfall is exhausted. In other words,
Borrower and Baltimore Owner shall be reimbursed for the cost of Replacements
relating to any Individual Property first by reduction of the current month’s
Replacement Reserve Monthly Deposit, second from any funds on deposit in the
Replacement Reserve Account (and by reductions in the amount of Letters of
Credit delivered to Lender in lieu of cash deposits) (using first the funds and
then reductions in the Letters of Credit), and third as an ongoing credit toward
future months’ required Replacement Reserve Monthly Deposits until Borrower and
Baltimore Owner has been fully reimbursed for the cost of all Replacements from
the beginning of the first Subject Month to date.

 

7.3.2 Disbursements from Replacement Reserve Account. (a) Lender shall make
disbursements from the Replacement Reserve Account to pay Borrower and Baltimore
Owner only for the costs of the Replacements.

 

(b) Lender shall, upon written request from Borrower and Baltimore Owner and
satisfaction of the requirements set forth in this Section 7.3.2, disburse to
Borrower and Baltimore Owner amounts from the Replacement Reserve Account
necessary to pay for the actual approved costs of Replacements or to reimburse
Borrower and Baltimore Owner therefor, upon completion of such Replacements (or,
upon requests for deposits or partial completion in the case of Replacements
made pursuant to Section 7.3.2(e) hereof) as determined by Lender. In no event
shall Lender be obligated to disburse funds from the Replacement Reserve Account
if a Default or an Event of Default exists.

 

(c) Each request for disbursement from the Replacement Reserve Account shall be
in a form reasonably specified or approved by Lender and shall specify (i) the
specific Replacements spent by Borrower and Baltimore Owner for which the
disbursement is requested, (ii) the quantity and price of each item purchased,
if the Replacement includes the purchase or replacement of specific items, (iii)
the price of all materials (grouped by type or category) used in any Replacement
other than the purchase or replacement of specific items, and (iv) the cost of
all contracted labor or other services applicable to each Replacement for which
such request for disbursement is made. With each request Borrower and Baltimore
Owner shall certify that all Replacements have been made in accordance with all
applicable Legal Requirements of any

 

-137-



--------------------------------------------------------------------------------

Governmental Authority having jurisdiction over the applicable Individual
Property to which Replacements are being provided. Each request for disbursement
shall include copies of invoices for all items or materials purchased and all
contracted labor or services provided and for all deposits for items or
materials or labor or services being purchased and, unless Lender has agreed to
issue joint checks as described below in connection with a particular
Replacement, each request shall include evidence reasonably satisfactory to
Lender of payment of all such amounts. Except as provided in Section 7.3.2(e)
hereof, each request for disbursement from the Replacement Reserve Account shall
be made only after completion of the Replacement for which disbursement is
requested. Borrower shall provide Lender evidence of completion of the subject
Replacement satisfactory to Lender in its reasonable judgment.

 

(d) Borrower and Baltimore Owner shall pay all invoices in connection with the
Replacements with respect to which a disbursement is requested (i) prior to
submitting such request for disbursement from the Replacement Reserve Account or
(ii) with funds received from the applicable disbursement from the Replacement
Reserve Account, or, at the request of Borrower and Baltimore Owner, Lender will
issue joint checks, payable to Borrower (or Baltimore Owner, as applicable) and
the contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of payments in
an amount equal to or greater than $50,000 made by joint check, Lender may
require a waiver of lien from each Person receiving payment prior to Lender’s
disbursement from the Replacement Reserve Account. In addition, as a condition
to any disbursement, Lender may require Borrower and Baltimore Owner to obtain
lien waivers from each contractor, supplier, materialman, mechanic or
subcontractor who receives payment in an amount equal to or greater than $50,000
for completion of its work or delivery of its materials. Any lien waiver
delivered hereunder shall conform to the requirements of applicable law and
shall cover all work performed and materials supplied for the applicable
Individual Property by that contractor, supplier, subcontractor, mechanic or
materialman through the date covered by the current reimbursement request (or,
in the event that payment to such contractor, supplier, subcontractor, mechanic
or materialmen is to be made by a joint check or from funds received by Borrower
from disbursements from the Replacement Reserve Account, the release of lien
shall be effective through the date covered by the previous release of funds
request).

 

(e) If (i) the cost of a Replacement exceeds $50,000, and (ii) the contractor
performing such Replacement requires a deposit or periodic payments pursuant to
terms of a written contract, a request for reimbursement from the Replacement
Reserve Account may be made for such deposit or after completion of a portion of
the work under such contract; provided (A) such contract requires such deposit
or payment upon completion of such portion of the work, (B) the materials for
which the request (other than a request for a deposit) is made are on site at
the applicable Individual Property and are properly secured or are in bonded
warehouse or have been installed in such Individual Property, (C) all other
conditions in this Agreement applicable to disbursement have been satisfied, and
(D) if required by Lender, each contractor or subcontractor receiving payments
under such contract shall provide a waiver of lien with respect to amounts which
have been paid to that contractor or subcontractor.

 

(f) Neither Borrower nor Baltimore Owner shall make a request for disbursement
from the Replacement Reserve Account more frequently than once in any thirty

 

-138-



--------------------------------------------------------------------------------

(30) day period and (except in connection with the final disbursement) the total
cost of all Replacements in any request shall not be less than $25,000.

 

7.3.3 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower nor
Baltimore Owner from their obligation to fulfill all applicable preservation and
maintenance covenants in the Loan Documents.

 

7.3.4 Repair Funds for Minority Properties. In addition and as a modification of
the provisions set forth above in this Section 7.3, Lender acknowledges and
agrees that the deposits to the Replacement Reserve Fund for each of the
Minority Interest Properties shall be segregated and separated from the deposits
to Replacement Reserve Fund for all other Properties and disbursements from the
Replacement Reserve Fund for each of the Minority Interest Properties shall only
be made from the segregated deposits for such Minority Interest Property and
used only for such Minority Interest Property.

 

Section 7.4. Ground Lease Escrow Fund. On the Closing Date, Borrower or
Baltimore Owner shall deposit with Lender, in cash or cash equivalent (including
a Letter of Credit), the Ground Rent which may be due during the month
immediately following the month in which the Closing Date occurs (the “Initial
Ground Lease Escrow Deposit”). Thereafter, on each Payment Date occurring during
a Cash Sweep Period, Borrower or Baltimore Owner shall deposit with Lender, in
cash or cash equivalent (including a Letter of Credit), the Ground Rent which
may be due during the following month in order to accumulate with Lender
sufficient funds to pay such Ground Rent at least ten (10) Business Days prior
to the date due (said amount, together with the Initial Ground Lease Escrow
Deposit or the Subsequent Ground Lease Escrow Deposit, as applicable, and the
proceeds of any Letter of Credit delivered pursuant to this Section 7.4,
collectively, the “Ground Lease Escrow Fund”). During any period in which Ground
Rent is being escrowed on a monthly basis pursuant to this Section 7.4, Lender
will apply the Ground Lease Escrow Fund to payments of the Ground Rent. Upon a
Cash Sweep Cure, Borrower or Baltimore Owner shall deposit with Lender in cash
or cash equivalent (including a Letter of Credit) to the extent necessary to
achieve a balance in the Ground Lease Escrow Fund equal to the Ground Rent which
may be due during the month immediately following the month in which monthly
escrows are discontinued (the amount then remaining in the Ground Lease Escrow
Fund after giving effect to such deposit, the “Subsequent Ground Lease Escrow
Deposit”). If the amount of the Ground Lease Escrow Fund (excluding the Initial
Ground Lease Escrow Deposit or the Subsequent Ground Lease Escrow Deposit, as
applicable) shall exceed the amounts due for Ground Rent, Lender shall, at the
option of Borrower or Baltimore Owner, return any excess to Borrower or
Baltimore Owner or credit such excess against future payments to be made to the
Ground Lease Escrow Fund. Any amount remaining in the Ground Lease Escrow Fund
after the Debt has been paid in full or the Individual Property subject to the
Ground Lease has been released shall be returned to Borrower (or Baltimore
Owner, as applicable). In allocating such excess, Lender may deal with the
Person shown on the records of Lender to be the owner of the applicable
Individual Property. If at any time during a Cash Sweep Period, Lender
reasonably determines that the Ground Lease Escrow Fund (excluding the Initial
Ground Lease Escrow Deposit or the Subsequent Ground Lease Escrow Deposit, as
applicable) is not, or will not be, sufficient to pay the Ground Rent by the
date set forth in the second sentence of this Section 7.4, Lender shall notify
Borrower of such

 

-139-



--------------------------------------------------------------------------------

determination and Borrower or Baltimore Owner shall increase its monthly payment
(or deliver a Letter of Credit in the amount of such increase) by the amount
that Lender estimates is sufficient to make up the deficiency at least ten (10)
Business Days prior to the due date of the Ground Rent.

 

Section 7.5. Reserve Funds, Generally. (a) Borrower and Baltimore Owner grant to
Lender a first-priority perfected security interest in each of the Reserve Funds
and any and all monies now or hereafter deposited in each Reserve Fund as
additional security for payment of the Debt. Until expended or applied in
accordance herewith, the Reserve Funds shall constitute additional security for
the Debt. Upon the occurrence and during a continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in any or all of the Reserve Funds to the
payment of the Debt in any order in its sole discretion. The Reserve Funds shall
not constitute trust funds and may be commingled with other monies held by
Lender.

 

(b) Neither Borrower nor Baltimore Owner shall, without obtaining the prior
consent of Lender, further pledge, assign or grant any security interest in any
Reserve Fund or the monies deposited therein or permit any lien or encumbrance
to attach thereto, or any levy to be made thereon, or any UCC-1 Financing
Statements, except those naming Lender as the secured party, to be filed with
respect thereto.

 

(c) The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate reasonably selected by Lender. All interest or
other earnings on a Reserve Fund shall be added to and become a part of such
Reserve Fund and shall be disbursed in the same manner as other monies deposited
in such Reserve Fund. Borrower and Baltimore Owner shall have the right to
direct Lender to invest sums on deposit in the Eligible Account in Permitted
Investments, provided (i) such investments are then regularly offered by Lender
for accounts of this size, category and type, (ii) such investments are
permitted by applicable Legal Requirements, (iii) the maturity date of the
Permitted Investment is not later than the date on which the applicable Reserve
Fund is required for payment of an obligation for which such Reserve Fund was
created, and (iv) no Event of Default shall have occurred and be continuing.
Borrower and Baltimore Owner shall be responsible for payment of any federal,
state or local income or other tax applicable to the interest or income earned
on the Reserve Funds. No other investments of the sums on deposit in the Reserve
Funds shall be permitted except as set forth in this Section 7.5. Borrower and
Baltimore Owner shall bear all reasonable costs associated with the investment
of the sums in the account in Permitted Investments. Such costs shall be
deducted from the income or earnings on such investment, if any, and to the
extent such income or earnings shall not be sufficient to pay such costs, such
costs shall be paid by Borrower and Baltimore Owner promptly on demand by
Lender. Lender shall have no liability for the rate of return earned or losses
incurred on the investment of the sums in Permitted Investments (it being
understood and agreed that all risks relating thereto shall be borne solely by
Borrower and Baltimore Owner), except for Lender’s or its agents or employees’
gross negligence, bad faith, fraud, illegal acts or willful misconduct.

 

(d) Borrower and Baltimore Owner shall indemnify Lender and hold Lender harmless
from and against any and all actions, suits, claims, demands, liabilities,
losses, damages, obligations and costs and expenses (including litigation costs
and reasonable attorneys

 

-140-



--------------------------------------------------------------------------------

fees and expenses) arising from or in any way connected with the Reserve Funds
or the performance of the obligations for which the Reserve Funds were
established except if they arise from Lender’s or its agents’ or employees’
gross negligence, bad faith fraud, illegal acts or willful misconduct. Borrower
and Baltimore Owner shall assign to Lender all rights and claims Borrower and
Baltimore Owner may have against all Persons supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.

 

(e) (i) Each Letter of Credit delivered under this Agreement shall be additional
security for the payment of the Debt. Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to apply all or any part thereof to the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to payment of the Debt in such order, proportion or
priority as Lender may determine. Lender’s right to draw on any Letter of Credit
and apply the proceeds thereof in accordance with this Section 7.5(e) shall be
in addition to all other rights and remedies provided to Lender under the Loan
Documents.

 

(ii) In addition to any other right Lender may have to draw upon a Letter of
Credit pursuant to the terms and conditions of this Agreement, Lender shall have
the additional right to draw in full any Letter of Credit: (A) with respect to
any evergreen Letter of Credit, if Lender has received a notice from the issuing
bank that the Letter of Credit will not be renewed and a substitute Letter of
Credit or cash or other cash equivalent is not provided at least thirty (30)
days prior to the date on which the outstanding Letter of Credit is scheduled to
expire; (B) with respect to any Letter of Credit with a stated expiration date,
if Lender has not received a notice from the issuing bank that it has renewed
the Letter of Credit at least thirty (30) days prior to the date on which such
Letter of Credit is scheduled to expire and an extension of such Letter of
Credit or a substitute Letter of Credit or cash or other cash equivalent is not
provided at least thirty (30) days prior to the date on which the outstanding
Letter of Credit is scheduled to expire; (C) upon receipt of notice from the
issuing bank that the Letter of Credit will be terminated (except if the
termination of such Letter of Credit is permitted pursuant to the terms and
conditions of this Agreement or a substitute Letter of Credit is provided); or
(D) if Lender has received notice that the bank issuing the Letter of Credit
shall cease to be an Eligible Institution and within ten (10) Business Days
after Lender notifies Borrower in writing of such circumstance, Borrower and
Baltimore Owner shall fail to deliver to Lender a substitute Letter of Credit or
cash or other cash equivalent issued by an Eligible Institution. Notwithstanding
anything to the contrary contained in the above, Lender is not obligated to draw
any Letter of Credit upon the happening of an event specified in (A), (B), (C)
or (D) above and shall not be liable for any losses sustained by Borrower and
Baltimore Owner due to the insolvency of the bank issuing the Letter of Credit
if Lender has not drawn the Letter of Credit.

 

(f) In the event that a Minority Interest Property becomes a Non-Minority
Property, any Reserve Fund (or portion thereof) attributable to such Individual
Property shall thereafter be deemed to constitute a Reserve Fund (or portion
thereof) attributable to a Non-Minority Property.

 

-141-



--------------------------------------------------------------------------------

  VIII.  DEFAULTS

 

Section 8.1. Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

 

(i) if (A) any monthly installment of principal and/or interest due under the
Loan Documents or monthly deposit to the Ground Lease Escrow Fund, the
Replacement Reserve Fund or the Tax and Insurance Escrow Fund is not paid in
full on or before the date on which it is due, or (B) the payment due on the
Maturity Date is not paid when due;

 

(ii) if any of the Taxes or Other Charges are not paid when the same are due and
payable, subject to the provisions of Section 5.1.2 hereof;

 

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request if and as
required pursuant to the provisions hereof;

 

(iv) if any Individual Borrower or Baltimore Owner Transfers or otherwise
encumbers any portion of any Individual Property without Lender’s prior consent
in violation of the provisions of this Agreement or Article 6 of the applicable
Mortgage;

 

(v) if any representation or warranty made by any Individual Borrower or
Baltimore Owner herein or in any other Loan Document, or in any report,
certificate, financial statement or other instrument, agreement or document
furnished to Lender shall have been false or misleading in any material respect
as of the date the representation or warranty was made; provided, however, that
if such Individual Borrower or Baltimore Owner did not have actual knowledge at
the time of representation or warranty that such representation or warranty was
false or misleading in any material respect and the same is susceptible of being
cured, the same shall be an Event of Default hereunder only if the same is not
cured within thirty (30) days after written notice to Borrower and Baltimore
Owner from Lender;

 

(vi) if any Individual Borrower, Guarantor, Principal or Baltimore Owner shall
make an assignment for the benefit of creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for any Individual
Borrower, Guarantor, Principal or Baltimore Owner or if any Individual Borrower,
Guarantor, Principal or Baltimore Owner shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, any Individual
Borrower, Guarantor, Principal or Baltimore Owner, or if any proceeding for the
dissolution or liquidation of any Individual Borrower, Guarantor, Principal or
Baltimore Owner shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
such Individual Borrower, Guarantor, Principal or Baltimore Owner, upon the same
not being discharged, stayed or dismissed within sixty (60) days;

 

-142-



--------------------------------------------------------------------------------

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

(ix) if Borrower or Baltimore Owner breaches any covenant contained in Section
4.1.30 hereof provided, however, such violation or breach shall not constitute
an Event of Default in the event that (1) such violation or breach is not
knowing and intentional, (2) such violation or breach is immaterial, (3) such
violation or breach shall be remedied within a timely manner and (4) within
fifteen (15) Business Days of the request of Lender, Borrower or Baltimore
Owner, as applicable, delivers to Lender an Additional Insolvency Opinion, or a
modification of the Insolvency Opinion, to the effect that such breach or
violation shall not change the opinions rendered in the Insolvency Opinion,
which opinion or modification and any counsel delivering such opinion or
modification shall be acceptable to Lender in its reasonable discretion;

 

(x) with respect to any term, covenant or provision set forth herein or any
other Loan Document which specifically contains a notice requirement or grace
period, if Borrower or Baltimore Owner shall be in default under such term,
covenant or condition after the giving of such notice or the expiration of such
grace period;

 

(xi) if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;

 

(xii) if a material default has occurred and continues beyond any applicable
notice and cure period under any Management Agreement (or any Replacement
Management Agreement) and if such default permits Manager (or Qualified
Franchisor) to terminate or cancel such Management Agreement (or such
Replacement Management Agreement);

 

(xiii) if a material default has occurred and continues beyond any applicable
notice and cure period under any Franchise Agreement (including any Replacement
Franchise Agreement, as applicable) and if such default permits Franchisor
(including any Qualified Franchisor, as applicable), to terminate or cancel such
Franchise Agreement (including any Replacement Franchise Agreement, as
applicable);

 

(xiv) if any Individual Borrower or Baltimore Owner ceases to do business as a
hotel or resort at its Individual Property or terminates such business for any
reason whatsoever (other than temporary cessation in connection with a
Restoration of such Individual Property following a Casualty or Condemnation or
due to an event or cause described in the definition of the term “Unavoidable
Delay”);

 

(xv) If (A) a breach or default by El Con Borrower in any material respect under
any condition or obligation contained in the Ground Lease is not cured within
any applicable cure period provided therein, (B) there occurs any event or
condition that gives Ground Lessor a right to terminate or cancel the Ground
Lease, (C) the leasehold estate of El Con Borrower under the Ground Lease shall
be surrendered or the Ground Lease

 

-143-



--------------------------------------------------------------------------------

shall be terminated or cancelled for any reason or under any circumstances
whatsoever, or (D) any of the material terms, covenants or conditions of the
Ground Lease shall in any manner be modified, changed, supplemented, altered, or
amended without the prior written consent of Lender except as may be expressly
permitted hereunder;

 

(xvi) if Borrower or Baltimore Owner fails to comply with the covenants as to
Prescribed Laws set forth in Section 5.1.1 hereof;

 

(xvii) if Borrower or Baltimore Owner shall continue to be in Default under any
of the other terms, covenants or conditions of this Agreement or any other Loan
Document not specified in clauses (i) to (xvi) above, for ten (10) days after
notice to Borrower and Baltimore Owner from Lender, in the case of any Default
which can be cured by the payment of a sum of money, or for thirty (30) days
after notice from Lender in the case of any other Default; provided, however,
that if such non-monetary Default is susceptible of cure but cannot reasonably
be cured within such thirty (30) day period and provided further that Borrower
and/or Baltimore Owner, as applicable, shall have commenced to cure such Default
within such thirty (30) day period and thereafter diligently and expeditiously
proceeds to cure the same, such thirty (30) day period shall be extended for
such time as is reasonably necessary for Borrower and/or Baltimore Owner, as
applicable, in the exercise of due diligence to cure such Default, such
additional period not to exceed an additional ninety (90) days; or

 

(xviii) if any other event shall occur or condition shall exist, if the effect
of such event or condition is to accelerate the maturity of any portion of the
Debt or to permit Lender to accelerate the maturity of all or any portion of the
Debt under this Agreement or any other Loan Document.

 

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi), (vii) or (viii) above) and
at any time thereafter, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and Baltimore Owner
and in and to any or all of the Properties, including, without limitation,
declaring the Debt to be immediately due and payable, and Lender may enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrower, Baltimore Owner and any or all of the Properties, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in clauses (vi), (vii) or (viii) above, the
Debt and all other obligations of Borrower and Baltimore Owner hereunder and
under the other Loan Documents shall immediately and automatically become due
and payable, without notice or demand, and Borrower and Baltimore Owner hereby
expressly waives any such notice or demand, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

 

(c) If an Event of Default occurs, an Individual Borrower or Baltimore Owner
owning such Individual Property may obtain a release of such Minority Interest
Property notwithstanding the existence or continuance of such Event of Default
by payment only of the Debt attributable to such Minority Interest Property due
and payable at the time of such payment,

 

-144-



--------------------------------------------------------------------------------

subject to compliance with the terms set forth in Section 2.4.3 and clauses
(b)(i), (b)(ii), (d), (e) and (f) of Section 2.5.1. If Borrower exercises this
right in accordance with the terms and provisions contained herein, such Event
of Default shall be cured as a result of Borrower’s exercise of the release only
with respect to such Minority Interest Property.

 

Section 8.2. Remedies. (a) Upon the occurrence and during the continuance of an
Event of Default, all or any one or more of the rights, powers, privileges and
other remedies available to Lender against Borrower and Baltimore Owner under
this Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Borrower and Baltimore Owner or at law or in equity may be
exercised by Lender at any time and from time to time, whether or not all or any
of the Debt shall be declared due and payable, and whether or not Lender shall
have commenced any foreclosure proceeding or other action for the enforcement of
its rights and remedies under any of the Loan Documents with respect to any or
all of the Properties. Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singularly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing to the extent Borrower and
Baltimore Owner may lawfully do so under Applicable Law, Borrower and Baltimore
Owner agree that if an Event of Default is continuing (i) Lender is not subject
to any “one action” or “election of remedies” law or rule, and (ii) all liens
and other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Properties and each Mortgage has been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Debt or the Debt has been paid in full.

 

(b) With respect to Borrower, Baltimore Owner and the Properties, nothing
contained herein or in any other Loan Document shall be construed as requiring
Lender to resort to any Individual Property for the satisfaction of any of the
Debt in preference or priority to any other Individual Property, and Lender may
seek satisfaction out of all of the Properties or any part thereof, in its
absolute discretion in respect of the Debt. In addition, Lender shall have the
right from time to time to partially foreclose the Mortgages in any manner and
for any amounts secured by the Mortgages then due and payable as determined by
Lender in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrower or Baltimore Owner default beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose one or more of the Mortgages to
recover such delinquent payments, or (ii) in the event Lender elects to
accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose one or more of the Mortgages to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by one or more of the Mortgages as Lender may elect. Notwithstanding one
or more partial foreclosures, the Properties shall remain subject to the
Mortgages to secure payment of sums secured by the Mortgages and not previously
recovered.

 

(c) Upon the occurrence and during the continuation of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes

 

-145-



--------------------------------------------------------------------------------

of evidencing and enforcing its rights and remedies provided hereunder. Borrower
and Baltimore Owner shall execute and deliver to Lender from time to time,
promptly after the request of Lender, a severance agreement and such other
documents as Lender shall reasonably request in order to effect the severance
described in the preceding sentence, all in form and substance reasonably
satisfactory to Lender. Borrower and Baltimore Owner hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower and Baltimore Owner
ratifying all that its said attorney shall lawfully do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) Business Days after written notice has been given to
Borrower by Lender of Lender’s intent to exercise its rights under such power.
Neither Borrower nor Baltimore Owner shall be obligated to pay any costs or
expenses (other than its own attorneys fees) incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents, and
(ii) the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower and Baltimore Owner only as of the Closing Date.

 

(d) Remedies Cumulative; Waivers. Upon the occurrence and during the
continuation of an Event of Default, the rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower and/or Baltimore Owner
pursuant to this Agreement or the other Loan Documents, or existing at law or in
equity or otherwise. Lender’s rights, powers and remedies may be pursued
singularly, concurrently or otherwise, at such time and in such order as Lender
may determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower and/or Baltimore Owner shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower and/or Baltimore Owner or to
impair any remedy, right or power consequent thereon.

 

(e) Upon the occurrence and during the continuation of an Event of Default,
Lender may, but without any obligation to do so and without notice to or demand
on Borrower and/or Baltimore Owner and without releasing Borrower and Baltimore
Owner from any obligation hereunder or being deemed to have cured any Event of
Default hereunder, make, do or perform any obligation of Borrower and Baltimore
Owner hereunder in such manner and to such extent as Lender may deem necessary.
All such costs and expenses incurred by Lender in remedying such Event of
Default or such failed payment or act shall bear interest at the Default Rate,
for the period after such cost or expense was incurred until the date of payment
to Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefor.

 

-146-



--------------------------------------------------------------------------------

  IX. SPECIAL PROVISIONS

 

Section 9.1. Sale of Notes and Securitization.

 

9.1.1 General. Borrower and Baltimore Owner acknowledge and agree that the
Lender may sell, in one or more transactions, all or any portion of the Loan and
the Loan Documents, or issue one or more participations therein, or consummate
one or more private securitizations of rated single- or multi-class securities
(the “Securities”) secured by or evidencing ownership interests in all or any
portion of the Loan and the Loan Documents or a pool of assets that include the
Loan and the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”). At the request of Lender, and to the extent
not already required to be provided by or on behalf of Borrower and Baltimore
Owner under this Agreement, Borrower and Baltimore Owner shall use reasonable
efforts to assist Lender in such Securitization and to provide information not
in the possession of Lender or which may be reasonably required by Lender in
order to satisfy the market standards to which Lender customarily adheres or
which may be reasonably required by prospective investors and/or the Rating
Agencies in connection with any such Securitization including, without
limitation, to:

 

(a) provide additional and/or updated Provided Information to the extent
available to Borrower and Baltimore Owner or within their commercially
reasonable control to deliver;

 

(b) assist in preparing descriptive materials for presentations to any or all of
the Rating Agencies, and work with, third-party service providers engaged to
obtain, collect, and deliver information reasonably requested or reasonably
required by Lender, prospective investors or the Rating Agencies;

 

(c) deliver (i) updated opinions of counsel as to non-consolidation, due
execution and enforceability with respect to Borrower, Baltimore Owner,
Guarantor, Principal and their respective Affiliates and the Loan Documents, and
(ii) revised organizational documents for Borrower and/or Baltimore Owner, which
counsel opinions and organizational documents shall be reasonably satisfactory
to Lender, and the Rating Agencies;

 

(d) if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Properties, which
estoppel letters, subordination agreements or other agreements shall be
reasonably satisfactory to Lender, and the Rating Agencies;

 

(e) make such representations and warranties as of the closing date of the
Securitization with respect to the Properties, Borrower, Baltimore Owner,
Guarantor, Principal including the representations and warranties made in the
Loan Documents consistent with the facts covered by such representations and
warranties as they exist on the date thereof;

 

(f) if requested by Lender, review any information regarding the Properties,
Borrower, Baltimore Owner, Guarantor, Principal, Manager, Franchisor and the
Loan which is contained in a preliminary or final private placement memorandum,
(including any amendment

 

-147-



--------------------------------------------------------------------------------

or supplement to either thereof), or other disclosure document to be used by
Lender or any affiliate thereof; and

 

(g) supply to Lender such documentation, financial statements and reports in
form and substance required in order to comply with any securities laws
applicable to a private offering of securities to the extent available to
Borrower and Baltimore Owner.

 

9.1.2 Loan Components. Borrower and Baltimore Owner covenant and agree that in
connection with any Securitization of the Loan, upon Lender’s request Borrower
shall deliver one or more new component notes to replace the original note or
modify the original note to reflect multiple components of the Loan (and such
new notes or modified note shall have the same weighted average spread as the
original note, but the weighted average spread may subsequently change due to
involuntary prepayments or if an Event of Default shall occur), and modify the
Cash Management Agreement and/or resize the Interest Rate Cap Agreement with
respect to the newly created components such that the pricing and marketability
of the Securities and the size of each class of Securities and the rating
assigned to each such class by the Rating Agencies shall provide the most
favorable rating levels and achieve the optimum bond execution for the Loan.

 

9.1.3 Mezzanine Loans. Notwithstanding the provisions of Section 9.1 to the
contrary, Borrower and Baltimore Owner covenant and agree that after the Closing
Date and prior to a Securitization, Lender shall have the right to create one or
more additional mezzanine loans (each, a “New Mezzanine Loan”), to establish
different interest rates and to reallocate the principal balances (including,
without limitation, the reallocation of the Release Amounts on a pro rata basis)
of each of the Loan, the Mezzanine Loan and any New Mezzanine Loan(s) amongst
each other and to require the payment of the Loan, the Mezzanine Loan and any
New Mezzanine Loan(s) in such order of priority as may be designated by Lender;
provided, that in no event shall the weighted average spread of the Loan, the
Mezzanine Loan and any New Mezzanine Loan(s) following any such reallocation or
modification change from the weighted average spread for all in effect
immediately preceding such reallocation, modification or creation of any New
Mezzanine Loan(s) (but the weighted average spread may subsequently change due
to involuntary prepayments or if an Event of Default shall occur). Borrower and
Baltimore Owner shall execute and deliver such documents as shall reasonably be
required by Lender as promptly as possible under the circumstances in connection
with this Section 9.1.3, all in form and substance reasonably satisfactory to
Lender and the Rating Agencies, including, without limitation, in connection
with the creation of any New Mezzanine Loan, a promissory note and loan
documents necessary to evidence such New Mezzanine Loan, and Borrower and
Baltimore Owner shall execute such amendments to the Loan Documents and the
Mezzanine Loan Documents as are necessary in connection with the creation of
such New Mezzanine Loan. In addition, Borrower and Baltimore Owner shall cause
the formation of one or more special purpose, bankruptcy remote entities as
required by Lender in order to serve as the borrower under any New Mezzanine
Loan (each, a “New Mezzanine Borrower”) and the applicable organizational
documents of Borrower, Baltimore Owner and Mezzanine Borrower shall be amended
and modified as reasonably necessary or required in the formation of any New
Mezzanine Borrower. Further, in connection with any New Mezzanine Loan, Borrower
and Baltimore Owner shall deliver to Lender opinions of legal counsel with
respect to due execution, authority and enforceability of the New Mezzanine Loan
and the Loan Documents and

 

-148-



--------------------------------------------------------------------------------

Mezzanine Loan Documents, as amended and an Additional Insolvency Opinion for
the Loan and the Mezzanine Loan and a substantive non-consolidation opinion with
respect to any New Mezzanine Loan, each as reasonably acceptable to Lender,
prospective investors and/or the Rating Agencies, but subject to substantially
the same qualifications and exclusions as contained in the opinions delivered in
connection with the closing of the Loan.

 

9.1.4 Lender shall pay all costs in connection with complying with Sections
9.1.1, 9.1.2 and 9.1.3, except as set forth in Section 10.13(c) hereof with
respect to the Rating Agency review of the initial successful Securitization of
the Loan and except that Borrower shall pay the fees of legal counsel employed
by Borrower, Baltimore Owner, Guarantor, Principal and/or any of their
Affiliates, in connection with any modifications to the Loan Documents or
execution of new Loan Document or review of opinions, documents, agreements or
similar items which are delivered by Borrower, Baltimore Owner, Guarantor,
Principal and/or any of their Affiliates in connection with complying with
Section 9.1.1, 9.1.2 or 9.1.3. The limitation on costs and expenses set forth in
the foregoing sentence shall in no way affect Borrower’s and Baltimore Owner’s
obligation to comply with such sections.

 

9.1.5 Except as expressly provided for in Sections 9.1 or 9.2 to the contrary,
Borrower shall not be required to modify or amend any organizational document or
Loan Document if such modification or amendment would (i) cause a change in the
Maturity Date or the monthly amortization payments, (ii) cause the aggregate
scheduled amortization payments to exceed the monthly scheduled amortization
payments, or (iii) modify or amend any other material economic or material
non-economic term of the organizational documents or Loan Documents in a manner
materially adverse to Borrower or any of its Affiliates.

 

Section 9.2. Securitization Indemnification. (a) Borrower and Baltimore Owner
understand that certain of the Provided Information may be included in
Disclosure Documents in connection with the Securitization or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower and Baltimore Owner will cooperate with the holder of the
Note in updating the Disclosure Document by providing all current information
necessary to keep the Disclosure Document accurate and complete in all material
respects.

 

(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined the Disclosure Documents,
including, without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgages,” “Description of the Mortgage
Loans and Mortgaged Property,” “The Manager,” “The Borrower” and “Certain Legal
Aspects of the Mortgage Loan,” and (B) such sections and such other information
in the Disclosure Documents (to the extent such information relates to or
includes any Provided Information or any information regarding the Properties,
Borrower, Baltimore Owner, Guarantor, Principal, Manager, Franchisor (and/or the
Loan), other than information regarding other loans and assets in a pool of
loans which includes the Loan (collectively with the Provided Information, the
“Covered Disclosure Information”) do not (and with respect to any portion of the
Disclosure Documents prepared in reliance on the reports of third parties, to
the best of their

 

-149-



--------------------------------------------------------------------------------

knowledge do not) contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, (ii)
jointly and severally indemnifying Lender, any Affiliate of Lender that has
acted as the sponsor or depositor in connection with the Securitization, any
Affiliate of Lender that acts as a placement agent or initial purchaser of
Securities issued in the Securitization, any other co-placement agents or
co-initial purchasers of Securities issued in the Securitization, and each of
their respective officers, directors, partners, employees, representatives,
agents and Affiliates and each Person or entity who Controls any such Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Indemnified Persons”), for any losses, claims,
damages, liabilities, costs or expenses (including, without limitation, legal
fees and expenses for enforcement of these obligations (collectively, the
“Liabilities”) to which any such Indemnified Person may become subject insofar
as the Liabilities arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission or alleged
omission to state in the Covered Disclosure Information a material fact required
to be stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading (other than a statement or omission based upon the reports
of third parties that do not to the Indemnified Persons knowledge contain any
untrue statement or omission of a material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading) provided, however, that Indemnified Persons will be liable in any
case above but only to the extent that such Liabilities arise out of or are
based upon any such untrue statement or omission made thereon in reliance upon
and in conformity with information furnished to Lender by or on behalf of
Borrower, Baltimore Owner and their Affiliates in connection with the
preparation of the Disclosure Documents or in connection with the
Securitization, including, without limitation, financial statements of Borrower,
Baltimore Owner or their Affiliates, operating statements, rent rolls,
environmental site assessment reports and property condition reports with
respect to the Properties (other than third party reports which to the
Borrower’s and Baltimore Owner’s knowledge do not contain any untrue statement
or omission of a material fact necessary in order to make the statement made, in
light of the circumstances under which they were made, not misleading) but
excluding any projections made in good faith by Borrower, Baltimore Owner or
their Affiliates; and provided that this Section shall not apply to any
Liabilities to the extent arising out of any untrue statement, misstatement or
omission or alleged untrue statement, misstatement or omission made in reliance
upon and in connection with the written information furnished to Borrower,
Baltimore Owner or their Affiliates by Lender or any Indemnified Person
expressly for use in the Disclosure Documents unless Borrower, Baltimore Owner,
Principal, or Guarantor fails to correct any such untrue statement, misstatement
or omission that is known to Borrower, Baltimore Owner, Principal or Guarantor
or that, with the exercise of customary reasonable efforts, should be known to
Borrower, Baltimore Owner, Principal or Guarantor and (iii) agreeing to
reimburse each Indemnified Person for any legal or other out-of-pocket expenses
reasonably incurred by such Indemnified Person, as they are incurred, in
connection with investigating or defending the Liabilities. The foregoing
indemnity with respect to any untrue statement or misstatement contained in, or
omission from, Disclosure Documents shall not inure to the benefit of any
Indemnified Person if Borrower, Baltimore Owner or their Affiliates shall
sustain the burden of proving that any such loss, liability, claim, damager or
expense resulted

 

-150-



--------------------------------------------------------------------------------

from the fact that a Person was not provided with a copy of the final Disclosure
Documents at or prior to the written confirmation of the sale of such securities
to such Person and the loss, liability, claim, damager or expense resulted from
an untrue statement or misstatement contained in, or omission from, the
preliminary Disclosure Documents that were corrected in the final Disclosure
Documents. This indemnity agreement will be in addition to any liability which
Borrower and Baltimore Owner may otherwise have. Moreover, the indemnification
provided for in clauses (ii) and (iii) above shall be effective whether or not
an indemnification agreement described in clause (i) above is provided.

 

(c) Intentionally Omitted.

 

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided, further that the failure to notify
such Indemnifying Person shall not relieve it from any liability which it may
have to an Indemnified Person otherwise than under the provisions of this
Section 9.2. If any such claim or action shall be brought against an Indemnified
Person, and it shall notify any Indemnifying Person thereof, such Indemnifying
Person shall be entitled to participate therein and, to the extent that it
wishes, assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Person. After notice from any Indemnifying Person to the Indemnified
Person of its election to assume the defense of such claim or action, such
Indemnifying Person shall not be liable to the Indemnified Person for any legal
or other expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof except as provided in the following sentence; provided,
however, if the defendants in any such action include both an Indemnifying
Person, on the one hand, and one or more Indemnified Persons on the other hand,
and an Indemnified Person shall have reasonably concluded that there are any
legal defenses available to it and/or other Indemnified Persons that are
different or in addition to those available to the Indemnifying Person, the
Indemnified Person or Persons shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such Indemnified Person or Persons. The Indemnified Person
shall have the right to employ separate counsel in any such action and to
participate in the defense thereof but the fees and expenses of such counsel
shall be the expense of such Indemnified Person unless: (i) the employment
thereof has been specifically authorized by Borrower and Baltimore Owner in
writing; or (ii) in such claims or action there is, in the reasonable opinion of
independent counsel, a conflict concerning any material issue between the
position of Borrower, Baltimore Owner and such Indemnified Person in which case
if such Indemnified Person notifies Borrower and/or Baltimore Owner in writing
that it elects to employ separate counsel at the expense of Indemnifying
Persons, then such counsel shall have the right to assume the defense of such
action on behalf of such Indemnified Person; provided, however, that unless, in
the reasonable opinion of independent counsel, an actual or potential conflict
exists between tow or more Indemnified Persons, Borrower and Baltimore Owner
shall not be required to pay the fees and disbursements of more than one
separate counsel for all Indemnified Persons. Nothing set forth herein is
intended to or shall impair the right of any Indemnified Person to retain
separate counsel at its own expense.

 

-151-



--------------------------------------------------------------------------------

The Indemnified Person shall instruct its counsel to maintain reasonably
detailed billing records for fees and disbursements for which such Indemnified
Person is seeking reimbursement hereunder and shall submit copies of such
detailed billing records to substantiate that such counsel’s fees and
disbursements are reasonable and solely related to the defense of a claim for
which the Indemnifying Person is required hereunder to indemnify such
Indemnified Person. No Indemnifying Person shall be liable for the expenses of
more than one (1) such separate counsel unless such Indemnified Person shall
have reasonably concluded that there may be legal defenses available to it that
are different from or additional to those available to another Indemnified
Person.

 

(e) Without the prior consent of Lender (which consent shall not be unreasonably
withheld, conditioned or delayed), no Indemnifying Person shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given Lender reasonable prior notice thereof and
shall have obtained an unconditional release of each Indemnified Person
hereunder from all liability arising out of such claim, action, suit or
proceedings. As long as an Indemnifying Person has complied with its obligations
to defend and indemnify hereunder, such Indemnifying Person shall not be liable
for any settlement made by any Indemnified Person without the consent of such
Indemnifying Person (which consent shall not be unreasonably withheld,
conditioned or delayed).

 

(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unenforceable by any Indemnified Person harmless (with respect only to the
Liabilities that are the subject of and which would otherwise be indemnifiable
under this Section 9.2), then the Indemnifying Persons, on the one hand, and
such Indemnified Person, on the other hand, shall contribute to the Liabilities
for which such indemnification or reimbursement is held unenforceable: (x) in
such proportion as is appropriate to reflect the relative benefits to the
Indemnifying Persons, on the one hand, and such Indemnified Person, on the other
hand, from the transactions to which such indemnification or reimbursement
relates; or (y) if the allocation provided by clause (x) above is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (x) but also the relative faults of the
Indemnifying Persons, on the one hand, and all Indemnified Persons, on the other
hand, as well as any other equitable considerations. Notwithstanding the
provisions of this Section 9.2, (A) no party found liable for a fraudulent
misrepresentation shall be entitled to contribution from any other party who is
not also found liable for such fraudulent misrepresentation, and (B) the
Indemnifying Persons agree that in no event shall the amount to be contributed
by the Indemnified Persons collectively pursuant to this paragraph exceed the
amount of the fees (by underwriting discount or otherwise) actually received by
the Indemnified Persons in connection with the closing of the Loan or the
Securitization.

 

(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The

 

-152-



--------------------------------------------------------------------------------

Indemnifying Persons further agree that the Indemnified Persons are intended
third party beneficiaries under this Section 9.2.

 

(h) The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

 

(i) Notwithstanding anything to the contrary contained herein, neither Borrower
nor Baltimore Owner shall have an obligation to act as depositor with respect to
the Loan or an issuer or registrant with respect to the Securities issued in any
Securitization. Any Securitization shall be effectuated only by private
offerings which are exempt from registration under the Securities Act of 1933.

 

Section 9.3. Intentionally Omitted.

 

Section 9.4. Exculpation. (a) Except as otherwise provided herein, Lender shall
not enforce the liability and obligation of Borrower or Baltimore Owner to
perform and observe the representations warranties and obligations contained in
the Note, this Agreement, the Mortgages or the other Loan Documents by any
action or proceeding wherein a money judgment shall be sought against Borrower
or Baltimore Owner, except that Lender may bring a foreclosure action, action
for specific performance or other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest in the Note, this Agreement, the
Mortgages, the other Loan Documents, and the interest in the Properties, the
Rents and any other collateral given to Lender pursuant to the Note, this
Agreement, the Mortgages or the other Loan Documents; provided, however, that
any judgment in any such action or proceeding shall be enforceable against
Borrower and Baltimore Owner only to the extent of their interest in the
Properties, the Rent and any other collateral given to Lender. In no event shall
any Related Party have any personal liability for the payment of the
indebtedness or any other sums due hereunder, under the Note, the Mortgages or
the other Loan Documents, or for the performance or observance of any other
obligation of Borrower or Baltimore Owner other than pursuant to a written
instrument executed by such Related Party specifically providing for such
liability. Lender, by accepting the Note, this Agreement and the Mortgages,
agrees that it shall not, except as otherwise provided herein sue for, seek or
demand any deficiency judgment against Borrower, Baltimore Owner and/or any
Related Party in any such action or proceeding, under or by reason of or under
or in connection with the Note, this Agreement, the Mortgages or the other Loan
Documents. The provisions of this Section 9.4 shall not, however, (i) constitute
a waiver, release or impairment of any obligation evidenced or secured by the
Note, this Agreement, the Mortgages or the other Loan Documents; (ii) impair the
right of Lender to name Borrower or Baltimore Owner as a party defendant in any
action or suit for judicial foreclosure and sale under the Mortgages; (iii)
affect the validity or enforceability of any indemnity (including, without
limitation, the Environmental Indemnity), guaranty, master lease or similar
instrument made in connection with the Note, this Agreement, the Mortgages or
the other Loan Documents, (iv) impair the right of Lender to obtain the
appointment of a receiver; (v) impair the enforcement of the Assignment of
Leases; (vi) impair the right of Lender to enforce the provisions of Sections
4.1.9, 4.1.29, 5.1.10 and 5.2.9 of this Agreement; or (vii) impair the right of
Lender to obtain a deficiency judgment or other judgment on the Note against
Borrower or Baltimore Owner if necessary to preserve or enforce its rights and
remedies against any collateral

 

-153-



--------------------------------------------------------------------------------

given to Lender pursuant to the Loan Documents, including any Awards or
Insurance Proceeds to which Lender would otherwise be entitled under this
Agreement or the other Loan Documents; provided, however, Lender shall only
enforce such judgment against such collateral, including the Awards and/or
Insurance Proceeds, as applicable.

 

(b) Notwithstanding the provisions of this Section 9.4 to the contrary, Borrower
and Baltimore Owner shall be personally liable to Lender for the direct, actual
losses, damages, costs, expenses, liabilities, claims or other obligations
incurred by Lender (collectively, “Losses”) due to: (i) fraud or intentional
misrepresentation by any Individual Borrower, Baltimore Owner or any other
person or entity in connection with the execution and the delivery of the Note,
this Agreement, the Mortgages or the other Loan Documents; (ii) any intentional
misapplication or misappropriation of Rents received by any Individual Borrower
or Baltimore Owner after the occurrence of an Event of Default; (iii) any
intentional misapplication or misappropriation by any Individual Borrower or
Baltimore Owner of tenant security deposits or Rents collected more than one (1)
month in advance; (iv) the intentional misapplication or the misappropriation of
any Awards or Insurance Proceeds; (v) any failure to pay Taxes, Ground Rent,
Other Charges, charges for labor or materials or other charges that can create
liens on any of the Properties (except to the extent that sums sufficient to pay
such amounts have been deposited in the Cash Management Account or are otherwise
in escrow with Lender pursuant to the terms of this Agreement) but only to the
extent that the Net Operating Income from the Properties available to Borrower
or Baltimore Owner was sufficient to permit Borrower or Baltimore Owner to pay
the same when due; (vi) any failure by Borrower or Baltimore Owner to return or
to reimburse Lender for all Personal Property taken from any of the Properties
by or on behalf of Borrower or Baltimore Owner after the occurrence of an Event
of Default and in violation of the terms of this Agreement and the other Loan
Documents and not replaced with Personal Property of the same utility and of the
same or greater value; (vii) any act of actual intentional waste or arson by any
Individual Borrower, Baltimore Owner or any affiliate, general partner, managing
member or principal thereof or by Guarantor that is not attributable to a lack
of sufficient Net Operating Income from the Properties available to Borrower or
Baltimore Owner to perform all of Borrower’s, Baltimore Owner’s or such
affiliate’s, general partner’s, managing member’s, principal’s, or Guarantor’s
obligations under the Note, this Agreement, the Mortgages or the other Loan
Documents; (viii) any fees or commissions paid by any Individual Borrower or
Baltimore Owner to affiliate, general partner, managing member or principal
thereof or Guarantor in violation of the terms of the Note, this Agreement, the
Mortgages or the other Loan Documents; (ix) the breach by Borrower or Baltimore
Owner or, if applicable, Guarantor of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or of any environmental
representation, warranty, covenant or indemnification provision in any Mortgage;
or (x) if any Individual Property or any part thereof shall become an asset in
any involuntary bankruptcy or insolvency proceeding commenced by any Person
(other than Lender) and Borrower and Baltimore Owner fail to use its
commercially reasonable efforts to obtain a dismissal of such proceedings.

 

(c) Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect as to Borrower and Baltimore
Owner (but not to any other Person other than pursuant to a written instrument
executed by such Person specifically providing for such liability) (i) in the
event of any Borrower’s and Baltimore Owner’s willful

 

-154-



--------------------------------------------------------------------------------

default to provide any financial statement, report or information under Section
5.1.11(b), (c), (d), (f), (g), (h), (i) and (j) hereof, but a failure to provide
such financial statements, reports and information shall not be deemed willful
if such failure is the result of good faith error and is cured within ten (10)
Business Days after written notice is delivered to Borrower and Baltimore Owner;
provided, however, that if (A) Borrower and Baltimore Owner is prevented by an
unaffiliated third party from delivering such information and (B) Borrower
and/or Baltimore Owner uses reasonable efforts (including the reasonable
expenditure of money) to obtain such financial statements, report and
information, then such failure shall not be deemed willful so long as Borrower
and Baltimore Owner continuously endeavors in good faith to obtain the required
financial statements, reports and information and delivers same to Lender as
soon as it becomes available to Borrower, (ii) in the event of a default under
Section 4.1.30 or 4.1.38 of this Agreement such that either (A) such failure was
considered by a court as a factor in the court’s finding for a consolidation of
the assets of any Individual Borrower or Baltimore Owner with the assets of
another person or entity or (B) as a result thereof, Lender suffers any material
Losses (including reasonable attorneys’ fees and disbursements, whether or not
litigation has commenced); provided, however, that in the absence of an actual
consolidation, recourse may be had against Borrower and Baltimore Owner only to
the extent of Losses for its failure to comply with the provisions of Section
4.1.30 or 4.1.38 of this Agreement or (iii) in the event of a default under
Section 5.2.10 of this Agreement or Article 6 of any Mortgage; provided,
however, if an agent or employee of any Individual Borrower or Baltimore Owner
or the manager of any Individual Property enters into an Equipment lease or
Equipment financing in violation of any Mortgage and without express
authorization from an executive officer of such Individual Borrower, Baltimore
Owner or Guarantor, then such violation for purposes of this clause (iii) shall
not result in a nullification of Section 9.4(a) hereof (but Borrower and
Baltimore Owner shall be liable for all Losses related to such violation) so
long as such Equipment lease or Equipment financing is terminated and released
to Lender’s reasonable satisfaction within ten (10) Business Days of the earlier
of (A) Lender’s written notice to Borrower and Baltimore Owner of such violation
or (B) the date that any executive officer of any Individual Borrower, Baltimore
Owner or Guarantor actually becomes aware of such violation; (iv) if the first
full payment of monthly Debt Service is not paid when due or (v) in the event
any Individual Property or any part thereof shall become an asset in (A) the
filing by any Individual Borrower, Baltimore Owner or Principal of a voluntary
petition under any creditors rights laws, (B) any Individual Borrower, Baltimore
Owner, Principal or any Affiliate of any Individual Borrower or Principal
joining in the filing of, or filing an answer consenting to or otherwise
acquiescing in (unless in the opinion of Borrower and Baltimore Owner, upon
advice of counsel, there are no valid grounds to contest) an involuntary
petition against any Individual Borrower under any creditors rights laws, or (C)
any Individual Borrower, Baltimore Owner, Principal or any Affiliate of any
Individual Borrower or Principal, Baltimore Owner, soliciting or causing to be
solicited petitioning creditors for any such involuntary petition against any
Individual Borrower, or Baltimore Owner.

 

(d) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(6) or 1111(b) or any other provision of the
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Mortgages or to require that all collateral shall continue to secure all
of the indebtedness owing to Lender in accordance with the Note, this Agreement,
the Mortgages and the other Loan Documents.

 

-155-



--------------------------------------------------------------------------------

Section 9.5. Matters Concerning Manager. (a) Lender acknowledges that (i) a
manager unaffiliated with Borrower and Baltimore Owner may terminate any
applicable management agreement if it is not being paid the management fees due
under such management agreement and (ii) an affiliated manager (A) shall not be
entitled to a management fee but shall be entitled to reimbursement of
reasonable out-of-pocket expenses spent by said manager for the operation of the
Properties during the continuance of an Event of Default and (B) may terminate
any applicable management agreement after Lender takes title to the related
Individual Property in the event said manager is not being paid all fees due
under such management agreement.

 

(b) Lender shall have the right to cause Borrower and Baltimore Owner to
terminate any management agreement upon the occurrence of any one or more of the
following: (i) at any time following the occurrence of and during the
continuation of an Event of Default (unless the applicable management agreement
to be terminated is then between Borrower (and/or Baltimore Owner) and a
Qualified Manager not an Affiliate of the Borrower), (ii) the Manager is subject
to a Bankruptcy Action, (iii) the Manager defaults under such management
agreement beyond all applicable notice and cure periods and (iv) Lender (or its
designee) takes title to the related Individual Property.

 

Section 9.6. Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee meeting all applicable criteria by the Rating Agencies for a
servicer in a Securitization (the “Servicer”) selected by Lender. Lender may
delegate all or any portion of its responsibilities under this Agreement and the
other Loan Documents to the Servicer pursuant to a servicing agreement (the
“Servicing Agreement”) between Lender and the Servicer. Notwithstanding the
foregoing, (a) Lender shall endeavor not to use, or permit the use of, any
servicer identified by Borrower and listed on Schedule 9.6 attached hereto as
the initial Servicer and (b) Lender agrees that (i) ORIX Capital Markets, LLC
shall not be permitted to service all or any part of the Loan and (ii) Wachovia
Securities shall not be the initial primary or special servicer of the Loan.
Neither Borrower nor Baltimore Owner shall be responsible for any set-up fees to
the Servicer or any other initial costs of the Servicer or Lender relating to or
arising under the Servicing Agreement. Neither Borrower nor Baltimore Owner
shall be responsible for payment of the monthly servicing fee due to the
Servicer under the Servicing Agreement.

 

Section 9.7. Matters Concerning Franchisor. Lender shall have the right to cause
Borrower to terminate any Franchise Agreement upon the occurrence of any one or
more of the following: (a) at any time following the occurrence of and during
the continuation of an Event of Default (unless the applicable Franchise
Agreement to be terminated is then between Borrower or Baltimore Owner and a
Qualified Franchisor not an Affiliate of Borrower or Baltimore Owner), (b)
Franchisor shall become bankrupt or insolvent or (c) Franchisor defaults under
any Franchise Agreement beyond all applicable notice and cure periods or (d)
Lender (or its designee) takes title to the related Individual Property. Lender
acknowledges that a franchisor unaffiliated with Borrower or Baltimore Owner may
terminate any applicable franchise agreement if it is not being paid the
franchise fees due under such franchise agreement.

 

  X. MISCELLANEOUS

 

Section 10.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall

 

-156-



--------------------------------------------------------------------------------

survive the making by Lender of the Loan and the execution and delivery to
Lender of the Note, and shall continue in full force and effect so long as all
or any of the Debt is outstanding and unpaid unless a longer period is expressly
set forth herein or in the other Loan Documents. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower and/or
Baltimore Owner, shall inure to the benefit of the legal representatives,
successors and assigns of Lender.

 

Section 10.2. Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole but good faith discretion of Lender and if decided in good faith shall
be final and conclusive. Whenever this Agreement expressly provides that Lender
may not withhold its consent or its approval of an arrangement or term, such
provisions shall also be deemed to prohibit Lender from conditioning or delaying
such consent or approval. When it is expressly provided herein that Lender act
reasonably, Lender shall apply the standards of an ordinary prudent lender with
respect to real estate collateral of similar size, scope and value as the
Properties.

 

Section 10.3. Governing Law. (A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER AND BALTIMORE
OWNER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT
HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AND BALTIMORE OWNER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT

 

-157-



--------------------------------------------------------------------------------

THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER OR BALTIMORE
OWNER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY
OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND BORROWER AND BALTIMORE OWNER WAIVE ANY OBJECTIONS
WHICH THEY MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS
OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER AND BALTIMORE OWNER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER AND BALTIMORE OWNER DO HEREBY DESIGNATE AND APPOINT:

 

CORPORATION SERVICE COMPANY

80 STATE STREET

ALBANY, NEW YORK 12207-2543

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER AND BALTIMORE OWNER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER AND BALTIMORE
OWNER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER
AND BALTIMORE OWNER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

Section 10.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the

 

-158-



--------------------------------------------------------------------------------

party against whom enforcement is sought, and then such waiver or consent shall
be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to, or demand on
Borrower or Baltimore Owner, shall entitle Borrower or Baltimore Owner to any
other or future notice or demand in the same, similar or other circumstances.

 

Section 10.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or under any other instrument
given as security therefore, shall operate as or constitute a waiver thereof,
nor shall a single or partial exercise thereof preclude any other future
exercise, or the exercise of any other right, power, remedy or privilege. In
particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.

 

Section 10.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a notice to the other parties hereto in the manner provided for in
this Section 10.6):

 

If to Lender:

   JPMorgan Chase Bank, N.A.      c/o ARCap Servicing, Inc.      5605 N.
MacArthur Boulevard, Suite 950      Irving, Texas 75038      Attention: Clyde
Greenhouse – Director of Administration      Facsimile No.: (972) 580-3888     

and

     Bear Stearns Commercial Mortgage, Inc.      383 Madison Avenue      New
York, New York 10179      Attention: J. Christopher Hoeffel      Facsimile No.:
(212) 272-7047

with a copy to:

   Cadwalader, Wickersham & Taft LLP      One World Financial Center      New
York, New York 10281      Attention: William P. McInerney, Esq.      Facsimile
No.: (212) 504-6666

 

-159-



--------------------------------------------------------------------------------

If to Borrower:

   c/o Wyndham International, Inc.      1950 Stemmons Freeway, Suite 6001     
Dallas, Texas 75207      Attention: Chief Financial Officer      Facsimile No.:
(214) 863-1282

with a copy to:

   Akin Gump Strauss Hauer & Feld LLP      1700 Pacific Avenue, Suite 4100     
Dallas, Texas 75201      Attention: Carl B. Lee, P.C.      Facsimile No.: (214)
969-4343

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming. To the fullest
extent permitted by applicable law, and notwithstanding anything to the contrary
contained herein or in any other Loan Document, each Individual Borrower hereby
acknowledges and agrees that Lender shall be entitled to rely upon any notice
give by any Individual Borrower as constituting a notice by such Individual
Borrower or Borrower.

 

Section 10.7. Trial by Jury. BORROWER AND BALTIMORE OWNER HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT
TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND BALTIMORE OWNER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND BALTIMORE OWNER.

 

Section 10.8. Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

Section 10.9. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

-160-



--------------------------------------------------------------------------------

Section 10.10. Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower and Baltimore
Owner to any portion of the obligations of Borrower and Baltimore Owner
hereunder. To the extent Borrower and Baltimore Owner makes a payment or
payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 10.11. Waiver of Notice. Borrower and Baltimore Owner hereby expressly
waive, and neither Borrower nor Baltimore Owner shall be entitled to, any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and Baltimore Owner and
except with respect to matters for which Borrower and Baltimore Owner is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.

 

Section 10.12. Remedies of Borrower and Baltimore Owner. In the event that a
claim or adjudication is made that Lender or its agents have acted unreasonably
or unreasonably delayed acting in any case where by law or under this Agreement
or the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower and Baltimore Owner agree
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s and Baltimore Owner’s sole remedies shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. The parties hereto
agree that any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.

 

Section 10.13. Expenses; Indemnity. (a) Except as otherwise expressly provided
herein or in any of the other Loan Documents, Borrower and Baltimore Owner
covenant and agree to pay or, if Borrower or Baltimore Owner fails to pay, to
reimburse, Lender upon receipt of notice from Lender for all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower and
Baltimore Owner (including without limitation any opinions requested by Lender
as to any legal matters arising under this Agreement or the other Loan Documents
with respect to the Properties); (ii) Borrower’s and Baltimore Owner’s ongoing
performance of and compliance with Borrower’s and Baltimore Owner’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (iii) Lender’s ongoing performance and compliance with
all agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement

 

-161-



--------------------------------------------------------------------------------

and the other Loan Documents and any other documents or matters requested by
Lender in accordance with the terms hereof; (v) securing Borrower’s and
Baltimore Owner’s compliance with any requests made pursuant to the provisions
of this Agreement and the other Loan Documents; (vi) the filing and recording
fees and expenses, title insurance and reasonable fees and expenses of counsel
for providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (vii) enforcing or preserving any
rights, either in response to third party claims or in prosecuting or defending
any action or proceeding or other litigation, in each case against, under or
affecting Borrower and Baltimore Owner, this Agreement, the other Loan
Documents, the Properties, or any other security given for the Loan; and (viii)
enforcing any obligations of or collecting any payments due from Borrower and
Baltimore Owner under this Agreement, the other Loan Documents or with respect
to the Properties or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
and Baltimore Owner shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. Any cost and expenses due and
payable to Lender may be paid from any amounts in the Property Account.

 

(b) Borrower and Baltimore Owner shall indemnify, defend and hold harmless
Lender from and against any and all direct, actual liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel for Lender in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not Lender shall be designated a party
thereto), that may be imposed on, incurred by, or asserted against Lender in any
manner relating to or arising out of (i) any breach by Borrower or Baltimore
Owner of their obligations under, or any material misrepresentation by Borrower
or Baltimore Owner contained in, this Agreement or the other Loan Documents, or
(ii) the use or intended use of the proceeds of the Loan (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower and Baltimore Owner
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud,
bad faith or willful misconduct of Lender, its employees or agents. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower and Baltimore Owner shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Lender.

 

(c) Borrower and Baltimore Owner covenant and agree to pay for or, if Borrower
or Baltimore Owner fails to pay, to reimburse Lender for, any fees and expenses
incurred by any Rating Agency in connection with (i) any Rating Agency review of
the Loan, the Loan Documents or any transaction contemplated thereby as a result
of the initial successful Securitization of the Loan, or (ii) any consent,
approval, waiver or confirmation obtained from such Rating Agency pursuant to
the terms and conditions of this Agreement or any other Loan Document and the
Lender shall be entitled to require payment of such fees and expenses as a
condition precedent to the obtaining of any such consent, approval, waiver or
confirmation.

 

-162-



--------------------------------------------------------------------------------

Section 10.14. Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 10.15. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower or Baltimore Owner may otherwise have
against any assignor of such documents, and no such unrelated counterclaim or
defense shall be interposed or asserted by Borrower or Baltimore Owner in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 10.16. No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower, Baltimore Owner and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower,
Baltimore Owner and Lender nor to grant Lender any interest in the Properties
other than that of mortgagee, beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender, Borrower and Baltimore Owner and nothing contained in this Agreement or
the other Loan Documents shall be deemed to confer upon anyone other than
Lender, Borrower and Baltimore Owner any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or therein.
All conditions to the obligations of Lender to make the Loan hereunder are
imposed solely and exclusively for the benefit of Lender and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that Lender will refuse to make the
Loan in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

Section 10.17. Publicity. All news releases, publicity or advertising by
Borrower or Baltimore Owner or their Affiliates through any media intended to
reach the general public which refers to the Loan Documents or the financing
evidenced by the Loan Documents, to Lender or any of their Affiliates shall be
subject to the prior reasonable approval of Lender.

 

Section 10.18. Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets. (a) Borrower and Baltimore Owner acknowledge that (except with respect
to and subject to the terms and conditions set forth herein concerning the
Minority Interest Properties) Lender has made the Loan to Borrower and Baltimore
Owner upon the security of its collective interest in the Properties and in
reliance upon the aggregate of the Properties taken together being of greater
value as collateral security than the sum of each Individual Property taken
separately. Borrower and Baltimore Owner agree that the Mortgages are and will
be cross-collateralized (except with respect to and subject to the terms and
conditions set forth herein concerning the Minority Interest Properties) and
cross-defaulted with each other so that (i) an Event of Default under any of the
Mortgages shall constitute an Event of

 

-163-



--------------------------------------------------------------------------------

Default under each of the other Mortgages which secure the Note; (ii) an Event
of Default under the Note or this Loan Agreement shall constitute an Event of
Default under each Mortgage; (iii) each Mortgage (except with respect to and
subject to the terms and conditions set forth herein concerning the Minority
Interest Properties) shall constitute security for the Note as if a single
blanket lien were placed on all of the Properties as security for the Note; and
(iv) such cross-collateralization shall in no event be deemed to constitute a
fraudulent conveyance. No Minority Interest Property shall constitute security
for the Debt or Obligations attributable to any other Property and no Individual
Borrower of a Minority Interest Property shall be liable for the Debt or other
Obligations of any other Individual Borrower.

 

(b) To the fullest extent permitted by law, Borrower and Baltimore Owner, for
itself and its successors and assigns, waives all rights to a marshalling of the
assets of Borrower, Borrower’s partners and others with interests in Borrower,
Baltimore Owner, Baltimore Owner’s partners and others with interests in
Baltimore Owner, and of the Properties, or to a sale in inverse order of
alienation in the event of foreclosure of all or any of the Mortgages, and
agrees not to assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Properties for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Properties in preference to every other claimant
whatsoever. In addition, Borrower and Baltimore Owner, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Mortgages, any equitable right otherwise available to Borrower or Baltimore
Owner which would require the separate sale of the Properties or require Lender
to exhaust its remedies against any Individual Property or any combination of
the Properties before proceeding against any other Individual Property or
combination of Properties; and further in the event of such foreclosure each of
Borrower and Baltimore Owner does hereby expressly consent to and authorize, at
the option of Lender, the foreclosure and sale either separately or together of
any combination of the Properties.

 

Section 10.19. Waiver of Counterclaim. Borrower and Baltimore Owner hereby waive
the right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents, but neither
Borrower nor Baltimore Owner waives any right to assert any such claim in a
separate action.

 

Section 10.20. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Loan Agreement and any of the other
Loan Documents, the provisions of this Loan Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower and Baltimore Owner acknowledge
that, with respect to the Loan, Borrower and Baltimore Owner shall rely solely
on their own judgment and advisors in entering into the Loan without relying in
any manner on any statements, representations or recommendations of Lender or
any parent, subsidiary or Affiliate of Lender. Lender shall not be subject to
any limitation whatsoever in the exercise of any rights or remedies available to
it under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the

 

-164-



--------------------------------------------------------------------------------

ownership by it or any parent, subsidiary or Affiliate of Lender of any equity
interest any of them may acquire in Borrower or Baltimore Owner, and Borrower
and Baltimore Owner hereby irrevocably waive the right to raise any defense or
take any action on the basis of the foregoing with respect to Lender’s exercise
of any such rights or remedies. Borrower and Baltimore Owner acknowledge that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower, Baltimore Owner or their Affiliates.

 

Section 10.21. Brokers and Financial Advisors. Borrower, Baltimore Owner and
Lender each hereby represent that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower and Baltimore Owner
hereby agree to indemnify, defend and hold Lender harmless from and against any
and all claims, liabilities, costs and expenses of any kind (including Lender’s
reasonable attorneys’ fees and expenses) in any way relating to or arising from
a claim by any Person that such Person acted on behalf of Borrower, Baltimore
Owner or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

 

Section 10.22. Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Commitment Letter dated March 23, 2005 (as amended) between Borrower,
Baltimore Owner and Lender are superseded by the terms of this Agreement and the
other Loan Documents.

 

Section 10.23. Joint and Several Liability. The parties hereto acknowledge that
the defined term “Borrower” has been defined to collectively include each
Individual Borrower. It is the intent of the parties hereto in determining
whether (a) a breach of a representation or a covenant has occurred, (b) there
has occurred a Default or Event of Default, or (c) an event has occurred which
would create recourse obligations under Section 9.4 of this Agreement, that any
such breach, occurrence or event with respect to any Individual Borrower shall
be deemed to be such a breach, occurrence or event with respect to each
Individual Borrower and that each Individual Borrower need not have been
involved with such breach, occurrence or event in order for the same to be
deemed such a breach, occurrence or event with respect to each and every
Individual Borrower. The obligations and liabilities of each Individual Borrower
shall be joint and several, subject to the terms and conditions set forth herein
concerning the Minority Interest Properties. In addition, with respect to any
indemnities set forth herein or in the other Loan Documents, an Individual
Borrower of a Minority Interest Property shall only indemnify Lender for the
acts and omissions of such Individual Borrower and the activities and
occurrences relating to its Minority Interest Property.

 

Section 10.24. Co-Lenders. (a) Each of Borrower and Baltimore Owner hereby
acknowledges and agrees that notwithstanding the fact that the Loan may be
serviced by Servicer, prior to a Securitization of the Loan, all requests for
approval and consents hereunder and in every instance in which Lender’s consent
or approval is required, each of Borrower and Baltimore Owner shall be required
to obtain the consent and approval of each Co-Lender and all

 

-165-



--------------------------------------------------------------------------------

copies of documents, reports, requests and other delivery obligations of
Borrower and Baltimore Owner required hereunder shall be delivered by Borrower
and Baltimore Owner to each Co-Lender.

 

(b) Following the Closing Date (i) the liabilities of Lender shall be several
and not joint, (ii) neither Co-Lender shall be responsible for the obligations
of the other Co-Lender, and (iii) each Co-Lender shall be liable to Borrower and
Baltimore Owner only for their respective Ratable Share of the Loan.
Notwithstanding anything to the contrary herein, all indemnities by Borrower and
Baltimore Owner and obligations for costs, expenses, damages or advances set
forth herein shall run to and benefit each Co-Lender in accordance with its
Ratable Share.

 

(c) Each Co-Lender agrees that it has, independently and without reliance on the
other Co-Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower, Baltimore Owner and their
Affiliates and decision to enter into this Agreement and that it will,
independently and without reliance upon the other Co-Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis and decisions in taking or not taking action under this
Agreement or under any other Loan Document.

 

Section 10.25. Maximum Principal Indebtedness on Minority Interest Properties.
Notwithstanding any provision set forth herein or in the other Loan Documents to
the contrary, the maximum amount of principal indebtedness secured by this
Agreement and the other Loan Documents with respect to each Minority Interest
Property shall be equal to such Minority Interest Property’s Release Amount.

 

In the event that a Minority Interest Property becomes a Non-Minority Property,
then the amount of indebtedness secured by such Individual Property shall not be
limited in accordance with the foregoing provisions of this Section 10.25 and
such Individual Property shall secure the full amount of the Debt.

 

Section 10.26. Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

 

(a) the right to routinely consult with and make suggestions to Borrower’s and
Baltimore Owner’s management regarding the significant business activities and
business and financial developments of Borrower and Baltimore Owner; provided,
however, that such consultations shall not include discussions of environmental
compliance programs or disposal of hazardous substances. Consultations and
suggestions may occur no more than once each quarter for Lender and all
Mezzanine Lenders, together, at times as are reasonably satisfactory to Borrower
and if conducted or made in meetings at Guarantor’s principal place of business
or such other locations as are reasonably satisfactory to Borrower;

 

(b) the right, at the Lender’s expense and in accordance with the terms of this
Agreement, to examine the books and records of Borrower and Baltimore Owner at
any reasonable times upon reasonable advance notice;

 

-166-



--------------------------------------------------------------------------------

(c) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness as and to the extent provided for by the terms of this
Agreement; and

 

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
or Baltimore Owner outside the ordinary course of business of any other
significant property (excluding, without limitation, personal property required
for the day-to-day operations of any Individual Property), property to be
acquired pursuant to any Approved Budget, and property to be acquired pursuant
to any alteration or Restoration made pursuant to the terms of this Agreement,
which approval shall not be unreasonably withheld, conditioned or delayed.

 

The rights described above in this Section 10.26 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-167-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: W-#2 BALTIMORE, LLC,

     a Delaware limited liability company

By:  

/s/ Gregory J. Moundas

   

Name: Gregory J. Moundas

   

Title: Vice President

 

W-BOSTON, LLC,

     a Delaware limited liability company

By:  

/s/ Gregory J. Moundas

   

Name: Gregory J. Moundas

   

Title: Vice President

 

CASA MARINA OWNER, LLC,

     a Delaware limited liability company

By:  

/s/ Gregory J. Moundas

   

Name: Gregory J. Moundas

   

Title: Vice President

 

KEY WEST REACH OWNER, LLC,

     a Delaware limited liability company

By:  

/s/ Gregory J. Moundas

   

Name: Gregory J. Moundas

   

Title: Vice President

 

[BORROWER SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

EL CONQUISTADOR PARTNERSHIP L.P., S.E.,

     a Delaware limited partnership

By:  

Conquistador Holding (SPE), Inc., a Delaware corporation, its general partner

By:  

/s/ Gregory J. Moundas

   

Name: Gregory J. Moundas

   

Title: Vice President

 

POSADAS DE SAN JUAN ASSOCIATES,

     a New York general partnership

By:  

W-San Juan Hotel Corp., a Delaware corporation, its general partner

    By:  

/s/ Gregory J. Moundas

       

Name: Gregory J. Moundas

       

Title: Vice President

By:  

W-San Juan Holding Corp., a Delaware corporation, its general partner

By:  

/s/ Gregory J. Moundas

   

Name: Gregory J. Moundas

   

Title: Vice President

 

ATLANTA AMERICAN OWNER, LLC,

     a Delaware limited liability company

By:  

/s/ Gregory J. Moundas

   

Name: Gregory J. Moundas

   

Title: Vice President

 

FT. LAUDERDALE OWNER, LLC,

     a Delaware limited liability company

By:  

/s/ Gregory J. Moundas

   

Name: Gregory J. Moundas

   

Title: Vice President

 

BALTIMORE OWNER:

 

TRAVIS REAL ESTATE GROUP JOINT VENTURE,

     a Texas general partnership

By:  

W-Baltimore #2 Majority GP, LLC, a Delaware limited liability company, its
general partner

    By:  

/s/ Gregory J. Moundas

       

Name: Gregory J. Moundas

       

Title: Vice President

By:  

W-Baltimore #2 Minority GP, LLC, a Delaware limited liability company, its
general partner

By:  

/s/ Gregory J. Moundas

   

Name: Gregory J. Moundas

   

Title: Vice President



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A.,

     a national banking association

By:  

/s/ Thomas M. Cosenza

   

Name: Thomas M. Cosenza

   

Title: Vice President

 

BEAR STEARNS COMMERCIAL
MORTGAGE, INC.,
a New York corporation

 

By:  

Richard A. Ruffer Jr.

   

Name: Richard A. Ruffer Jr.

   

Title: Managing Director